 



Exhibit 10.1





 
 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of May 25, 2005

by and among

UNITED DOMINION REALTY TRUST, INC.,

        as Borrower    

Each of

WACHOVIA CAPITAL MARKETS, LLC,

and

J.P. MORGAN SECURITIES INC.,

        as Joint Lead Arrangers
and
Joint Bookrunners,    

WACHOVIA BANK, NATIONAL ASSOCIATION,

        as Administrative Agent,    

JPMORGAN CHASE BANK, N.A.

        as Syndication Agent    

SUNTRUST BANK
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,

        as Documentation Agents,    

CITICORP NORTH AMERICA, INC.,
KEYBANK, N.A.
and
U.S. BANK NATIONAL ASSOCIATION,

        as Managing Agents,    

LASALLE BANK NATIONAL ASSOCIATION,
MIZUHO CORPORATE BANK, LTD., NEW YORK BRANCH
and
UFJ BANK LIMITED, NEW YORK BRANCH,

        as Co-Agents,    

and
THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO
AND THEIR ASSIGNEES PURSUANT TO SECTION 12.5.,

        as Lenders    

 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Article I. Definitions
    1  
 
       
Section 1.1. Definitions
    1  
Section 1.2. General; References to Times
    24  
 
       
Article II. Credit Facility
    25  
 
       
Section 2.1. Revolving Loans
    25  
Section 2.2. Bid Rate Loans
    26  
Section 2.3. Swingline Loans
    29  
Section 2.4. Letters of Credit
    31  
Section 2.5. Rates and Payment of Interest on Loans
    35  
Section 2.6. Number of Interest Periods
    36  
Section 2.7. Repayment of Loans
    36  
Section 2.8. Prepayments
    37  
Section 2.9. Continuation
    37  
Section 2.10. Conversion
    38  
Section 2.11. Notes
    38  
Section 2.12. Voluntary Reductions of the Commitment
    39  
Section 2.13. Extension of Termination Date
    39  
Section 2.14. Expiration or Maturity Date of Letters of Credit Past Termination
Date
    39  
Section 2.15. Amount Limitations
    39  
Section 2.16. Increase of Commitments
    40  
 
       
Article III. Payments, Fees and Other General Provisions
    40  
 
       
Section 3.1. Payments
    40  
Section 3.2. Pro Rata Treatment
    41  
Section 3.3. Sharing of Payments, Etc.
    42  
Section 3.4. Several Obligations
    42  
Section 3.5. Minimum Amounts
    42  
Section 3.6. Fees
    43  
Section 3.7. Computations
    44  
Section 3.8. Usury
    44  
Section 3.9. Agreement Regarding Interest and Charges
    44  
Section 3.10. Statements of Account
    44  
Section 3.11. Defaulting Lenders
    44  
Section 3.12. Taxes
    46  
 
       
Article IV. Yield Protection, Etc.
    47  
 
       
Section 4.1. Additional Costs; Capital Adequacy
    47  
Section 4.2. Suspension of LIBOR Loans
    49  
Section 4.3. Illegality
    49  
Section 4.4. Compensation
    49  
Section 4.5. Affected Lenders
    50  
Section 4.6. Treatment of Affected Loans
    50  

-i-



--------------------------------------------------------------------------------



 



         
Section 4.7. Change of Lending Office
    51  
Section 4.8. Assumptions Concerning Funding of LIBOR Loans
    51  
 
       
Article V. Conditions Precedent
    52  
 
       
Section 5.1. Initial Conditions Precedent
    52  
Section 5.2. Conditions Precedent to All Loans and Letters of Credit
    54  
Section 5.3. Conditions as Covenants
    54  
 
       
Article VI. Representations and Warranties
    55  
 
       
Section 6.1. Representations and Warranties
    55  
Section 6.2. Survival of Representations and Warranties, Etc.
    61  
 
       
Article VII. Affirmative Covenants
    61  
 
       
Section 7.1. Preservation of Existence and Similar Matters
    61  
Section 7.2. Compliance with Applicable Law and Material Contracts
    61  
Section 7.3. Maintenance of Property
    62  
Section 7.4. Conduct of Business
    62  
Section 7.5. Insurance
    62  
Section 7.6. Payment of Taxes and Claims
    62  
Section 7.7. Visits and Inspections
    62  
Section 7.8. Use of Proceeds; Letters of Credit
    63  
Section 7.9. Environmental Matters
    63  
Section 7.10. Books and Records
    63  
Section 7.11. Further Assurances
    64  
Section 7.12. New Subsidiaries/Guarantors
    64  
Section 7.13. REIT Status
    64  
Section 7.14. Exchange Listing
    65  
 
       
Article VIII. Information
    65  
 
       
Section 8.1. Quarterly Financial Statements
    65  
Section 8.2. Year-End Statements
    65  
Section 8.3. Compliance Certificate
    65  
Section 8.4. Other Information
    66  
 
       
Article IX. Negative Covenants
    68  
 
       
Section 9.1. Financial Covenants
    68  
Section 9.2. Restricted Payments
    69  
Section 9.3. Debt
    69  
Section 9.4. Certain Permitted Investments
    69  
Section 9.5. Investments Generally
    70  
Section 9.6. Liens; Negative Pledges; Other Matters
    70  
Section 9.7. Merger, Consolidation, Sales of Assets and Other Arrangements
    71  
Section 9.8. Fiscal Year
    72  
Section 9.9. Modifications to Material Contracts
    72  
Section 9.10. Modifications of Organizational Documents
    72  
Section 9.11. Transactions with Affiliates
    72  

-ii-



--------------------------------------------------------------------------------



 



         
Section 9.12. ERISA Exemptions
    73  
 
       
Article X. Default
    73  
 
       
Section 10.1. Events of Default
    73  
Section 10.2. Remedies Upon Event of Default
    76  
Section 10.3. Remedies Upon Default
    77  
Section 10.4. Allocation of Proceeds
    77  
Section 10.5. Collateral Account
    77  
Section 10.6. Performance by Agent
    78  
Section 10.7. Rights Cumulative
    79  
 
       
Article XI. The Agent
    79  
 
       
Section 11.1. Authorization and Action
    79  
Section 11.2. Agent’s Reliance, Etc.
    80  
Section 11.3. Notice of Defaults
    80  
Section 11.4. Wachovia as Lender
    80  
Section 11.5. Approvals of Lenders
    81  
Section 11.6. Lender Credit Decision, Etc.
    81  
Section 11.7. Indemnification of Agent and Arrangers
    82  
Section 11.8. Successor Agent
    83  
Section 11.9. Titled Agents
    84  
 
       
Article XII. Miscellaneous
    84  
 
       
Section 12.1. Notices
    84  
Section 12.2. Expenses
    85  
Section 12.3. Setoff
    86  
Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers
    86  
Section 12.5. Successors and Assigns
    87  
Section 12.6. Amendments
    90  
Section 12.7. Nonliability of Agent and Lenders
    91  
Section 12.8. Confidentiality
    92  
Section 12.9. Indemnification
    92  
Section 12.10. Termination; Survival
    95  
Section 12.11. Severability of Provisions
    95  
Section 12.12. GOVERNING LAW
    95  
Section 12.13. Counterparts
    95  
Section 12.14. Obligations with Respect to Loan Parties
    96  
Section 12.15. Limitation of Liability
    96  
Section 12.16. Entire Agreement
    96  
Section 12.17. Construction
    96  
Section 12.18. Patriot Act
    96  
Section 12.19. NO NOVATION
    97  

     
SCHEDULE 1.1(A)
  List of Loan Parties
SCHEDULE 5.3.
  Post Agreement Date Deliveries
SCHEDULE 6.1.(b)
  Ownership Structure

-iii-



--------------------------------------------------------------------------------



 



     
SCHEDULE 6.1.(f)
  Title to Properties; Liens
SCHEDULE 6.1.(g)
  Debt and Guaranties
SCHEDULE 6.1.(h)
  Material Contracts
SCHEDULE 6.1.(i)
  Litigation
SCHEDULE 6.1.(y)
  Unencumbered Assets
 
   
EXHIBIT A
  Form of Assignment and Acceptance Agreement
EXHIBIT B
  Form of Designation Agreement
EXHIBIT C
  Form of Notice of Borrowing
EXHIBIT D
  Form of Notice of Continuation
EXHIBIT E
  Form of Notice of Conversion
EXHIBIT F
  Form of Notice of Swingline Borrowing
EXHIBIT G
  Form of Swingline Note
EXHIBIT H
  Form of Bid Rate Quote Request
EXHIBIT I
  Form of Bid Rate Quote
EXHIBIT J
  Form of Bid Rate Quote Acceptance
EXHIBIT K
  Form of Revolving Note
EXHIBIT L
  Form of Bid Rate Note
EXHIBIT M
  Form of Opinion of Counsel
EXHIBIT N
  Form of Compliance Certificate
EXHIBIT O
  Form of Guaranty

-iv-



--------------------------------------------------------------------------------



 



     THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
May 25, 2005 by and among UNITED DOMINION REALTY TRUST, INC., a Maryland
corporation (the “Borrower”), each of WACHOVIA CAPITAL MARKETS, LLC and J.P.
MORGAN SECURITIES INC., as Joint Lead Arrangers (each a “Joint Lead Arranger”)
and as Joint Bookrunners (the “Joint Bookrunners”), WACHOVIA BANK, NATIONAL
ASSOCIATION, as Agent, JPMORGAN CHASE BANK, N.A., as Syndication Agent (the
“Syndication Agent”), each of SUNTRUST BANK and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Documentation Agent (each a “Documentation Agent”), each of
CITICORP NORTH AMERICA, INC., KEYBANK, N.A. and U.S. BANK NATIONAL ASSOCIATION,
as Managing Agent (each a “Managing Agent”), each of LASALLE BANK NATIONAL
ASSOCIATION, MIZUHO CORPORATE BANK, LTD., NEW YORK BRANCH and UFJ BANK LIMITED,
NEW YORK BRANCH, as Co-Agent (each a “Co-Agent”), and each of the financial
institutions initially a signatory hereto together with their assignees pursuant
to Section 12.5.

     WHEREAS, certain of the Lenders and other financial institutions have made
available to Borrower a $500,000,000 revolving credit facility on the terms and
conditions contained in that certain Credit Agreement dated as of March 14, 2003
(as amended and in effect immediately prior to the date hereof, the “Existing
Credit Agreement”) by and among the Borrower, such Lenders, certain other
financial institutions, the Agent and the other parties thereof; and

     WHEREAS, the Agent and the Lenders desire to amend and restate the terms of
the Existing Credit Agreement to make available to the Borrower a revolving
credit facility in the initial amount of $500,000,000, which will include a
$50,000,000 letter of credit subfacility and a $35,000,000 swingline
subfacility, on the terms and conditions contained herein.

     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereto agree that the Existing Credit Agreement is amended and restated in its
entirety as follows:

Article I. Definitions

Section 1.1. Definitions.

     In addition to terms defined elsewhere herein, the following terms shall
have the following meanings for the purposes of this Agreement:

     “1031 Property” means property held by a “qualified intermediary” in
connection with the sale of such property by the Borrower, a Subsidiary or
Unconsolidated Affiliate pursuant to, and qualifying for tax treatment under,
Section 1031 of the Internal Revenue Code.

     “Absolute Rate” has the meaning given that term in Section 2.2.(c)(ii)(C).

     “Absolute Rate Auction” means a solicitation of Bid Rate Quotes setting
forth Absolute Rates pursuant to Section 2.2.

 



--------------------------------------------------------------------------------



 



     “Absolute Rate Loan” means a Bid Rate Loan, the interest rate on which is
determined on the basis of an Absolute Rate pursuant to an Absolute Rate
Auction.

     “Accession Agreement” means an Accession Agreement substantially in the
form of Annex I to the Guaranty.

     “Additional Costs” has the meaning given that term in Section 4.1.

     “Adjusted Eurodollar Rate” means, with respect to each Interest Period for
any LIBOR Loan, the rate obtained by dividing (a) LIBOR for such Interest Period
by (b) a percentage equal to 1 minus the stated maximum rate (stated as a
decimal) of all reserves, if any, required to be maintained against
“Eurocurrency liabilities” as specified in Regulation D of the Board of
Governors of the Federal Reserve System (or against any other category of
liabilities which includes deposits by reference to which the interest rate on
LIBOR Loans is determined or any category of extensions of credit or other
assets which includes loans by an office of any Lender outside of the United
States of America to residents of the United States of America).

     “Affiliate” means any Person (other than the Agent or any Lender):
(a) directly or indirectly controlling, controlled by, or under common control
with, the Borrower; (b) directly or indirectly owning or holding five percent
(5.0%) or more of any Equity Interest in the Borrower; or (c) ten percent
(10.0%) or more of whose voting stock or other Equity Interest is directly or
indirectly owned or held by the Borrower. For purposes of this definition,
“control” (including with correlative meanings, the terms “controlling”,
“controlled by” and “under common control with”) means the possession directly
or indirectly of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities or
by contract or otherwise. The Affiliates of a Person shall include any officer
or director of such Person.

     “Agent” means Wachovia Bank, National Association, as contractual
representative for the Lenders under the terms of this Agreement, and any of its
successors.

     “Agreement Date” means the date as of which this Agreement is dated.

     “Applicable Law” means all applicable provisions of constitutions,
statutes, rules, regulations and orders of all governmental bodies and all
orders and decrees of all courts, tribunals and arbitrators.

     “Applicable Margin” means the percentage per annum determined, at any time,
based on the range into which the Borrower’s Credit Rating then falls, in
accordance with the levels in the table set forth below (each a “Level”). Any
change in the Borrower’s Credit Rating which would cause it to move to a
different Level in such table shall effect a change in the Applicable Margin on
the Business Day on which such change occurs. During any period that the
Borrower has received Credit Ratings that are not equivalent, the Applicable
Margin shall be determined by the higher of such two Credit Ratings; provided,
however, that if the ratings of S&P and Moody’s are two pricing Levels apart,
then the Applicable Margin shall be based on the Level that falls between the
Levels that correspond to the ratings of S&P and Moody’s. During any

-2-



--------------------------------------------------------------------------------



 



period for which the Borrower has received a Credit Rating from only one Rating
Agency, then the Applicable Margin shall be determined based on such Credit
Rating. During any period for which the Borrower has not received a Credit
Rating from either Rating Agency, then the Applicable Margin shall be determined
based on Level 5. As of the Agreement Date, and thereafter until changed as
provided above, the Applicable Margin shall be determined based on Level 3.

                                          Borrower’s Credit Rating    
Applicable Margin       Applicable Margin       Level     (S&P/Moody’s)     for
LIBOR Loans       for Base Rate Loans      
1
    A-/A3       0.45 %       0.0 %    
2
    BBB+/Baa1       0.50 %       0.0 %    
3
    BBB/Baa2       0.575 %       0.0 %    
4
    BBB-/Baa3       0.80 %       0.0 %    
5
    < BBB-/Baa3       1.25 %       0.25 %    

     “Arrangers” means Wachovia Capital Markets, LLC and J.P. Morgan Securities,
Inc., together with their respective successors and permitted assigns.

     “Assignee” has the meaning given that term in Section 12.5.(d).

     “Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Assignee and the Agent, substantially in the form
of Exhibit A.

     “Base Rate” means the per annum rate of interest equal to the greater of
(a) the Prime Rate or (b) the Federal Funds Rate plus one-half of one percent
(0.5%). Any change in the Base Rate resulting from a change in the Prime Rate or
the Federal Funds Rate shall become effective as of 12:01 a.m. on the Business
Day on which each such change occurs. The Base Rate is a reference rate used by
the Lender acting as the Agent in determining interest rates on certain loans
and is not intended to be the lowest rate of interest charged by the Lender
acting as the Agent or any other Lender on any extension of credit to any
debtor.

     “Base Rate Loan” means a Revolving Loan bearing interest at a rate based on
the Base Rate.

     “Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

     “Bid Rate Borrowing” has the meaning given that term in Section 2.2.(b).

     “Bid Rate Loan” means a loan made by a Lender under Section 2.2.

     “Bid Rate Notes” has the meaning given that term in Section 2.11.(b).

     “Bid Rate Quote” means an offer in accordance with Section 2.2.(c) by a
Lender to make a Bid Rate Loan with one single specified interest rate.

-3-



--------------------------------------------------------------------------------



 



     “Bid Rate Quote Request” has the meaning given that term in
Section 2.2.(b).

     “Borrower” has the meaning set forth in the introductory paragraph hereof
and shall include the Borrower’s successors and permitted assigns.

     “Business Day” means (a) any day other than a Saturday, Sunday or other day
on which banks in Charlotte, North Carolina or New York, New York are authorized
or required to close and (b) with reference to a LIBOR Loan, any such day that
is also a day on which dealings in Dollar deposits are carried out in the London
interbank market.

     “Capitalized Lease Obligation” means an obligation under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP. The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation determined in accordance with GAAP.

     “Cash Equivalents” means: (a) securities issued, guaranteed or insured by
the United States of America or any of its agencies with maturities of not more
than one year from the date acquired; (b) certificates of deposit with
maturities of not more than one year from the date acquired issued by a United
States federal or state chartered commercial bank of recognized standing, or a
commercial bank organized under the laws of any other country which is a member
of the Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000.00 and which bank
or its holding company has a short-term commercial paper rating of at least A-2
or the equivalent by S&P or at least P-2 or the equivalent by Moody’s;
(c) reverse repurchase agreements with terms of not more than seven days from
the date acquired, for securities of the type described in clause (a) above and
entered into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, which have net assets of at least
$500,000,000.00 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

     “Change of Control” means the occurrence of either of the following events:
(i) any Person or two or more Persons acting in concert shall have acquired
beneficial ownership, directly or indirectly, of, or shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation, will result in its or their acquisition of, or control
over, voting stock of the Borrower (or other securities convertible into such
voting stock) representing 35% or more of the combined voting power of all
voting stock of the Borrower, or (ii) during any period of up to 24 consecutive
months, commencing after the Agreement Date, individuals who at the beginning of
such 24 month period were directors of the Borrower (together with any new
director whose election by the Borrower’s Board of Directors or whose nomination
for election by the Borrower’s shareholders was approved by a vote of at least
two-thirds of the directors then still

-4-



--------------------------------------------------------------------------------



 



in office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the directors of the Borrower then in office.
As used herein, “beneficial ownership” shall have the meaning provided in
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934.

     “Collateral Account” means a special non-interest bearing deposit account
or securities account maintained by, or on behalf of, the Agent and under its
sole dominion and control, for the benefit of the Lenders.

     “Commitment” means, as to each Lender (other than the Swingline Lender),
such Lender’s obligation (a) to make Revolving Loans pursuant to Section 2.1.,
(b) to issue (in the case of the Agent) or participate in (in the case of the
Lenders) Letters of Credit pursuant to Section 2.4.(a) and 2.4.(i), respectively
(but in the case of the Lender acting as the Agent excluding the aggregate
amount of participations in the Letters of Credit held by other Lenders) and
(c) to participate in Swingline Loans pursuant to Section 2.3.(e), in each case,
in an amount up to, but not exceeding, the amount set forth for such Lender on
its signature page hereto as such Lender’s “Commitment Amount” or as set forth
in the applicable Assignment and Acceptance Agreement, as the same may be
reduced from time to time pursuant to Section 2.12. or as appropriate to reflect
any assignments to or by such Lender effected in accordance with Section 12.5.

     “Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders hereunder; provided, however, that if
at the time of determination the Commitments have terminated or been reduced to
zero, the “Commitment Percentage” of each Lender shall be the Commitment
Percentage of such Lender in effect immediately prior to such termination or
reduction.

     “Compliance Certificate” has the meaning given that term in Section 8.3.

     “Condominium Property” means a Multifamily Property that has been converted
into residential condominium units for the purpose of sale. For purposes of this
definition and the definition of “Condominium Property Value” a Multifamily
Property will be deemed “converted” into residential condominium units once both
of the following have occurred: (a) notice of the conversion has been sent to
the tenants of such Property; and (b) a declaration of condominium or other
similar document is filed with the applicable Governmental Authority.

     “Condominium Property Value” means the sum of the following: (a) the
Consolidated Net Operating Income attributable to such Property for the two
quarter period annualized ending immediately prior to such conversion divided by
7.50%, plus (b) the of cost of capital improvements made to such Property in
connection with such conversion not to exceed 35% of the amount determined in
accordance with the preceding clause (a), minus (c) 90% of the actual
contractual sales price of each individual condominium unit sale prior to any
deductions for commissions, fees and any other expenses; provided, however, no
value will be attributed to such Condominium Property 24 months after its
conversion. In addition, no value shall be

-5-



--------------------------------------------------------------------------------



 



attributable to a Condominium Property at any time following the earlier of
(x) all condominium units of such Property having been sold or otherwise
conveyed, (y) the management of such Property having been turned over to such
Property’s homeowners’ association and (z) less than 10% of the units remain
unsold.

     “Consolidated Adjusted EBITDA” means, for any period for the Consolidated
Group, the sum of Consolidated EBITDA for such period minus a reserve equal to
$62.50 per apartment unit located on a Property per quarter (or $250 per
apartment unit located on a Property per year) minus the Borrower’s pro rata
share of such reserves (determined in a manner consistent with this definition
of Consolidated Adjusted EBITDA) of any Unconsolidated Affiliates of the
Borrower.

     “Consolidated Adjusted Tangible Net Worth” means at any date (a) the sum of
(i) the consolidated shareholders’ equity of the Consolidated Group determined
on a consolidated basis (net of Minority Interests) plus (ii) accumulated
depreciation of Properties owned by a member of the Consolidated Group to the
extent reflected in the then book value of the Consolidated Assets minus,
without duplication, (b) the Intangible Assets of the Consolidated Group.

     “Consolidated Assets” means the assets of the members of the Consolidated
Group determined in accordance with GAAP on a consolidated basis.

     “Consolidated EBITDA” means for any period for the Consolidated Group,
Consolidated Net Income (including Consolidated Net Income attributable to units
of Condominium Properties prior to the sale thereof) excluding the following
amounts (but only to the extent included in determining Consolidated Net Income
for such period) (a) Consolidated Interest Expense; (b) all provisions for any
Federal, state or other income taxes; (c) depreciation, amortization and other
non-cash charges; (d) gains and losses on Investments and extraordinary gains
and losses; (e) taxes on such excluded gains and tax deductions or credits on
account of such excluded losses, in each case on a consolidated basis determined
in accordance with GAAP; and (f) to the extent not already included in the
immediately preceding clauses (b) through (e), the Borrower’s pro rata share of
such items of each Unconsolidated Affiliate of the Borrower for such period.
Consolidated EBITDA shall include gain or loss, in either case, realized on the
sale of any portion of a Condominium Property (without duplication of income on
condominium units).

     “Consolidated Funded Debt” means total Debt of the Consolidated Group on a
consolidated basis determined in accordance with GAAP (excluding (i) Debt
consisting of contingent liabilities retained by the Borrower related to the
sale of Hunting Ridge, Woodside and Twin Coves in an aggregate amount not to
exceed $20,000,000 and (ii) the aggregate amount, not to exceed $20,000,000,
available to be drawn under letters of credit issued in respect of normal
operating expenses of such Person) plus the Borrower’s pro rata share of the
Debt of any Unconsolidated Affiliate of the Borrower.

     “Consolidated Group” means the Borrower and its consolidated Subsidiaries,
as determined in accordance with GAAP.

-6-



--------------------------------------------------------------------------------



 



     “Consolidated Interest Expense” means for any period for the Consolidated
Group, (a) all interest expense, including the amortization of debt discount and
premium, the interest component under capital leases and capitalized interest
expense (other than capitalized interest funded from a construction loan
interest reserve account held by another lender and not included in the
calculation of cash for balance sheet reporting purposes), in each case on a
consolidated basis determined in accordance with GAAP plus (b) to the extent not
already included in the foregoing clause (a), the Borrower’s pro rata share of
all interest expense (determined in a manner consistent with this definition of
Consolidated Interest Expense) for such period of Unconsolidated Affiliates of
the Borrower.

     “Consolidated Net Income” means for any period, the net income of the
Consolidated Group on a consolidated basis determined in accordance with GAAP,
including the Borrower’s pro rata share of the net income of each Unconsolidated
Affiliate of the Borrower for such period.

     “Consolidated Net Operating Income” means, for any period for any
Multifamily Property owned by a member of the Consolidated Group or an
Unconsolidated Affiliate, an amount equal to (a) the aggregate rental and other
income from the operation of such Multifamily Property during such period minus
(b) all expenses and other proper charges incurred in connection with the
operation of such Multifamily Property (including, without limitation, real
estate taxes and bad debt expenses) during such period and an imputed management
fee in the amount of 3.0% of the aggregate rents received for such Multifamily
Property during such period; but, in any case, before payment of or provision
for debt service charges for such period, income taxes for such period, and
depreciation, amortization and other non-cash expenses for such period, all on a
consolidated basis determined in accordance with GAAP. For purposes of
determining Consolidated Net Operating Income, only the Borrower’s pro rata
share of the Consolidated Net Operating Income of any such Property owned by an
Unconsolidated Affiliate of the Borrower shall be used.

     “Consolidated Secured Debt” means, as of any given date, all Consolidated
Funded Debt that is secured in any manner by any Lien.

     “Consolidated Total Fixed Charges” means for any period, the sum of (a) the
cash portion of Consolidated Interest Expense paid during such period plus
(b) regularly scheduled principal payments on Consolidated Funded Debt during
such period (excluding any balloon, bullet or similar principal payment payable
on any Consolidated Funded Debt which repays such Consolidated Funded Debt in
full) plus (c) all cash dividends and distributions on Preferred Equity
Interests of members of the Consolidated Group paid during such period, all on a
consolidated basis determined in accordance with GAAP.

     “Consolidated Unsecured Debt” means, as of a given date, all Consolidated
Funded Debt that is not Consolidated Secured Debt.

     “Continue”, “Continuation” and “Continued” each refers to the continuation
of a LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.

-7-



--------------------------------------------------------------------------------



 



     “Convert”, “Conversion” and “Converted” each refers to the conversion of a
Revolving Loan of one Type into a Loan of another Type pursuant to Section 2.10.

     “Credit Event” means any of the following: (a) the making (or deemed
making) of any Loan, (b) the Conversion of a Loan and (c) the issuance of a
Letter of Credit.

     “Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term indebtedness of a Person.

     “Debt” of any Person means at any date, without duplication; (a) all
obligations of such Person for borrowed money; (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments;
(c) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable arising in the ordinary
course of business); (d) all Capitalized Lease Obligations of such Person;
(e) all obligations of such Person to purchase securities or other property
which arise out of or in connection with the sale of the same or substantially
similar securities or property; (f) all obligations of such Person to reimburse
any bank or other person in respect of amounts payable under a letter of credit
or similar instrument (being the amount available to be drawn thereunder,
whether or not then drawn); (g) all obligations of others secured by a Lien on
any asset of such Person, whether or not such obligation is assumed by such
Person; (h) all obligations of others Guaranteed by such Person; (i) all
obligations which in accordance with GAAP would be shown as liabilities on a
balance sheet of such Person or which arise in connection with forward equity
transactions; and (j) all obligations of such Person owing under any synthetic
lease, tax retention operating lease, off-balance sheet loan or similar
off-balance sheet financing product to which such Person is a party, where such
transaction is considered borrowed money indebtedness for tax purposes, but is
classified as an operating lease in accordance with GAAP. Debt of any Person
shall include Debt of any partnership or joint venture in which such Person is a
general partner or joint venturer to the extent of such Person’s pro rata share
of the ownership of such partnership or joint venture (except if such Debt is
recourse to such Person, in which case the greater of such Person’s pro rata
portion of such Debt or the amount of the recourse portion of the Debt, shall be
included as Debt of such Person). All Loans and Letter of Credit Liabilities
shall constitute Debt of the Borrower.

     “Default” means any of the events specified in Section 10.1., whether or
not there has been satisfied any requirement for the giving of notice, the lapse
of time, or both.

     “Defaulting Lender” has the meaning set forth in Section 3.11.

     “Designated Lender” means a special purpose corporation which is sponsored
by a Lender, that is engaged in making, purchasing or otherwise investing in
commercial loans in the ordinary course of its business and that issues (or the
parent of which issues) commercial paper rated at least P-1 (or the then
equivalent grade) by Moody’s or A-1 (or the then equivalent grade) by S&P and
that, in either case, (a) is organized under the laws of the United States of
America or any state thereof, (b) shall have become a party to this Agreement
pursuant to Section 12.5.(e) and (c) is not otherwise a Lender.

-8-



--------------------------------------------------------------------------------



 



     “Designated Lender Note” means a Bid Rate Note of the Borrower evidencing
the obligation of the Borrower to repay Bid Rate Loans made by a Designated
Lender.

     “Designating Lender” has the meaning given that term in Section 12.5.(e).

     “Designation Agreement” means a Designation Agreement between a Lender and
a Designated Lender and accepted by the Agent, substantially in the form of
Exhibit B or such other form as may be agreed to by such Lender, such Designated
Lender and the Agent.

     “Development Property” means (i) a Property currently under development (or
in the pre-development phase) as a Multifamily Property and/or (ii) a
Condominium Property.

     “Dollars” or “$” means the lawful currency of the United States of America.

     “Effective Date” means the later of: (a) the Agreement Date; and (b) the
date on which all of the conditions precedent set forth in Section 5.1. shall
have been fulfilled or waived in writing by the Requisite Lenders.

     “Eligible Assignee” means any Person who is, at the time of determination:
(i) a Lender or an affiliate of a Lender; (ii) a commercial bank, trust, trust
company, insurance company, investment bank or pension fund organized under the
laws of the United States of America, or any state thereof, and having total
assets in excess of $5,000,000,000; (iii) a savings and loan association or
savings bank organized under the laws of the United States of America, or any
state thereof, and having a tangible net worth of at least $500,000,000; or
(iv) a commercial bank organized under the laws of any other country which is a
member of the Organization for Economic Cooperation and Development, or a
political subdivision of any such country, and having total assets in excess of
$10,000,000,000, provided that such bank is acting through a branch or agency
located in the United States of America. If such Person is not currently a
Lender or an affiliate of a Lender, such Person’s senior unsecured long term
indebtedness must be rated BBB or higher by S&P, Baa2 or higher by Moody’s, or
the equivalent or higher of either such rating by another rating agency
acceptable to the Agent. Notwithstanding the foregoing, during any period in
which an Event of Default shall have occurred and be continuing under any of
subsections (a), (b), (f) or (g) of Section 10.1., the term “Eligible Assignee”
shall mean any Person that is not an individual.

     “Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, disposal or clean-up of Hazardous
Materials including, without limitation, the following: Clean Air Act, 42 U.S.C.
§ 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.;
Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery
Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency and any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials.

-9-



--------------------------------------------------------------------------------



 



     “Equity Interest” means, with respect to any Person, any share of capital
stock of (or other ownership or profit interests in) such Person, any warrant,
option or other right for the purchase or other acquisition from such Person of
any share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), any operating partnership units in such Person
and any other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

     “ERISA” means the Employee Retirement Income Security Act of 1974, as in
effect from time to time.

     “ERISA Group” means the Borrower, any Subsidiary and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any
Subsidiary, are treated as a single employer under Section 414 of the Internal
Revenue Code.

     “Event of Default” means any of the events specified in Section 10.1.,
provided that any requirement for notice or lapse of time or any other condition
has been satisfied.

     “Excluded Subsidiary” means any Subsidiary (a) formed for the specific
purpose of holding title to assets which are collateral for any Consolidated
Secured Debt of such Subsidiary; (b) which is prohibited from Guarantying the
Debt of any other Person pursuant to (i) any document, instrument or agreement
evidencing such Consolidated Secured Debt or (ii) a provision of such Person’s
organizational documents which provision was included in such Person’s
organizational documents as a condition to the extension of such Consolidated
Secured Debt; and (c) for which none of the Borrower, any Subsidiary (other than
another Excluded Subsidiary) or any other Loan Party has Guaranteed any of the
Debt of such Subsidiary or has any direct obligation to maintain or preserve
such Subsidiary’s financial condition or to cause such Subsidiary to achieve any
specified levels of operating results, except for customary exceptions for
fraud, misapplication of funds, environmental indemnities, and other similar
exceptions to recourse liability.

     “Existing Credit Agreement” has the meaning given that term in the first
WHEREAS clause of this Agreement.

     “Facility Fee” means the per annum percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:

                                Borrower’s Credit Rating             Level    
(S&P/Moody’s)     Facility Fee      
1
    A-/A3       0.15 %    
2
    BBB+/Baa1       0.15 %    

-10-



--------------------------------------------------------------------------------



 



                                Borrower’s Credit Rating             Level    
(S&P/Moody’s)     Facility Fee      
3
    BBB/Baa2       0.15 %    
4
    BBB-/Baa3       0.20 %    
5
    < BBB-/Baa3       0.25 %    

As of the Agreement Date, the Facility Fee equals 0.15%.

     “Federal Funds Rate” means, for any day, the rate per annum (rounded upward
to the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent by
federal funds dealers selected by the Agent on such day on such transaction as
determined by the Agent.

     “Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrower hereunder or under any
other Loan Document.

     “GAAP” means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a majority of the accounting profession,
which are applicable to the circumstances as of the date of determination and
applied on a consistent basis.

     “Governmental Approvals” means all authorizations, consents, approvals,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

     “Governmental Authority” means any national, state or local government
(whether domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau or entity (including, without limitation, the
Federal Deposit Insurance Corporation, the Comptroller of the Currency or the
Federal Reserve Board, any central bank or any comparable authority) or any
arbitrator with authority to bind a party at law.

     “Gross Asset Value” means from time to time the sum of the following
amounts (without duplication): (a) the product of (i) Consolidated Net Operating
Income for the period of two consecutive fiscal quarters most recently ended
attributable to Multifamily Properties (excluding any Properties covered by
either of the immediately following clauses (b) or (c)) owned by any member of
the Consolidated Group for such period, multiplied by (ii) 2 and divided by
(iii) 7.50%; (b) the purchase price paid for any Multifamily Property acquired
by any member of the Consolidated Group during the period of six consecutive
fiscal quarters most recently ended (less any amounts paid as a purchase price
adjustment, held in escrow, retained as a contingency reserve, or other similar
arrangements); (c)(i) the Condominium Property Value of all Condominium
Properties owned by any member of the Consolidated Group, (ii) the current

-11-



--------------------------------------------------------------------------------



 



book value of any other Development Property (or Multifamily Property that was a
Development Property at any time during the period of six consecutive fiscal
quarters most recently ended) owned by any member of the Consolidated Group and
(iii) the Renovation Property Value of all Renovation Properties owned by any
member of the Consolidated Group; (d) unrestricted cash and cash equivalents of
the Consolidated Group; (e) the value (based on the lower of cost or market
price determined in accordance with GAAP) of any raw land owned by any member of
the Consolidated Group; (f) the value (based on the lower of cost or market
price determined in accordance with GAAP) of Properties owned by any member of
the Consolidated Group that are developed but that are not Multifamily
Properties; (g) the value (based on the lower of cost or market price determined
in accordance with GAAP) of all Multifamily REIT Preferred Interests; (h) the
value (based on the lower of cost or market price determined in accordance with
GAAP) of (i) all promissory notes, including any secured by a Mortgage, payable
solely to any member of the Consolidated Group and the obligors of which are not
Affiliates of the Borrower (excluding any such note where the obligor is more
than 60 days past due with respect to any payment obligation) and (ii) all
marketable securities (excluding Marketable Multifamily REIT Preferred
Interests); and (i) the Borrower’s pro rata share of the preceding items of any
Unconsolidated Affiliate of the Borrower to the extent not already included.
Notwithstanding the foregoing, any determination of Gross Asset Value shall
exclude any Investments held by the Borrower or any Subsidiary in excess of the
amounts permitted under Section 9.4.

     “Gross Asset Value of the Unencumbered Pool” means Gross Asset Value
determined with reference only to Unencumbered Pool Assets. Notwithstanding the
foregoing, the following amounts shall be excluded from Gross Asset Value of the
Unencumbered Pool: (a) the amount by which the value of Unencumbered Pool Assets
owned by Subsidiaries that are not Guarantors would, in the aggregate, account
for more that 10.0% of Gross Asset Value of the Unencumbered Pool; (b) the
amount by which the value of Unencumbered Pool Assets owned by Subsidiaries that
are not Wholly Owned Subsidiaries would, in the aggregate, account for more than
10.0% of Gross Asset Value of the Unencumbered Pool; and (c) the amount by which
the value of Unencumbered Pool Assets that are Investments and other assets
subject to the limitations of any of the subsections of Section 9.4. would, in
the aggregate, account for more than 10.0% of Gross Asset Value of the
Unencumbered Pool; provided, the limitations contained in the immediately
preceding clauses (a) and (b) shall not apply to 1031 Properties and the
limitations contained in the immediately preceding clause (c) shall not apply to
promissory notes secured by first Mortgages. The aggregate Occupancy Rate of
Multifamily Properties and other Properties that are developed, but that are not
Multifamily Properties, must exceed 80.0%.

     “Guarantor” means any Person that is a party to the Guaranty as a
“Guarantor” and in any event shall include each Material Subsidiary (unless an
Excluded Subsidiary).

     “Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection in the ordinary course of business),
directly or indirectly, in any manner, of any part or all of such obligation, or
(b) an agreement, direct or indirect, contingent or otherwise, and whether or
not constituting a guaranty, the practical effect of which is to assure the
payment or performance (or payment of damages in the event of nonperformance) of
any part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the

-12-



--------------------------------------------------------------------------------



 



purchase, sale or lease (as lessee or lessor) of property or the purchase or
sale of services primarily for the purpose of enabling the obligor with respect
to such obligation to make any payment or performance (or payment of damages in
the event of nonperformance) of or on account of any part or all of such
obligation, or to assure the owner of such obligation against loss, (iii) the
supplying of funds to or in any other manner investing in the obligor with
respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation. As the context requires, “Guaranty” shall also mean the Guaranty to
which the Guarantors are parties substantially in the form of Exhibit O.

     “Hazardous Materials” means all or any of the following: (a) substances
that are defined or listed in, or otherwise classified pursuant to, any
applicable Environmental Laws as “hazardous substances”, “hazardous materials”,
“hazardous wastes”, “toxic substances” or any other formulation intended to
define, list or classify substances by reason of deleterious properties such as
ignitability, corrosivity, reactivity, carcinogenicity, reproductive toxicity,
“TCLP” toxicity or “EP toxicity”; (b) oil, petroleum or petroleum derived
substances, natural gas, natural gas liquids or synthetic gas and drilling
fluids, produced waters and other wastes associated with the exploration,
development or production of crude oil, natural gas or geothermal resources;
(c) any flammable substances or explosives or any radioactive materials;
(d) asbestos in any form; (e) toxic mold; and (f) electrical equipment which
contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty parts per million.

     “Hunting Ridge” means that certain real property known as “Hunting Ridge
Apartments” located at 300 Sulpher Springs Road, Greenville, South Carolina.

     “Intangible Assets” of any Person means at any date the amount of (i) all
write-ups (other than write-ups resulting from write-ups of assets of a going
concern business made within twelve months after the acquisition of such
business) in the book value of any asset owned by such Person and (ii) all
unamortized debt discount and expense, unamortized deferred charges, capitalized
start-up costs, goodwill, patents, licenses, trademarks, trade names,
copyrights, organization or developmental expenses, covenants not to compete and
other intangible items.

     “Intellectual Property” has the meaning given that term in Section 6.1.(t).

     “Interest Period” means:

     (a) with respect to any LIBOR Loan, each period commencing on the date such
LIBOR Loan is made or the last day of the next preceding Interest Period for
such Loan and ending 14 days (if available from all Lenders), 1, 2, 3, 4 or
6 months thereafter, as the Borrower may select in a Notice of Borrowing, Notice
of Continuation or Notice of Conversion, as the case may be, except that each
Interest Period having a duration of one month or more that commences on the
last Business Day of a calendar month shall end on the last Business Day of the
appropriate subsequent calendar month; and

-13-



--------------------------------------------------------------------------------



 



     (b) with respect to any Bid Rate Loan, the period commencing on the date
such Bid Rate Loan is made and ending on any Business Day not less than 7 nor
more than 180 days thereafter, as the Borrower may select as provided in
Section 2.2.(b).

     Notwithstanding the foregoing: (i) if any Interest Period would otherwise
end after the Termination Date, such Interest Period shall end on the
Termination Date; and (ii) each Interest Period that would otherwise end on a
day which is not a Business Day shall end on the next Business Day (or in the
case of any Interest Period having a duration of one month or more, if the next
Business Day falls in the next calendar month, then on the immediately preceding
Business Day).

     “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended.

     “Investment” means, (a) with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following: (i) the purchase or other acquisition of any Equity
Interest in another Person, (ii) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Debt of, or purchase or other acquisition
of any Debt of, another Person, including any partnership or joint venture
interest in such other Person, or (iii) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute the business or a division or operating unit of another Person and
(b) with respect to any Property or other asset, the acquisition thereof. Any
binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment. Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

     “Investment Grade Rating” means a Credit Rating of BBB-/Baa3 (or
equivalent) or higher from both Rating Agencies.

     “L/C Commitment Amount” equals $50,000,000.

     “Lender” means each financial institution from time to time party hereto as
a “Lender” or a “Designated Lender,” together with its respective successors and
permitted assigns, and as the context requires, includes the Swingline Lender;
provided, however, that the term “Lender” shall exclude each Designated Lender
when used in reference to any Loan other than a Bid Rate Loan, the Commitments
or terms relating to any Loan other than a Bid Rate Loan and the Commitments and
shall further exclude each Designated Lender for all other purposes under the
Loan Documents except that any Designated Lender which funds a Bid Rate Loan
shall, subject to Section 12.5.(e), have the rights (including the rights given
to a Lender contained in Sections 12.2. and 12.9.) and obligations of a Lender
associated with holding such Bid Rate Loan.

     “Lending Office” means, for each Lender and for each Type of Loan, the
office of such Lender specified as such on its signature page hereto or in the
applicable Assignment and

-14-



--------------------------------------------------------------------------------



 



Acceptance Agreement, or such other office of such Lender as such Lender may
notify the Agent in writing from time to time.

     “Letter of Credit” has the meaning given that term in Section 2.4.(a).

     “Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

     “Letter of Credit Liabilities” means, without duplication, at any time and
in respect of any Letter of Credit, the sum of (a) the Stated Amount of such
Letter of Credit plus (b) the aggregate unpaid principal amount of all
Reimbursement Obligations of the Borrower at such time due and payable in
respect of all drawings made under such Letter of Credit. For purposes of this
Agreement, a Lender (other than the Lender acting as the Agent) shall be deemed
to hold a Letter of Credit Liability in an amount equal to its participation
interest in the related Letter of Credit under Section 2.4.(i), and the Lender
acting as the Agent shall be deemed to hold a Letter of Credit Liability in an
amount equal to its retained interest in the related Letter of Credit after
giving effect to the acquisition by the Lenders other than the Lender acting as
the Agent of their participation interests under such Section.

     “Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

     “LIBOR” means, for any LIBOR Loan for any Interest Period therefor, the
rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Telerate Page 3750 (or any successor page) as the London interbank
offered rate for deposits in Dollars at approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period. If for any reason such rate is not
available, the term “LIBOR” shall mean, for any LIBOR Loan for any Interest
Period therefor, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on the Reuters Screen LIBO Page as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period; provided, however, if more than
one rate is specified on the Reuters Screen LIBO Page, the applicable rate shall
be the arithmetic mean of all such rates. If for any reason none of the
foregoing rates is available, LIBOR shall be, for any Interest Period, the rate
per annum reasonably determined by the Agent as the rate of interest at which
Dollar deposits in the approximate amount of the LIBOR Loan comprising part of
such borrowing would be offered by the Agent to major banks in the London
interbank eurodollar market at their request at or about 11:00 a.m. (London
time) two Business Days prior to the first day of such Interest Period for a
term comparable to such Interest Period.

     “LIBOR Auction” means a solicitation of Bid Rate Quotes setting forth LIBOR
Margin Loans based on LIBOR pursuant to Section 2.2.

-15-



--------------------------------------------------------------------------------



 



     “LIBOR Loan” means a Revolving Loan bearing interest at a rate based on
LIBOR.

     “LIBOR Margin Loan” means a Bid Rate Loan the interest rate on which is
determined on the basis of LIBOR pursuant to a LIBOR Auction.

     “Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, pledge,
lien, charge or lease constituting a Capitalized Lease Obligation, conditional
sale or other title retention agreement, or other security title or encumbrance
of any kind in respect of any property of such Person, or upon the income or
profits therefrom; (b) any arrangement, under which any property of such Person
is transferred, sequestered or otherwise identified for the purpose of
subjecting the same to the payment of Debt or performance of any other
obligation in priority to the payment of the general, unsecured creditors of
such Person; (c) the filing of any financing statement under the Uniform
Commercial Code or its equivalent in any jurisdiction, other than a financing
statement filed (i) in respect of a lease not constituting a Capitalized Lease
Obligation pursuant to Section 9-505 (or a successor provision) of the Uniform
Commercial Code or its equivalent as in effect in an applicable jurisdiction or
(ii) in connection with a sale or other disposition of accounts or other assets
not prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien; and (d) any then enforceable agreement by such Person to
grant, give or otherwise convey any of the foregoing.

     “Loan” means a Revolving Loan, a Bid Rate Loan or a Swingline Loan.

     “Loan Document” means this Agreement, each Note, each Letter of Credit
Document, the Guaranty and each other document or instrument now or hereafter
executed and delivered by a Loan Party in connection with, pursuant to or
relating to this Agreement.

     “Loan Party” means each of the Borrower and each other Person who
guarantees all or a portion of the Obligations and/or who pledges any collateral
security to secure all or a portion of the Obligations. Schedule 1.1.(A) sets
forth the Loan Parties in addition to the Borrower as of the Agreement Date.

     “Mandatorily Redeemable Stock” means, with respect to any Person, any
Equity Interest of such Person which by the terms of such Equity Interest (or by
the terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Debt or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests), in each
case on or prior to the date on which all Revolving Loans are scheduled to be
due and payable in full.

     “Marketable Multifamily REIT Preferred Interest” means a Multifamily REIT
Preferred Interest (a) having trading privileges on a national securities
exchange or that is subject

-16-



--------------------------------------------------------------------------------



 



to price quotations in the over-the-counter market and (b) not subject to
restrictions on the sale, transfer, assignment, hypothecation or other
limitations, in each case where such restriction would exceed 90 days from the
time of purchase, that would (whether contractual or under Applicable Law)
otherwise prevent such Preferred Equity Interest from being freely transferable
by such member of the Consolidated Group; provided, however, that this
limitation shall not apply to Preferred Equity Interests that could be sold
pursuant to an available exemption under the Securities Act.

     “Material Adverse Effect” means a materially adverse effect on (a) the
business, assets, liabilities, financial condition, or results of operations of
the Borrower and its Subsidiaries taken as a whole, (b) the ability of the
Borrower or any other Loan Party to perform its obligations under any Loan
Document to which it is a party, (c) the validity or enforceability of any of
the Loan Documents, (d) the rights and remedies of the Lenders and the Agent
under any of the Loan Documents or (e) the timely payment of the principal of or
interest on the Loans or other amounts payable in connection therewith or the
timely payment of all Reimbursement Obligations.

     “Material Contract” means any contract or other arrangement (other than
Loan Documents), whether written or oral, to which the Borrower, any Subsidiary
or any other Loan Party is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.

     “Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $10,000,000.

     “Material Subsidiary” means any Subsidiary having assets equal to or
greater than $10,000,000 in value.

     “Minority Interests” means any shares of stock (or other Equity Interests)
of any class of a Subsidiary (other than directors’ qualifying shares as
required by law) that are not owned by the Borrower and/or one or more Wholly
Owned Subsidiaries. Minority Interests constituting Preferred Equity Interests
shall be valued at the voluntary or involuntary liquidation value of such
Preferred Equity Interests, whichever is greater, and by valuing common stock at
the book value of the capitalized surplus applicable thereto adjusted, if
necessary, to reflect any changes from the book value of such common stock
required by the foregoing method of valuing Minority Interests in Preferred
Equity Interests.

     “Moody’s” means Moody’s Investors Service, Inc. and its successors.

     “Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Debt of such Person or another Person.

     “Multiemployer Plan” means at any time a multiemployer plan within the
meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is
then making or accruing an obligation to make contributions or has within the
preceding five plan years made

-17-



--------------------------------------------------------------------------------



 



contributions, including for these purposes any Person which ceased to be a
member of the ERISA Group during such five year period.

     “Multifamily Property” means a Property on which the improvements consist
primarily of an apartment community.

     “Multifamily REIT Preferred Interest” means a Preferred Equity Interest:
(a) owned by a member of the Consolidated Group and (b) issued by a REIT that
(i) is not a Subsidiary and (ii) owns primarily apartment communities.

     “Negative Pledge” means a provision of any agreement (other than this
Agreement or any other Loan Document) that prohibits or limits the creation or
assumption of any Lien on any assets of a Person or entitles another Person to
obtain or claim the benefit of a Lien on any assets of such Person.

     “Nonrecourse Indebtedness” means, with respect to a Person, Debt for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities, and
other similar exceptions to nonrecourse liability (but not exceptions relating
to bankruptcy, insolvency, receivership or other similar events)) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Debt.

     “Note” means a Revolving Note, a Bid Rate Note or a Swingline Note.

     “Notice of Borrowing” means a notice in the form of Exhibit C to be
delivered to the Agent pursuant to Section 2.1.(b) evidencing the Borrower’s
request for a borrowing of Revolving Loans.

     “Notice of Continuation” means a notice in the form of Exhibit D to be
delivered to the Agent pursuant to Section 2.9. evidencing the Borrower’s
request for the Continuation of a LIBOR Loan.

     “Notice of Conversion” means a notice in the form of Exhibit E to be
delivered to the Agent pursuant to Section 2.10. evidencing the Borrower’s
request for the Conversion of a Loan from one Type to another Type.

     “Notice of Swingline Borrowing” means a notice in the form of Exhibit F to
be delivered to the Agent pursuant to Section 2.3. evidencing the Borrower’s
request for a Swingline Loan.

     “Obligations” means, individually and collectively: (a) the aggregate
principal balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Agent or any Lender of
every kind, nature and description, under or in respect of this Agreement or any
of the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether

-18-



--------------------------------------------------------------------------------



 



direct or indirect, absolute or contingent, due or not due, contractual or
tortious, liquidated or unliquidated, and whether or not evidenced by any
promissory note.

     “Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the number of rentable apartment units of such
Property actually occupied by tenants paying rent at market rates pursuant to
binding leases as to which no monetary default has occurred and is continuing to
(b) the aggregate number of rentable units of such Property.

     “OFAC” means U.S. Department of the Treasury’s Office of Foreign Assets
Control and any successor Governmental Authority.

     “Participant” has the meaning given that term in Section 12.5.(c).

     “PBGC” means the Pension Benefit Guaranty Corporation and any successor
agency.

     “Permitted Liens” means, as to any Person: (a) Liens securing taxes,
assessments and other charges or levies imposed by any Governmental Authority
(excluding any Lien imposed pursuant to any of the provisions of ERISA) or the
claims of materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which are not at the time required to be paid or discharged under Section 7.6.;
(b) Liens consisting of deposits or pledges made, in the ordinary course of
business, in connection with, or to secure payment of, obligations under
workers’ compensation, unemployment insurance or similar Applicable Laws;
(c) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
use thereof in the business of such Person; and (d) Liens in existence as of the
Agreement Date and set forth in Part II of Schedule 6.1.(f).

     “Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.

     “Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

     “Post-Default Rate” means, in respect of any principal of any Loan or any
other Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to two percent (2.0%) plus the Base Rate as in effect from time to
time.

-19-



--------------------------------------------------------------------------------



 



     “Preferred Equity Interests” means, with respect to any Person, Equity
Interests in such Person which are entitled to preference or priority over any
other Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

     “Prime Rate” means the rate of interest per annum announced publicly by the
Lender acting as the Agent as its prime rate from time to time. The Prime Rate
is not necessarily the best or the lowest rate of interest offered by the Lender
acting as the Agent or any other Lender.

     “Principal Office” means the office of the Agent located at One Wachovia
Center, Charlotte, North Carolina, or such other office of the Agent as the
Agent may designate in writing from time to time.

     “Property” means any parcel of real property owned or leased (in whole or
in part) or operated by the Borrower, any Subsidiary or any Unconsolidated
Affiliate of the Borrower and which is located in a state of the United States
of America or the District of Columbia.

     “Rating Agencies” means S&P and Moody’s.

     “Register” has the meaning given that term in Section 12.5.(f).

     “Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy.

     “Reimbursement Obligation” means the absolute, unconditional and
irrevocable obligation of the Borrower to reimburse the Agent for any drawing
honored by the Agent under a Letter of Credit.

     “REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

     “Renovation Property” mean a Property on which the existing building or
other improvements or a portion thereof are undergoing renovation and
redevelopment that will either (a) disrupt the occupancy of at least 30% of the
square footage of such Property or (b) temporarily reduce the Consolidated Net
Operating Income attributable to such Property by more that 30% as compared to
the immediately preceding comparable prior period. A Property shall cease to be
a Renovation Property upon the earliest to occur of (i) all improvements (other
than tenant improvements on unoccupied space) related to the redevelopment of
such Property having been substantially completed and (ii) once such Property
has achieved an Occupancy Rate of 80.0% or more.

-20-



--------------------------------------------------------------------------------



 



     “Renovation Property Value” means for a Renovation Property, the sum of the
following: (a) the Consolidated Net Operating Income attributable to such
Property for the two quarter period annualized ending immediately prior to the
commencement of such renovation and redevelopment divided by 7.50%, plus (b) the
cost of capital improvements made to such Property in connection with such
renovation and redevelopment not to exceed 35% of the amount determined in
accordance with the preceding clause (a); provided, however, (i) the value of
(a) plus (b) above does not exceed 80% of the Borrower’s good faith
determination of the pro forma Consolidated Net Operating Income of such
Renovation Property (assuming the completion of all applicable renovation and
redevelopment) divided by 7.50% and (ii) 18 months following the commencement of
such renovation and redevelopment such property will cease to be a Renovation
Property.

     “Requisite Lenders” means, as of any date, Lenders having at least 66 2/3%
of the aggregate amount of the Commitments (not held by Defaulting Lenders who
are not entitled to vote), or, if the Commitments have been terminated or
reduced to zero, Lenders holding at least 66 2/3% of the principal amount of the
aggregate outstanding Loans and Letter of Credit Liabilities (not held by
Defaulting Lenders who are not entitled to vote).

     “Responsible Officer” means the chief financial officer, the Controller,
any Senior Vice President or the Treasurer.

     “Restricted Payment” means: (a) any dividend or other distribution, direct
or indirect, on account of any Equity Interest of any member of the Consolidated
Group now or hereafter outstanding, except a dividend payable solely in Equity
Interests of identical class to the holders of that class; (b) any redemption,
conversion, exchange, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Equity Interest of any
member of the Consolidated Group now or hereafter outstanding; and (c) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire any Equity Interests of any member of the
Consolidated Group now or hereafter outstanding.

     “Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).

     “Revolving Note” has the meaning given that term in Section 2.11.(a).

     “Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a Person resident in,
in each case, a country that is subject to a sanctions program identified on the
list maintained by the OFAC and published from time to time, as such program may
be applicable to such agency, organization or Person.

     “Sanctioned Person” means a Person named on the list of Specially
Designated Nationals or Blocked Persons maintained by the OFAC as published from
time to time.

     “Secured Debt” means, with respect to a Person as of any given date, the
aggregate principal amount of all Debt of such Person outstanding at such date
that is secured in any

-21-



--------------------------------------------------------------------------------



 



manner by any Lien, and in the case of the Borrower, shall include (without
duplication) the Borrower’s pro rata share of the Secured Debt of its
Unconsolidated Affiliates.

     “Securities Act” means the Securities Act of 1933, as amended from time to
time, together with all rules and regulations issued thereunder.

     “Solvent” means, when used with respect to any Person, that (a) the fair
value and the fair salable value of its assets (excluding any Debt due from any
affiliate of such Person) are each in excess of the fair valuation of its total
liabilities (including all contingent liabilities computed at the amount which,
in light of all the facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.

     “S&P” means Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc. and its successors.

     “Stated Amount” means the amount available to be drawn by a beneficiary
under a Letter of Credit from time to time, as such amount may be increased or
reduced from time to time in accordance with the terms of such Letter of Credit.

     “Subsidiary” means, for any Person, any corporation, partnership or other
entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (without regard to the occurrence of
any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person, and shall include all Persons the accounts
of which consolidated with those of such Person pursuant to GAAP.

     “Swingline Commitment” means the Swingline Lender’s obligation to make
Swingline Loans pursuant to Section 2.3. in an amount up to, but not exceeding,
$35,000,000, as such amount may be reduced from time to time in accordance with
the terms hereof.

     “Swingline Lender” means Wachovia Bank, National Association, together with
its successors and assigns.

     “Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.3.(a).

     “Swingline Note” means the promissory note of the Borrower payable to the
order of the Swingline Lender in a principal amount equal to the amount of the
Swingline Commitment as originally in effect and otherwise duly completed,
substantially in the form of Exhibit G.

     “Taxes” has the meaning given that term in Section 3.12.

-22-



--------------------------------------------------------------------------------



 



     “Termination Date” means May 31, 2008, or such later date to which the
Termination Date may be extended pursuant to Section 2.13.

     “Titled Agents” means each of the Joint Lead Arrangers, the Joint
Bookrunners, the Syndication Agent, the Documentation Agents, the Managing
Agents and the Co-Agents and their respective successors and permitted assigns.

     “Twin Coves” means that certain real property known as “The Twin Coves
Apartments” located at 156-C Hamarlee Road, Glen Burnie, Maryland.

     “Type” with respect to any Revolving Loan, refers to whether such Loan is a
LIBOR Loan or Base Rate Loan.

     “Unconsolidated Affiliate” means, with respect to any Person, any other
Person in whom such Person holds an Investment, which Investment is accounted
for in the financial statements of such Person on an equity basis of accounting
and whose financial results would not be consolidated under GAAP with the
financial results of such Person on the consolidated financial statements of
such Person.

     “Unencumbered Pool Asset” means any asset owned by a member of the
Consolidated Group or an Unconsolidated Affiliate of the Borrower and that
satisfies all of the following requirements: (a) such asset is either (i) a
Multifamily Property, (ii) a Property that is developed but that is not a
Multifamily Property, (iii) a Development Property or a Renovation Property,
(iv) raw land, (v) promissory notes (vi) marketable securities (including
Marketable Multifamily REIT Preferred Interests) and (vii) Multifamily REIT
Preferred Interests; (b) neither such asset, nor any interest of any member of
the Consolidated Group or Unconsolidated Affiliate therein, is subject to any
Lien (other than Permitted Liens of the types described in clauses (a) through
(c) of the definition thereof) or to any Negative Pledge; (c) if such asset is
owned by Person other than the Borrower (i) none of the Borrower’s direct or
indirect ownership interest in such Person is subject to any Lien (other than
Permitted Liens of the types described in clauses (a) through (c) of the
definition thereof) or to any Negative Pledge; and (ii) the Borrower directly,
or indirectly through a Subsidiary, has the right to take the following actions
without the need to obtain the consent of any Person: (x) sell, transfer or
otherwise dispose of such asset and (y) to create a Lien on such asset as
security for Debt of the Borrower or a Guarantor, as applicable; (d) if such
asset is owned by a Subsidiary or Unconsolidated Affiliate which is not a
Guarantor (i) the Borrower directly, or indirectly through other Subsidiaries,
owns at least 51.0% of all outstanding Equity Interests of such Person; and
(ii) such Person is not an obligor with respect to any Debt (other than
unsecured Debt of the type set forth in clauses (c) and (d) of the definition of
the term Debt); provided, however, 1031 Properties will not be subject to the
limitations contained in subclauses (i) and (ii) of this clause (d); and (e) in
the case of a Property, such Property is free of all structural defects or major
architectural deficiencies (if developed), title defects, environmental
conditions or other adverse matters which, individually or collectively,
materially impair the value of such Property.

-23-



--------------------------------------------------------------------------------



 



     “Unfunded Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (a) the value of all benefit liabilities under such
Plan, determined on a plan termination basis using the assumptions prescribed by
the PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market
value of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

     “Wachovia” means Wachovia Bank, National Association together with its
successors and assigns.

     “Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of
which all of the equity securities or other ownership interests (other than, in
the case of a corporation, directors’ qualifying shares) are at the time
directly or indirectly owned or controlled by such Person or one or more other
Subsidiaries of such Person or by such Person and one or more other Subsidiaries
of such Person.

     “Woodside” means that certain real property known as “The Woodside
Apartments” located at 7820 Parke West Drive, Glen Burnie, Maryland.

Section 1.2. General; References to Times.

     Unless otherwise indicated, all accounting terms, ratios and measurements
shall be interpreted or determined in accordance with GAAP; provided that, if at
any time any change in GAAP would affect the computation of any financial ratio
or requirement set forth in any Loan Document, and either the Borrower or the
Requisite Lenders shall so request, the Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Requisite Lenders); provided further that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated. References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
as of the date of this Agreement and from time to time thereafter to the extent
not prohibited hereby and in effect at any given time. Wherever from the context
it appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, the feminine and the neuter.
Unless explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Borrower or a Subsidiary of such Subsidiary and a reference to
an “Affiliate” means a reference

-24-



--------------------------------------------------------------------------------



 



to an Affiliate of the Borrower. Titles and captions of Articles, Sections,
subsections and clauses in this Agreement are for convenience only, and neither
limit nor amplify the provisions of this Agreement. Unless otherwise indicated,
all references to time are references to Charlotte, North Carolina time.

Article II. Credit Facility

Section 2.1. Revolving Loans.

     (a) Generally. Subject to the terms and conditions hereof, during the
period from the Effective Date to but excluding the Termination Date, each
Lender severally and not jointly agrees to make Revolving Loans to the Borrower
in an aggregate principal amount at any one time outstanding up to, but not
exceeding, the amount of such Lender’s Commitment. Subject to the terms and
conditions of this Agreement, during the period from the Effective Date to but
excluding the Termination Date, the Borrower may borrow, repay and reborrow
Revolving Loans hereunder.

     (b) Requesting Revolving Loans. The Borrower shall give the Agent notice
pursuant to a Notice of Borrowing or telephonic notice of each borrowing of
Revolving Loans. Each Notice of Borrowing shall be delivered to the Agent before
11:00 a.m. (i) in the case of LIBOR Loans, on the date three Business Days prior
to the proposed date of such borrowing and (ii) in the case of Base Rate Loans,
on the date one Business Day prior to the proposed date of such borrowing. Any
such telephonic notice shall include all information to be specified in a
written Notice of Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Borrowing sent to the Agent by telecopy on the
same day of the giving of such telephonic notice. The Agent will transmit by
telecopy the Notice of Borrowing (or the information contained in such Notice of
Borrowing) to each Lender promptly upon receipt by the Agent. Each Notice of
Borrowing or telephonic notice of each borrowing shall be irrevocable once given
and binding on the Borrower.

     (c) Disbursements of Revolving Loan Proceeds. No later than 2:00 p.m. on
the date specified in the Notice of Borrowing, each Lender will make available
for the account of its applicable Lending Office to the Agent at the Principal
Office, in immediately available funds, the proceeds of the Revolving Loan to be
made by such Lender. With respect to Revolving Loans to be made after the
Effective Date, unless the Agent shall have been notified by any Lender prior to
the specified date of borrowing that such Lender does not intend to make
available to the Agent the Revolving Loan to be made by such Lender on such
date, the Agent may assume that such Lender will make the proceeds of such
Revolving Loan available to the Agent on the date of the requested borrowing as
set forth in the Notice of Borrowing and the Agent may (but shall not be
obligated to), in reliance upon such assumption, make available to the Borrower
the amount of such Revolving Loan to be provided by such Lender. Subject to
satisfaction of the applicable conditions set forth in Article V. for such
borrowing, the Agent will make the proceeds of such borrowing available to the
Borrower no later than 4:00 p.m. on the date and at the account specified by the
Borrower in such Notice of Borrowing.

-25-



--------------------------------------------------------------------------------



 



Section 2.2. Bid Rate Loans.

     (a) Bid Rate Loans. So long as the Borrower maintains an Investment Grade
Rating, in addition to borrowings of Revolving Loans, at any time during the
period from the Effective Date to but excluding the Termination Date the
Borrower may, as set forth in this Section, request the Lenders to make offers
to make Bid Rate Loans to the Borrower in Dollars. The Lenders may, but shall
have no obligation to, make such offers and the Borrower may, but shall have no
obligation to, accept any such offers in the manner set forth in this Section.

     (b) Requests for Bid Rate Loans. When the Borrower wishes to request from
the Lenders offers to make Bid Rate Loans, it shall give the Agent notice (a
“Bid Rate Quote Request”) so as to be received no later than 10:00 a.m. on
(x) the Business Day immediately preceding the date of borrowing proposed
therein, in the case of an Absolute Rate Auction and (y) the date four Business
Days prior to the proposed date of borrowing, in the case of a LIBOR Auction.
The Agent shall deliver to each Lender a copy of each Bid Rate Quote Request
promptly upon receipt thereof by the Agent. The Borrower may request offers to
make Bid Rate Loans for up to three (3) different Interest Periods in each Bid
Rate Quote Request; provided that the request for each separate Interest Period
shall be deemed to be a separate Bid Rate Quote Request for a separate borrowing
(a “Bid Rate Borrowing”). Each Bid Rate Quote Request shall be substantially in
the form of Exhibit H and shall specify as to each Bid Rate Borrowing:

     (i) the proposed date of such Bid Rate Borrowing, which shall be a Business
Day;

     (ii) the aggregate amount of such Bid Rate Borrowing, which (x) shall be in
the minimum amount of $1,000,000 and integral multiples of $500,000 and
(y) shall not cause any of the limits specified in Section 2.15. to be violated;

     (iii) whether the Bid Rate Quote Request is for LIBOR Margin Loans or
Absolute Rate Loans; and

     (iv) the duration of the Interest Period applicable thereto, which shall
not extend beyond the Termination Date.

Except as otherwise provided in this subsection (b), no Bid Rate Quote Request
shall be given within five Business Days (or such other number of days as the
Borrower and the Agent, with the consent of the Requisite Lenders, may agree) of
the giving of any other Bid Rate Quote Request.

     (c) Bid Rate Quotes.

     (i) Each Lender may submit one or more Bid Rate Quotes, each containing an
offer to make a Bid Rate Loan in response to any Bid Rate Quote Request;
provided that, if the Borrower’s request under Section 2.2.(b) specified more
than one Interest Period, such Lender may make a single submission containing
one or more Bid Rate Quotes for each such Interest Period. Each Bid Rate Quote
must be submitted to the Agent not later than 10:00 a.m. (x) on the proposed
date of borrowing, in the case of an Absolute Rate Auction and (y) on the date
three Business days prior to the proposed date of borrowing,

-26-



--------------------------------------------------------------------------------



 



in the case of a LIBOR Auction; provided that the Lender then acting as Agent
may submit a Bid Rate Quote only if it notifies the Borrower of the terms of the
offer contained therein not later than 9:00 a.m. (x) on the proposed date of
such borrowing, in the case of an Absolute Rate Auction and (y) on the date
three Business Days prior to the proposed date of borrowing, in the case of a
LIBOR Auction. Subject to Articles V. and X., any Bid Rate Quote so made shall
be irrevocable except with the consent of the Agent given at the request of the
Borrower. Any Bid Rate Loan may be funded by a Lender’s Designated Lender (if
any) as provided in Section 12.5.(e), however such Lender shall not be required
to specify in its Bid Rate Quote whether such Bid Rate Loan will be funded by
such Designated Lender.

     (ii) Each Bid Rate Quote shall be substantially in the form of Exhibit I
and shall specify:

     (A) the proposed date of borrowing and the Interest Period therefor;

     (B) the principal amount of the Bid Rate Loan for which each such offer is
being made; provided that the aggregate principal amount of all Bid Rate Loans
for which a Lender submits Bid Rate Quotes (x) may be greater or less than the
Commitment of such Lender but (y) shall not exceed the principal amount of the
Bid Rate Borrowing for a particular Interest Period for which offers were
requested;

     (C) in the case of an Absolute Rate Auction, the rate of interest per annum
(rounded upwards, if necessary, to the nearest 1/10,000th of 1%) offered for
each such Bid Rate Loan (the “Absolute Rate”);

     (D) in the case of a LIBOR Auction, the margin above or below applicable
LIBOR (the “LIBOR Margin”) offered for each such LIBOR Margin Loan, expressed as
a percentage (rounded upwards, if necessary, to the nearest 1/1,000th of 1%) to
be added to (or subtracted from) the applicable LIBOR; and

     (E) the identity of the quoting Lender.

Unless otherwise agreed by the Agent and the Borrower, no Bid Rate Quote shall
contain qualifying, conditional or similar language or propose terms other than
or in addition to those set forth in the applicable Bid Rate Quote Request and,
in particular, no Bid Rate Quote may be conditioned upon acceptance by the
Borrower of all (or some specified minimum) of the principal amount of the Bid
Rate Loan for which such Bid Rate Quote is being made.

     (d) Notification by Agent. The Agent shall, as promptly as practicable
after the Bid Rate Quotes are submitted (but in any event not later than
10:30 a.m. on the proposed date of borrowing in the case of an Absolute Rate
Auction, or on the date three Business Days prior to the proposed date of
borrowing, in the case of a LIBOR Auction), notify the Borrower of the terms (i)
of any Bid Rate Quote submitted by a Lender that is in accordance with
Section 2.2.(c)

-27-



--------------------------------------------------------------------------------



 



and (ii) of any Bid Rate Quote that amends, modifies or is otherwise
inconsistent with a previous Bid Rate Quote submitted by such Lender with
respect to the same Bid Rate Quote Request. Any such subsequent Bid Rate Quote
shall be disregarded by the Agent unless such subsequent Bid Rate Quote is
submitted solely to correct a manifest error in such former Bid Rate Quote. The
Agent’s notice to the Borrower shall specify (A) the aggregate principal amount
of the Bid Rate Borrowing for which offers have been received and (B) the
principal amounts and Absolute Rates or LIBOR Margins, as applicable, so offered
by each Lender (identifying the Lender that made each Bid Rate Quote).

     (e) Acceptance by Borrower.

     (i) Not later than 11:00 a.m. (x) on the proposed date of borrowing, in the
case of an Absolute Rate Auction and (y) on the date three Business Days prior
to the proposed date of borrowing, in the case of a LIBOR Auction, the Borrower
shall notify the Agent of its acceptance or nonacceptance of the Bid Rate Quotes
so notified to it pursuant to Section 2.2.(d) which notice shall be in the form
of Exhibit J. In the case of acceptance, such notice shall specify the aggregate
principal amount of Bid Rate Quotes for each Interest Period that are accepted.
The failure of the Borrower to give such notice by such time shall constitute
nonacceptance. The Agent shall promptly notify each affected Lender. The
Borrower may accept any Bid Rate Quote in whole or in part; provided that:

     (A) the aggregate principal amount of each Bid Rate Borrowing may not
exceed the applicable amount set forth in the related Bid Rate Quote Request;

     (B) the aggregate principal amount of each Bid Rate Borrowing shall comply
with the provisions of Section 3.5. but shall not cause the limits specified in
Section 2.15. to be violated;

     (C) acceptance of Bid Rate Quotes may be made only in ascending order of
Absolute Rates or LIBOR Margins, as applicable, in each case beginning with the
lowest rate so offered;

     (D) the Borrower may not accept any Bid Rate Quote that fails to comply
with Section 2.2.(c) or otherwise fails to comply with the requirements of this
Agreement); and

     (E) any acceptance in part shall be in a minimum amount of $1,000,000 and
integral multiples of $500,000 in excess thereof.

     (ii) If Bid Rate Quotes are made by two or more Lenders with the same
Absolute Rates or LIBOR Margins, as applicable, for a greater aggregate
principal amount than the amount in respect of which Bid Rate Quotes are
permitted to be accepted for the related Interest Period, the principal amount
of Bid Rate Loans in respect of which such Bid Rate Quotes are accepted shall be
allocated by the Agent among such Lenders in proportion to the aggregate
principal amount of such Bid Rate Quotes. Determinations

-28-



--------------------------------------------------------------------------------



 



by the Agent of the amounts of Bid Rate Loans shall be conclusive in the absence
of manifest error.

     (f) Obligation to Make Bid Rate Loans. The Agent shall promptly (and in any
event not later than (x) 12:00 noon on the proposed date of borrowing of
Absolute Rate Loans and (y) on the date three Business Days prior to the
proposed date of borrowing of LIBOR Margin Loans) notify each Lender whose Bid
Rate Quote has been accepted and the amount and rate thereof. In addition, the
Agent shall promptly notify each Lender submitting a Bid Rate Quote the of the
range of Bid Rate Quotes accepted. A Lender who is notified that it has been
selected to make a Bid Rate Loan may designate its Designated Lender (if any) to
fund such Bid Rate Loan on its behalf, as described in Section 12.5.(e). Any
Designated Lender which funds a Bid Rate Loan shall on and after the time of
such funding become the obligee under such Bid Rate Loan and be entitled to
receive payment thereof when due. No Lender shall be relieved of its obligation
to fund a Bid Rate Loan, and no Designated Lender shall assume such obligation,
prior to the time the applicable Bid Rate Loan is funded. Any Lender whose offer
to make any Bid Rate Loan has been accepted shall, not later than 1:30 p.m. on
the date specified for the making of such Loan, make the amount of such Loan
available to the Agent at its Principal Office in immediately available funds,
for the account of the Borrower. The amount so received by the Agent shall,
subject to the terms and conditions of this Agreement, be made available to the
Borrower no later than 2:00 p.m. on such date by depositing the same, in
immediately available funds, in an account of the Borrower designated by the
Borrower.

     (g) No Effect on Commitment. Except for the purpose and to the extent
expressly stated in Sections 2.12. and 2.15., the amount of any Bid Rate Loan
made by any Lender shall not constitute a utilization of such Lender’s
Commitment.

Section 2.3. Swingline Loans.

     (a) Swingline Loans. Subject to the terms and conditions hereof, during the
period from the Effective Date to but excluding the Termination Date, the
Swingline Lender agrees to make Swingline Loans to the Borrower in an aggregate
principal amount at any one time outstanding up to, but not exceeding, the
amount of the Swingline Commitment. If at any time the aggregate principal
amount of the Swingline Loans outstanding at such time exceeds the Swingline
Commitment in effect at such time, the Borrower shall immediately pay the Agent
for the account of the Swingline Lender the amount of such excess. Subject to
the terms and conditions of this Agreement, the Borrower may borrow, repay and
reborrow Swingline Loans hereunder.

     (b) Procedure for Borrowing Swingline Loans. The Borrower shall give the
Agent and the Swingline Lender notice pursuant to a Notice of Swingline
Borrowing or telephonic notice of each borrowing of a Swingline Loan. Each
Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 1:00 p.m. on the proposed date of such borrowing. Any such notice
given telephonically shall include all information to be specified in a written
Notice of Swingline Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Swingline Borrowing sent to the Swingline
Lender by telecopy on the same day of the giving of such telephonic notice. On
the date of the requested Swingline Loan and subject to satisfaction of the
applicable conditions set forth in Article V. for such

-29-



--------------------------------------------------------------------------------



 



borrowing, the Swingline Lender will make the proceeds of such Swingline Loan
available to the Borrower in Dollars, in immediately available funds, at the
account specified by the Borrower in the Notice of Swingline Borrowing not later
than 4:00 p.m. on such date.

     (c) Interest. Swingline Loans shall bear interest at a per annum rate equal
to the Base Rate plus the Applicable Margin for Base Rate Loans (or at such
other rate or rates as the Borrower and the Swingline Lender may agree from time
to time in writing). Interest payable on Swingline Loans is solely for the
account of the Swingline Lender. All accrued and unpaid interest on Swingline
Loans shall be payable on the dates and in the manner provided in Section 2.5.
with respect to interest on Base Rate Loans (except as the Swingline Lender and
the Borrower may otherwise agree in writing in connection with any particular
Swingline Loan).

     (d) Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the
minimum amount of $1,000,000 and integral multiples of $500,000 or such other
minimum amounts agreed to by the Swingline Lender and the Borrower. Any
voluntary prepayment of a Swingline Loan must be in integral multiples of
$100,000 or the aggregate principal amount of all outstanding Swingline Loans
(or such other minimum amounts upon which the Swingline Lender and the Borrower
may agree) and in connection with any such prepayment, the Borrower must give
the Swingline Lender prior written notice thereof no later than 1:00 p.m. on the
date of such prepayment. The Swingline Loans shall, in addition to this
Agreement, be evidenced by the Swingline Note.

     (e) Repayment and Participations of Swingline Loans. The Borrower agrees to
repay each Swingline Loan within one Business Day of demand therefor by the
Swingline Lender and in any event, within 30 Business Days after the date such
Swingline Loan was made. Notwithstanding the foregoing, the Borrower shall repay
the entire outstanding principal amount of, and all accrued but unpaid interest
on, the Swingline Loans on the Termination Date (or such earlier date as the
Swingline Lender and the Borrower may agree in writing). In lieu of demanding
repayment of any outstanding Swingline Loan from the Borrower, the Swingline
Lender may, on behalf of the Borrower (which hereby irrevocably directs the
Swingline Lender to act on its behalf), request a borrowing of Base Rate Loans
from the Lenders in an amount equal to the principal balance of such Swingline
Loan. The amount limitations of Section 3.5.(a) shall not apply to any borrowing
of Base Rate Loans made pursuant to this subsection. The Swingline Lender shall
give notice to the Agent of any such borrowing of Base Rate Loans not later than
12:00 noon on the proposed date of such borrowing and the Agent shall give
prompt notice of such borrowing to the Lenders and the Borrower. No later than
3:00 p.m. on such date, each Lender will make available to the Agent at the
Principal Office for the account of Swingline Lender in immediately available
funds, the proceeds of the Base Rate Loan to be made by such Lender and, to the
extent of such Base Rate Loan, such Lender’s participation in the Swingline Loan
so repaid shall be deemed to be funded by such Base Rate Loan. The Agent shall
pay the proceeds of such Base Rate Loans to the Swingline Lender, which shall
apply such proceeds to repay such Swingline Loan. At the time each Swingline
Loan is made, each Lender shall automatically (and without any further notice or
action) be deemed to have purchased from the Swingline Lender, without recourse
or warranty, an undivided interest and participation to the extent of such
Lender’s Commitment Percentage in such Swingline Loan. If the Lenders are
prohibited from making Loans required to be made under this subsection for any
reason,

-30-



--------------------------------------------------------------------------------



 



including without limitation, the occurrence of any Default or Event of Default
described in Sections 10.1.(f) or 10.1.(g), each Lender severally agrees to pay
to the Agent for the account of the Swingline Lender in respect of such
participation the amount of such Lender’s Commitment Percentage of each
outstanding Swingline Loan. If such amount is not in fact made available to the
Swingline Lender by any Lender, the Swingline Lender shall be entitled to
recover such amount on demand from such Lender, together with accrued interest
thereon for each day from the date of demand thereof, at the Federal Funds Rate.
If such Lender does not pay such amount forthwith upon the Swingline Lender’s
demand therefor, and until such time as such Lender makes the required payment,
the Swingline Lender shall be deemed to continue to have outstanding Swingline
Loans in the amount of such unpaid participation obligation for all purposes of
the Loan Documents (other than those provisions requiring the other Lenders to
purchase a participation therein). Further, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans, and
any other amounts due to it hereunder, to the Swingline Lender to fund Swingline
Loans in the amount of the participation in Swingline Loans that such Lender
failed to purchase pursuant to this Section until such amount has been purchased
(as a result of such assignment or otherwise). A Lender’s obligation to make
payments in respect of a participation in a Swingline Loan shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including without limitation, (i) any claim of setoff, counterclaim, recoupment,
defense or other right which such Lender or any other Person may have or claim
against the Agent, the Swingline Lender or any other Person whatsoever, (ii) the
occurrence or continuation of a Default or Event of Default (including without
limitation, any of the Defaults or Events of Default described in
Sections 10.1.(f) or 10.1.(g)) or the termination of any Lender’s Commitment,
(iii) the existence (or alleged existence) of an event or condition which has
had or could have a Material Adverse Effect, (iv) any breach of any Loan
Document by the Agent, any Lender or the Borrower or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

Section 2.4. Letters of Credit.

     (a) Letters of Credit. Subject to the terms and conditions of this
Agreement, the Agent, on behalf of the Lenders, agrees to issue for the account
of the Borrower during the period from and including the Effective Date to, but
excluding, the date 30 days prior to the Termination Date one or more letters of
credit (each a “Letter of Credit”) up to a maximum aggregate Stated Amount at
any one time outstanding not to exceed the L/C Commitment Amount.

     (b) Terms of Letters of Credit. At the time of issuance, the amount, form,
terms and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the Agent and the Borrower.
Notwithstanding the foregoing, in no event may the expiration date of any Letter
of Credit extend beyond the earlier of (i) the date one year from its date of
issuance or (ii) the Termination Date; provided, however, a Letter of Credit may
contain a provision providing for the automatic extension of the expiration date
in the absence of a notice of non-renewal from the Agent but in no event shall
any such provision permit the extension of the expiration date of such Letter of
Credit beyond the Termination Date; provided, further, that a Letter of Credit
that contains an automatic extension provision may provide for an extension of
its expiration date to a date not more than one year beyond the Termination Date
so long as the

-31-



--------------------------------------------------------------------------------



 



Borrower delivers to the Agent for the benefit of the Lenders no later than
20 days prior to the Termination Date (A) either (1) cash collateral for such
Letter of Credit on terms acceptable to the Agent, (2) a backup letter of credit
having terms acceptable to the Agent and issued by a domestic financial
institution having a rating assigned by a Rating Agency to its senior unsecured
long term indebtedness of AA/Aa2 or (3) other collateral satisfactory to the
Agent and all of the Lenders and (B) a reimbursement agreement in form and
substance acceptable to the Agent and such other documents requested by the
Agent evidencing the Borrower’s reimbursement obligations in respect of such
Letter of Credit.

     (c) Requests for Issuance of Letters of Credit. The Borrower shall give the
Agent written notice (or telephonic notice promptly confirmed in writing) at
least 5 Business Days prior to the requested date of issuance of a Letter of
Credit, such notice to describe in reasonable detail the proposed terms of such
Letter of Credit and the nature of the transactions or obligations proposed to
be supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) Stated Amount, (ii) the
beneficiary, and (iii) the expiration date. The Borrower shall also execute and
deliver such customary letter of credit application forms as requested from time
to time by the Agent. Provided the Borrower has given the notice prescribed by
the first sentence of this subsection and subject to the other terms and
conditions of this Agreement, including the satisfaction of any applicable
conditions precedent set forth in Article V., the Agent shall issue the
requested Letter of Credit on the requested date of issuance for the benefit of
the stipulated beneficiary. Upon the written request of the Borrower, the Agent
shall deliver to the Borrower a copy of each issued Letter of Credit within a
reasonable time after the date of issuance thereof. To the extent any term of a
Letter of Credit Document is inconsistent with a term of any Loan Document, the
term of such Loan Document shall control.

     (d) Reimbursement Obligations. Upon receipt by the Agent from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, the Agent shall promptly notify the Borrower of the amount to be paid by
the Agent as a result of such demand and the date on which payment is to be made
by the Agent to such beneficiary in respect of such demand; provided, however,
the Agent’s failure to give, or delay in giving, such notice shall not discharge
the Borrower in any respect from the applicable Reimbursement Obligation up to
the Stated Amount of such Letter of Credit. The Borrower hereby unconditionally
and irrevocably agrees to pay and reimburse the Agent for the amount of each
demand for payment under such Letter of Credit up to the Stated Amount of such
Letter of Credit on or prior to the date on which payment is to be made by the
Agent to the beneficiary thereunder, without presentment, demand, protest or
other formalities of any kind (other than notice as provided in this
subsection). Upon receipt by the Agent of any payment in respect of any
Reimbursement Obligation, the Agent shall promptly pay to each Lender that has
acquired a participation therein under the second sentence of Section 2.4.(i)
such Lender’s Commitment Percentage of such payment.

     (e) Manner of Reimbursement. Upon its receipt of a notice referred to in
the immediately preceding subsection (d), the Borrower shall advise the Agent
whether or not the Borrower intends to borrow hereunder to finance its
obligation to reimburse the Agent for the amount of the related demand for
payment and, if it does, the Borrower shall submit a timely request for such
borrowing as provided in the applicable provisions of this Agreement. If the
Borrower fails to so advise the Agent, or if the Borrower fails to reimburse the
Agent for a

-32-



--------------------------------------------------------------------------------



 



demand for payment under a Letter of Credit by the date of such payment, then
(i) if the applicable conditions contained in Article V. would permit the making
of Revolving Loans, the Borrower shall be deemed to have requested a borrowing
of Revolving Loans (which shall be Base Rate Loans) in an amount equal to the
unpaid Reimbursement Obligation and the Agent shall give each Lender prompt
notice of the amount of the Revolving Loan to be made available to the Agent not
later than 1:00 p.m. and (ii) if such conditions would not permit the making of
Revolving Loans, the provisions of subsection (j) of this Section shall apply.
The limitations of Section 3.5.(a) shall not apply to any borrowing of Base Rate
Loans under this subsection.

     (f) Effect of Letters of Credit on Commitments. Upon the issuance by the
Agent of any Letter of Credit and until such Letter of Credit shall have expired
or been terminated, the Commitment of each Lender shall be deemed to be utilized
for all purposes of this Agreement in an amount equal to the product of (i) such
Lender’s Commitment Percentage and (ii) the sum of (A) the Stated Amount of such
Letter of Credit plus (B) any related Reimbursement Obligations then
outstanding.

     (g) Agent’s Duties Regarding Letters of Credit; Unconditional Nature of
Reimbursement Obligations. In examining documents presented in connection with
drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, the Agent shall only be required to use the same
standard of care as it uses in connection with examining documents presented in
connection with drawings under letters of credit in which it has not sold
participations and making payments under such letters of credit. The Borrower
assumes all risks of the acts and omissions of, or misuse of the Letters of
Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, neither the Agent nor any of
the Lenders shall be responsible for (i) the form, validity, sufficiency,
accuracy, genuineness or legal effects of any document submitted by any party in
connection with the application for and issuance of or any drawing honored under
any Letter of Credit even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit, or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of any
Letter of Credit to comply fully with conditions required in order to draw upon
such Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telex, telecopy or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any Letter of Credit, or of
the proceeds thereof; (vii) the misapplication by the beneficiary of any Letter
of Credit, or the proceeds of any drawing under any Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Agent or
the Lenders. None of the above shall affect, impair or prevent the vesting of
any of the Agent’s or any Lender’s rights or powers hereunder. Any action taken
or omitted to be taken by the Agent under or in connection with any Letter of
Credit, if taken or omitted in the absence of gross negligence or willful
misconduct, shall not create against the Agent or any Lender any liability to
the Borrower or any Lender. In this connection, the obligation of the Borrower
to reimburse the Agent for any drawing made under any Letter of Credit shall be
absolute, unconditional and irrevocable and shall be paid strictly in accordance
with the terms of this Agreement and any

-33-



--------------------------------------------------------------------------------



 



other applicable Letter of Credit Document under all circumstances whatsoever,
including without limitation, the following circumstances: (A) any lack of
validity or enforceability of any Letter of Credit Document or any term or
provisions therein; (B) any amendment or waiver of or any consent to departure
from all or any of the Letter of Credit Documents; (C) the existence of any
claim, setoff, defense or other right which the Borrower may have at any time
against the Agent, any Lender, any beneficiary of a Letter of Credit or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or in the Letter of Credit Documents or any unrelated
transaction; (D) any breach of contract or dispute between the Borrower, the
Agent, any Lender or any other Person; (E) any demand, statement or any other
document presented under a Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein or made in
connection therewith being untrue or inaccurate in any respect whatsoever;
(F) any non-application or misapplication by the beneficiary of a Letter of
Credit of the proceeds of any drawing under such Letter of Credit; (G) payment
by the Agent under any Letter of Credit against presentation of a draft or
certificate which does not strictly comply with the terms of such Letter of
Credit; and (H) any other act, omission to act, delay or circumstance whatsoever
that might, but for the provisions of this Section, constitute a legal or
equitable defense to or discharge of the Borrower’s Reimbursement Obligations.
Notwithstanding anything to the contrary contained in this Section or
Section 12.9., but not in limitation of the Borrower’s unconditional obligation
to reimburse the Agent for any drawing made under a Letter of Credit as provided
in this Section, the Borrower shall have no obligation to indemnify the Agent or
any Lender in respect of any liability incurred by the Agent or a Lender arising
solely out of the gross negligence or willful misconduct of the Agent or a
Lender in respect of a Letter of Credit as actually and finally determined by a
court of competent jurisdiction. Except as otherwise provided in this Section,
nothing in this Section shall affect any rights the Borrower may have with
respect to the gross negligence or willful misconduct of the Agent or any Lender
with respect to any Letter of Credit.

     (h) Amendments, Etc. The issuance by the Agent of any amendment, supplement
or other modification to any Letter of Credit shall be subject to the same
conditions applicable under this Agreement to the issuance of new Letters of
Credit (including, without limitation, that the request therefor be made through
the Agent), and no such amendment, supplement or other modification shall be
issued unless either (i) the respective Letter of Credit affected thereby would
have complied with such conditions had it originally been issued hereunder in
such amended, supplemented or modified form or (ii) the Requisite Lenders (or
such other number of Lenders as is required by Section 12.6.) shall have
consented thereto. In connection with any such amendment, supplement or other
modification, the Borrower shall pay the Fees, if any, payable under the last
sentence of Section 3.6.(b).

     (i) Lenders’ Participation in Letters of Credit. Immediately upon the
issuance by the Agent of any Letter of Credit each Lender shall be deemed to
have irrevocably and unconditionally purchased and received from the Agent,
without recourse or warranty, an undivided interest and participation to the
extent of such Lender’s Commitment Percentage of the liability of the Agent with
respect to such Letter of Credit and each Lender thereby shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and shall be unconditionally obligated to the Agent to pay and discharge when
due, such Lender’s Commitment Percentage of the Agent’s liability under such
Letter of Credit. In addition, upon

-34-



--------------------------------------------------------------------------------



 



the making of each payment by a Lender to the Agent in respect of any Letter of
Credit pursuant to the immediately following subsection (j), such Lender shall,
automatically and without any further action on the part of the Agent or such
Lender, acquire (i) a participation in an amount equal to such payment in the
Reimbursement Obligation owing to the Agent by the Borrower in respect of such
Letter of Credit and (ii) a participation in a percentage equal to such Lender’s
Commitment Percentage in any interest or other amounts payable by the Borrower
in respect of such Reimbursement Obligation (other than the Fees payable to the
Agent pursuant to the third and last sentences of Section 3.6.(b)).

     (j) Payment Obligation of Lenders. Each Lender severally agrees to pay to
the Agent on demand in immediately available funds in Dollars the amount of such
Lender’s Commitment Percentage of each drawing paid by the Agent under each
Letter of Credit to the extent such amount is not reimbursed by the Borrower
pursuant to Section 2.4.(d); provided, however, that in respect of any drawing
under any Letter of Credit, the maximum amount that any Lender shall be required
to fund, whether as a Revolving Loan or as a participation, shall not exceed
such Lender’s Commitment Percentage of such drawing. If the notice referenced in
the second sentence of Section 2.4.(e) is received by a Lender not later than
11:00 a.m., then such Lender shall make such payment available to the Agent not
later than 2:00 p.m. on the date of demand therefore; otherwise, such payment
shall be made available to the Agent not later than 1:00 p.m. on the next
succeeding Business Day. Each such Lender’s obligation to make such payments to
the Agent under this subsection, and the Agent’s right to receive the same,
shall be absolute, irrevocable and unconditional and shall not be affected in
any way by any circumstance whatsoever, including without limitation, (i) the
failure of any other Lender to make its payment under this subsection, (ii) the
financial condition of the Borrower or any other Loan Party, (iii) the existence
of any Default or Event of Default, including any Event of Default described in
Section 10.1.(f) or 10.1.(g) or (iv) the termination of the Commitments. Each
such payment to the Agent shall be made without any offset, abatement,
withholding or deduction whatsoever.

     (k) Information to Lenders. Upon the request of any Lender from time to
time, the Agent shall deliver to such Lender information reasonably requested by
such Lender with respect to each Letter of Credit then outstanding. Other than
as set forth in this subsection, the Agent shall have no duty to notify the
Lenders regarding the issuance or other matters regarding Letters of Credit
issued hereunder. The failure of the Agent to perform its requirements under
this subsection shall not relieve any Lender from its obligations under
Section 2.4.(j).

Section 2.5. Rates and Payment of Interest on Loans.

     (a) Rates. The Borrower promises to pay to the Agent for the account of
each Lender interest on the unpaid principal amount of each Loan made by such
Lender for the period from and including the date of the making of such Loan to
but excluding the date such Loan shall be paid in full, at the following per
annum rates:

     (i) during such periods as such Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time) plus the Applicable Margin;

-35-



--------------------------------------------------------------------------------



 



     (ii) during such periods as such Loan is a LIBOR Loan, at the Adjusted
Eurodollar Rate for such Loan for the Interest Period therefor plus the
Applicable Margin;

     (iii) if such Loan is an Absolute Rate Loan, at the Absolute Rate for such
Loan, as applicable, for the Interest Period therefor quoted by the Lender
making such Loan in accordance with Section 2.2.; and

     (iv) if such Loan is a LIBOR Margin Loan, at LIBOR for such Loan for the
Interest Period therefor, plus (or minus) the LIBOR Margin quoted by the Lender
making such Loan in accordance with Section 2.2.

Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrower shall pay to the Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of any Loan made by
such Lender, on all Reimbursement Obligations and on any other amount payable by
the Borrower hereunder or under the Notes held by such Lender to or for the
account of such Lender (including without limitation, accrued but unpaid
interest to the extent permitted under Applicable Law).

     (b) Payment of Interest. Accrued and unpaid interest on each Loan shall be
payable (i) in the case of a Base Rate Loan, monthly in arrears on the first
Business Day of each calendar month, (ii) in the case of a LIBOR Loan or a Bid
Rate Loan, in arrears on the last day of each Interest Period therefor, and, if
such Interest Period is longer than three months, at three-month intervals
following the first day of such Interest Period, and (iii) in the case of any
Loan, in arrears upon the payment, prepayment or Continuation thereof or the
Conversion of such Loan to a Loan of another Type (but only on the principal
amount so paid, prepaid, Continued or Converted). Interest payable at the
Post-Default Rate shall be payable from time to time on demand. Promptly after
the determination of any interest rate provided for herein or any change
therein, the Agent shall give notice thereof to the Lenders to which such
interest is payable and to the Borrower. All determinations by the Agent of an
interest rate hereunder shall be conclusive and binding on the Lenders and the
Borrower for all purposes, absent manifest error.

Section 2.6. Number of Interest Periods.

     There may be no more than 10 different Interest Periods for LIBOR Loans and
Bid Rate Loans, collectively, outstanding at the same time (for which purpose
Interest Periods described in different lettered clauses of the definition of
the term “Interest Period” shall be deemed to be different Interest Periods even
if they are coterminous).

Section 2.7. Repayment of Loans.

     (a) Revolving Loans. The Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Revolving Loans
on the Termination Date.

     (b) Bid Rate Loans. The Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, each Bid Rate Loan
on the last day of the Interest Period of such Bid Rate Loan.

-36-



--------------------------------------------------------------------------------



 



Section 2.8. Prepayments.

     (a) Optional. Subject to Section 4.4., the Borrower may prepay any Loan
(other than a Bid Rate Loan) at any time without premium or penalty. Bid Rate
Loans may not be prepaid at the option of the Borrower. The Borrower shall give
the Agent at least one Business Day’s prior written notice of the prepayment of
any Revolving Loan and the Agent shall give each Lender notice of any such
prepayment promptly upon receipt of such notice from Borrower.

     (b) Mandatory. If at any time the aggregate principal amount of all
outstanding Revolving Loans, together with the aggregate amount of all Letter of
Credit Liabilities, the aggregate principal amount of all outstanding Bid Rate
Loans and the aggregate principal amount of all outstanding Swingline Loans,
exceeds the aggregate amount of the Commitments in effect at such time, the
Borrower shall immediately pay to the Agent for the accounts of the Lenders the
amount of such excess. Such payment shall be applied to pay all amounts of
principal outstanding on the Loans and any Reimbursement Obligations pro rata in
accordance with Section 3.2. and if any Letters of Credit are outstanding at
such time the remainder, if any, shall be deposited into the Collateral Account
for application to any Reimbursement Obligations. If the Borrower is required to
pay any outstanding LIBOR Loans or Bid Rate Loans by reason of this Section
prior to the end of the applicable Interest Period therefor, the Borrower shall
pay all amounts due under Section 4.4.

Section 2.9. Continuation.

     So long as no Default or Event of Default shall exist, the Borrower may on
any Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR
Loan or any portion thereof as a LIBOR Loan by selecting a new Interest Period
for such LIBOR Loan. Each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Agent a Notice of Continuation not later than 11:00 a.m. on the third Business
Day prior to the date of any such Continuation. Such notice by the Borrower of a
Continuation shall be by telephone or telecopy, confirmed immediately in writing
if by telephone, in the form of a Notice of Continuation, specifying (a) the
proposed date of such Continuation, (b) the LIBOR Loans and portions thereof
subject to such Continuation and (c) the duration of the selected Interest
Period, all of which shall be specified in such manner as is necessary to comply
with all limitations on Loans outstanding hereunder. Each Notice of Continuation
shall be irrevocable by and binding on the Borrower once given. Promptly after
receipt of a Notice of Continuation, the Agent shall notify each Lender by
telecopy, or other similar form of transmission, of the proposed Continuation.
If the Borrower shall fail to select in a timely manner a new Interest Period
for any LIBOR Loan in accordance with this Section, or if a Default or Event of
Default shall exist, such Loan will automatically, on the last day of the
current Interest Period therefor, Convert into a Base Rate Loan notwithstanding
the first sentence of Section 2.10. or the Borrower’s failure to comply with any
of the terms of such Section.

- 37 -



--------------------------------------------------------------------------------



 



Section 2.10. Conversion.

     So long as no Default or Event of Default shall exist, the Borrower may on
any Business Day, upon the Borrower’s giving of a Notice of Conversion to the
Agent, Convert all or a portion of a Loan of one Type into a Loan of another
Type. Any Conversion of a LIBOR Loan into a Base Rate Loan shall be made on, and
only on, the last day of an Interest Period for such LIBOR Loan and, upon
Conversion of a Base Rate Loan into a LIBOR Loan, the Borrower shall pay accrued
interest to the date of Conversion on the principal amount so Converted. Each
such Notice of Conversion shall be given not later than 11:00 a.m. on the
Business Day prior to the date of any proposed Conversion into Base Rate Loans
and on the third Business Day prior to the date of any proposed Conversion into
LIBOR Loans. Promptly after receipt of a Notice of Conversion, the Agent shall
notify each Lender by telecopy, or other similar form of transmission, of the
proposed Conversion. Subject to the restrictions specified above, each Notice of
Conversion shall be by telephone (confirmed immediately in writing) or telecopy
in the form of a Notice of Conversion specifying (a) the requested date of such
Conversion, (b) the Type of Loan to be Converted, (c) the portion of such Type
of Loan to be Converted, (d) the Type of Loan such Loan is to be Converted into
and (e) if such Conversion is into a LIBOR Loan, the requested duration of the
Interest Period of such Loan. Each Notice of Conversion shall be irrevocable by
and binding on the Borrower once given.

Section 2.11. Notes.

     (a) Revolving Note. The Revolving Loans made by each Lender shall, in
addition to this Agreement, also be evidenced by a promissory note of the
Borrower substantially in the form of Exhibit K (each a “Revolving Note”),
payable to the order of such Lender in a principal amount equal to the amount of
its Commitment as originally in effect and otherwise duly completed.

     (b) Bid Rate Notes. The Bid Rate Loans made by any Lender shall, in
addition to this Agreement, also be evidenced by a promissory note of the
Borrower substantially in the form of Exhibit L (each a “Bid Rate Note”),
payable to the order of such Lender and otherwise duly completed.

     (c) Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error.

     (d) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the
Borrower of (i) written notice from a Lender that a Note of such Lender has been
lost, stolen, destroyed or mutilated, and (ii) (A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

- 38 -



--------------------------------------------------------------------------------



 



Section 2.12. Voluntary Reductions of the Commitment.

     The Borrower shall have the right to terminate or reduce the aggregate
unused amount of the Commitments (for which purpose use of the Commitments shall
be deemed to include the aggregate amount of Letter of Credit Liabilities and
the aggregate principal amount of all outstanding Swingline Loans and Bid Rate
Loans) at any time and from time to time without penalty or premium upon not
less than 5 Business Days prior written notice to the Agent of each such
termination or reduction, which notice shall specify the effective date thereof
and the amount of any such reduction and shall be irrevocable once given and
effective only upon receipt by the Agent; provided, however, that if Borrower
seeks to reduce the aggregate amount of the Commitments below $200,000,000, then
the Commitments shall be reduced to zero and except as otherwise provided
herein, the provisions of this Agreement shall terminate. The Agent will
promptly transmit such notice to each Lender. The Commitments, once terminated
or reduced may not be increased or reinstated.

Section 2.13. Extension of Termination Date.

     The Borrower shall have the right, exercisable one time, to extend the
Termination Date by one year. The Borrower may exercise such right only by
executing and delivering to the Agent at least 30 days but not more than
180 days prior to the current Termination Date, a written request for such
extension (an “Extension Request”). The Agent shall forward to each Lender a
copy of the Extension Request delivered to the Agent promptly upon receipt
thereof. Subject to satisfaction of the following conditions, the Termination
Date shall be extended for one year: (a) immediately prior to such extension and
immediately after giving effect thereto, no Default or Event of Default shall
exist and (b) the Borrower shall have paid the Fees payable under
Section 3.6.(c).

Section 2.14. Expiration or Maturity Date of Letters of Credit Past Termination
Date.

     If on the date the Commitments are terminated or reduced to zero (whether
voluntarily, by reason of the occurrence of an Event of Default or otherwise),
there are any Letters of Credit outstanding hereunder, the Borrower shall, on
such date, pay to the Agent an amount of money equal to the Stated Amount of
such Letter(s) of Credit for deposit into the Collateral Account.

Section 2.15. Amount Limitations.

     Notwithstanding any other term of this Agreement or any other Loan
Document, no Lender shall be required to make a Loan and the Agent shall not be
required to issue a Letter of Credit, if immediately after the making of such
Loan or the issuance of such Letter of Credit:

     (a) the aggregate principal amount of all outstanding Revolving Loans,
together with the aggregate principal amount of all outstanding Bid Rate Loans,
the aggregate principal amount of all outstanding Swingline Loans and the
aggregate amount of all Letter of Credit Liabilities, would exceed the aggregate
amount of the Commitments at such time; or

     (b) the aggregate principal amount of all outstanding Bid Rate Loans would
exceed 50% of the aggregate amount of the Commitments at such time; provided,
however, not more

- 39 -



--------------------------------------------------------------------------------



 



than once during any calendar quarter, the Borrower may elect that the
limitation of this clause (b) not apply to a single Bid Rate Borrowing comprised
of Bid Rate Loans having Interest Periods not exceeding 30 days in duration.

Section 2.16. Increase of Commitments.

     The Borrower shall have the right at any time during the term of this
Agreement to request increases in the aggregate amount of the Commitments
(provided that the aggregate amount of the Commitments after giving effect to
any increases pursuant to this Section shall not exceed $750,000,000) by
providing written notice to the Agent, which notice shall be irrevocable once
given. Each such increase in the Commitments must be in an aggregate minimum
amount of $25,000,000 and integral multiples of $5,000,000 in excess thereof. No
Lender shall be required to increase its Commitment and any new Lender becoming
a party to this Agreement in connection with any such requested increase must be
an Eligible Assignee. If a new Lender becomes a party to this Agreement, or if
any existing Lender agrees to increase its Commitment, such Lender shall on the
date it becomes a Lender hereunder (or increases its Commitment, in the case of
an existing Lender) (and as a condition thereto) purchase from the other Lenders
its Commitment Percentage (or in the case of an existing Lender, the increase in
the amount of its Commitment Percentage, in each case as determined after giving
effect to the increase of Commitments) of any outstanding Revolving Loans, by
making available to the Agent for the account of such other Lenders at the
Principal Office, in same day funds, an amount equal to the sum of (A) the
portion of the outstanding principal amount of such Revolving Loans to be
purchased by such Lender plus (B) the aggregate amount of payments previously
made by the other Lenders under Section 2.4.(j) which have not been repaid plus
(C) interest accrued and unpaid to and as of such date on such portion of the
outstanding principal amount of such Revolving Loans. The Borrower shall pay to
the Lenders amounts payable, if any, to such Lenders under Section 4.4. as a
result of the prepayment of any such Revolving Loans. No increase of the
Commitments may be effected under this Section if (x) a Default or Event of
Default shall be in existence on the effective date of such increase or (y) any
representation or warranty made or deemed made by the Borrower or any other Loan
Party in any Loan Document to which any such Loan Party is a party is not (or
would not be) true or correct on the effective date of such increase (except for
representations or warranties which expressly relate solely to an earlier date).
In connection with any increase in the aggregate amount of the Commitments
pursuant to this subsection, (a) any Lender becoming a party hereto shall
execute such documents and agreements as the Agent may reasonably request and
(b) the Borrower shall make appropriate arrangements so that each new Lender,
and any existing Lender increasing its Commitment, receives a new or replacement
Note, as appropriate, in the amount of such Lender’s Commitment within 2
Business Days of the effectiveness of the applicable increase in the aggregate
amount of Commitments.

Article III. Payments, Fees and Other General Provisions

Section 3.1. Payments.

     Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Loan Document

- 40 -



--------------------------------------------------------------------------------



 



shall be made in Dollars, in immediately available funds, without deduction,
set-off or counterclaim, to the Agent at its Principal Office, not later than
2:00 p.m. on the date on which such payment shall become due (each such payment
made after such time on such due date to be deemed to have been made on the next
succeeding Business Day). Subject to Section 10.4., the Borrower shall, at the
time of making each payment under this Agreement or any Note, specify to the
Agent the amounts payable by the Borrower hereunder to which such payment is to
be applied. Each payment received by the Agent for the account of a Lender under
this Agreement or any Note shall be paid to such Lender at the applicable
Lending Office of such Lender no later than 5:00 p.m. on the date of receipt. If
the Agent fails to pay such amount to a Lender as provided in the previous
sentence, the Agent shall pay interest on such amount until paid at a rate per
annum equal to the Federal Funds Rate from time to time in effect. If the due
date of any payment under this Agreement or any other Loan Document would
otherwise fall on a day which is not a Business Day such date shall be extended
to the next succeeding Business Day and interest shall be payable for the period
of such extension.

Section 3.2. Pro Rata Treatment.

     Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Section 2.1.(a), 2.3.(e) and 2.4.(e) shall be made from the
Lenders, each payment of the Fees under Section 3.6.(a), the first sentence of
Section 3.6.(b) and Section 3.6.(c) shall be made for the account of the
Lenders, and each termination or reduction of the amount of the Commitments
under Section 2.12. shall be applied to the respective Commitments of the
Lenders, pro rata according to the amounts of their respective Commitments;
(b) each payment or prepayment of principal of Revolving Loans by the Borrower
shall be made for the account of the Lenders pro rata in accordance with the
respective unpaid principal amounts of the Revolving Loans held by them,
provided that if immediately prior to giving effect to any such payment in
respect of any Revolving Loans the outstanding principal amount of the Revolving
Loans shall not be held by the Lenders pro rata in accordance with their
respective Commitments in effect at the time such Loans were made, then such
payment shall be applied to the Revolving Loans in such manner as shall result,
as nearly as is practicable, in the outstanding principal amount of the
Revolving Loans being held by the Lenders pro rata in accordance with their
respective Commitments; (c) each payment of interest on Revolving Loans by the
Borrower shall be made for the account of the Lenders pro rata in accordance
with the amounts of interest on such Loans then due and payable to the
respective Lenders; (d) the making, Conversion and Continuation of Revolving
Loans of a particular Type (other than Conversions provided for by Section 4.6.)
shall be made pro rata among the Lenders according to the amounts of their
respective Commitments (in the case of making of Loans) or their respective
Loans (in the case of Conversions and Continuations of Loans) and the then
current Interest Period for each Lender’s portion of each Loan of such Type
shall be coterminous; (e) the Lenders’ participation in, and payment obligations
in respect of, Letters of Credit under Section 2.4., shall be pro rata in
accordance with their respective Commitments; (f) the Lenders’ participation in,
and payment obligations in respect of, Swingline Loans under Section 2.3., shall
be in accordance with their respective Commitments; and (g) each mandatory
prepayment of principal of Bid Rate Loans by the Borrower pursuant to
Section 2.8.(b) shall be made for account of the Lenders then owed Bid Rate
Loans pro rata in accordance with the respective unpaid principal amounts of the
Bid Rate Loans then owing to each such Lender. All payments of principal,
interest, fees and other amounts in respect of the Swingline Loans shall be for
the account of the Swingline Lender only

- 41 -



--------------------------------------------------------------------------------



 



(except to the extent any Lender shall have acquired and funded a participating
interest in any such Swingline Loan pursuant to Section 2.3.(e) in which case
such payments shall be pro rata in accordance with such participating
interests).

Section 3.3. Sharing of Payments, Etc.

     If a Lender shall obtain payment of any principal of, or interest on, any
Loan made by it to the Borrower under this Agreement, or shall obtain payment on
any other Obligation owing by the Borrower or a Loan Party through the exercise
of any right of set-off, banker’s lien or counterclaim or similar right or
otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to the Lenders pro rata in
accordance with Section 3.2. or Section 10.4., as applicable, such Lender shall
promptly purchase from the other Lenders participations in (or, if and to the
extent specified by such Lender, direct interests in) the Loans made by the
other Lenders or other Obligations owed to such other Lenders in such amounts,
and make such other adjustments from time to time as shall be equitable, to the
end that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may be incurred by such Lender in obtaining or
preserving such benefit) pro rata in accordance with Section 3.2. or
Section 10.4. To such end, all the Lenders shall make appropriate adjustments
among themselves (by the resale of participations sold or otherwise) if such
payment is rescinded or must otherwise be restored. The Borrower agrees that any
Lender so purchasing a participation (or direct interest) in the Loans or other
Obligations owed to such other Lenders may exercise all rights of set-off,
banker’s lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender were a direct holder of Loans in the amount of such
participation. Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise, and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of the Borrower.

Section 3.4. Several Obligations.

     No Lender shall be responsible for the failure of any other Lender to make
a Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

Section 3.5. Minimum Amounts.

     (a) Borrowings and Conversions. Each borrowing of Base Rate Loans shall be
in an aggregate minimum amount of $1,000,000 and integral multiples of $500,000
in excess thereof. Each borrowing and each Conversion of LIBOR Loans shall be in
an aggregate minimum amount of $2,000,000 and integral multiples of $1,000,000
in excess of that amount.

     (b) Prepayments. Each voluntary prepayment of Revolving Loans shall be in
an aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess thereof (or, if less, the aggregate principal amount of Revolving Loans
then outstanding).

- 42 -



--------------------------------------------------------------------------------



 



     (c) Reductions of Commitments. Each reduction of the Commitments under
Section 2.12. shall be in an aggregate minimum amount of $10,000,000 and
integral multiples of $5,000,000 in excess thereof.

     (d) Letters of Credit. The initial Stated Amount of each Letter of Credit
shall be at least $100,000.

Section 3.6. Fees.

     (a) Facility Fees. The Borrower agrees to pay to the Agent for the account
of each Lender a facility fee equal to the average daily amount of the
Commitment of such Lender (whether or not utilized) times the Facility Fee for
the period from and including the Agreement Date to but excluding the date such
Commitment is terminated or reduced to zero or the Termination Date, such fee to
be paid in arrears on (i) the last Business Day of March, June, September and
December in each year, (ii) the date of each reduction in the Commitments (but
only on the amount of the reduction) and (iii) on the Termination Date.

     (b) Letter of Credit Fees. The Borrower agrees to pay to the Agent for the
account of each Lender a letter of credit fee at a rate per annum equal to the
Applicable Margin for LIBOR Loans times the daily average Stated Amount of each
Letter of Credit for the period from and including the date of issuance of such
Letter of Credit (x) through and including the date such Letter of Credit
expires or is terminated or (y) to but excluding the date such Letter of Credit
is drawn in full. The fees provided for in the immediately preceding sentence
shall be nonrefundable and payable in arrears on (i) the last Business Day of
March, June, September and December in each year, (ii) the Termination Date,
(iii) the date the Commitments are terminated or reduced to zero and
(iv) thereafter from time to time on demand of the Agent. In addition, the
Borrower shall pay to the Agent for its own account and not the account of any
Lender, a fronting fee in respect of each Letter of Credit at the rate equal to
the greater of (i) $500 or (ii) one-eighth of one percent (0.125%) per annum on
the daily average Stated Amount of such Letter of Credit for the period from and
including the date of issuance of such Letter of Credit (A) through and
including the date such Letter of Credit expires or is terminated or (B) to but
excluding the date such Letter of Credit is drawn in full. The fees provided for
in the immediately preceding sentence shall be nonrefundable and payable upon
issuance. The Borrower shall pay directly to the Agent from time to time on
demand all commissions, charges, costs and expenses in the amounts customarily
charged by the Agent from time to time in like circumstances with respect to the
issuance of each Letter of Credit, drawings, amendments and other transactions
relating thereto.

     (c) Extension Fee. If the Borrower exercises its right to extend the
Termination Date in accordance with Section 2.13., the Borrower agrees to pay to
the Agent for the account of each Lender a fee equal to fifteen–one hundredths
of one percent (0.15%) of the amount of such Lender’s Commitment (whether or not
utilized). Such fee shall be due and payable in full on the date the Agent
receives the Extension Request pursuant to such Section.

     (d) Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Agent as may be agreed to in writing by the
Borrower and the Agent from time to time.

- 43 -



--------------------------------------------------------------------------------



 



Section 3.7. Computations.

     Unless otherwise expressly set forth herein, any accrued interest on any
Loan, any Fees or any other Obligations due hereunder shall be computed on the
basis of a year of 360 days and the actual number of days elapsed.

Section 3.8. Usury.

     In no event shall the amount of interest due or payable on the Loans or
other Obligations exceed the maximum rate of interest allowed by Applicable Law
and, if any such payment is paid by the Borrower or any other Loan Party or
received by any Lender, then such excess sum shall be credited as a payment of
principal, unless the Borrower shall notify the respective Lender in writing
that the Borrower elects to have such excess sum returned to it forthwith. It is
the express intent of the parties hereto that the Borrower not pay and the
Lenders not receive, directly or indirectly, in any manner whatsoever, interest
in excess of that which may be lawfully paid by the Borrower under Applicable
Law.

Section 3.9. Agreement Regarding Interest and Charges.

     The parties hereto hereby agree and stipulate that the only charge imposed
upon the Borrower for the use of money in connection with this Agreement is and
shall be the interest specifically described in Section 2.5.(a)(i) through
(iv) and in Section 2.3.(c). Notwithstanding the foregoing, the parties hereto
further agree and stipulate that all agency fees, syndication fees, facility
fees, closing fees, letter of credit fees, underwriting fees, default charges,
late charges, funding or “breakage” charges, increased cost charges, attorneys’
fees and reimbursement for costs and expenses paid by the Agent or any Lender to
third parties or for damages incurred by the Agent or any Lender, in each case
in connection with the transactions contemplated by this Agreement and the other
Loan Documents, are charges made to compensate the Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Agent and the Lenders in
connection with this Agreement and shall under no circumstances be deemed to be
charges for the use of money. All charges other than charges for the use of
money shall be fully earned and nonrefundable when due.

Section 3.10. Statements of Account.

     The Agent will account to the Borrower monthly with a statement of Loans,
Letters of Credit, accrued interest and Fees, charges and payments made pursuant
to this Agreement and the other Loan Documents, and such account rendered by the
Agent shall be deemed conclusive upon Borrower absent manifest error. The
failure of the Agent to deliver such a statement of accounts shall not relieve
or discharge the Borrower from any of its obligations hereunder.

Section 3.11. Defaulting Lenders.

     (a) Generally. If for any reason any Lender (a “Defaulting Lender”) shall
fail or refuse to perform any of its obligations under this Agreement or any
other Loan Document to

- 44 -



--------------------------------------------------------------------------------



 



which it is a party within the time period specified for performance of such
obligation or, if no time period is specified, if such failure or refusal
continues for a period of two Business Days after notice from the Agent, then,
in addition to the rights and remedies that may be available to the Agent or the
Borrower under this Agreement or Applicable Law, such Defaulting Lender’s right
to participate in the administration of the Loans, this Agreement and the other
Loan Documents, including without limitation, any right to vote in respect of,
to consent to or to direct any action or inaction of the Agent or to be taken
into account in the calculation of the Requisite Lenders, shall be suspended
during the pendency of such failure or refusal. If a Lender is a Defaulting
Lender because it has failed to make timely payment to the Agent of any amount
required to be paid to the Agent hereunder (without giving effect to any notice
or cure periods), in addition to other rights and remedies which the Agent or
the Borrower may have under the immediately preceding provisions or otherwise,
the Agent shall be entitled (i) to collect interest from such Defaulting Lender
on such delinquent payment for the period from the date on which the payment was
due until the date on which the payment is made at the Federal Funds Rate,
(ii) to withhold or setoff and to apply in satisfaction of the defaulted payment
and any related interest, any amounts otherwise payable to such Defaulting
Lender under this Agreement or any other Loan Document and (iii) to bring an
action or suit against such Defaulting Lender in a court of competent
jurisdiction to recover the defaulted amount and any related interest. Any
amounts received by the Agent in respect of a Defaulting Lender’s Loans shall
not be paid to such Defaulting Lender and shall be held uninvested by the Agent
and either applied against the purchase price of such Loans under the following
subsection (b) or paid to such Defaulting Lender upon the Defaulting Lender’s
curing of its default.

     (b) Purchase or Cancellation of Defaulting Lender’s Commitment. Any Lender
who is not a Defaulting Lender shall have the right, but not the obligation, in
its sole discretion, to acquire all of a Defaulting Lender’s Commitment. Any
Lender desiring to exercise such right shall give written notice thereof to the
Agent and the Borrower no sooner than 2 Business Days and not later than 5
Business Days after such Defaulting Lender became a Defaulting Lender. If more
than one Lender exercises such right, each such Lender shall have the right to
acquire an amount of such Defaulting Lender’s Commitment in proportion to the
Commitments of the other Lenders exercising such right. If after such 5th
Business Day, the Lenders have not elected to purchase all of the Commitment of
such Defaulting Lender, then the Borrower may, by giving written notice thereof
to the Agent, such Defaulting Lender and the other Lenders, either (i) demand
that such Defaulting Lender assign its Commitment to an Eligible Assignee
subject to and in accordance with the provisions of Section 12.5.(d) for the
purchase price provided for below or (ii) terminate the Commitment of such
Defaulting Lender, whereupon such Defaulting Lender shall no longer be a party
hereto or have any rights or obligations hereunder or under any of the other
Loan Documents. No party hereto shall have any obligation whatsoever to initiate
any such replacement or to assist in finding an Eligible Assignee. Upon any such
purchase or assignment, the Defaulting Lender’s interest in the Loans and its
rights hereunder (but not its liability in respect thereof or under the Loan
Documents or this Agreement to the extent the same relate to the period prior to
the effective date of the purchase) shall terminate on the date of purchase, and
the Defaulting Lender shall promptly execute all documents reasonably requested
to surrender and transfer such interest to the purchaser or assignee thereof,
including an appropriate Assignment and Acceptance Agreement and,
notwithstanding Section 12.5.(d), shall pay to the Agent an assignment fee in
the amount of $10,000. The purchase price for the

- 45 -



--------------------------------------------------------------------------------



 



Commitment of a Defaulting Lender shall be equal to the amount of the principal
balance of the Loans outstanding and owed by the Borrower to the Defaulting
Lender. Prior to payment of such purchase price to a Defaulting Lender, the
Agent shall apply against such purchase price any amounts retained by the Agent
pursuant to the last sentence of the immediately preceding subsection (a). The
Defaulting Lender shall be entitled to receive amounts owed to it by the
Borrower under the Loan Documents which accrued prior to the date of the default
by the Defaulting Lender, to the extent the same are received by the Agent from
or on behalf of the Borrower. There shall be no recourse against any Lender or
the Agent for the payment of such sums except to the extent of the receipt of
payments from any other party or in respect of the Loans.

Section 3.12. Taxes.

     (a) Taxes Generally. All payments by the Borrower of principal of, and
interest on, the Loans and all other Obligations shall be made free and clear of
and without deduction for any present or future excise, stamp or other taxes,
fees, duties, levies, imposts, charges, deductions, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes (other than withholding taxes) that would
not be imposed but for a connection between the Agent or a Lender and the
jurisdiction imposing such taxes (other than a connection arising solely by
virtue of the activities of the Agent or such Lender pursuant to or in respect
of this Agreement or any other Loan Document), (iii) any taxes imposed on or
measured by any Lender’s assets, net income, receipts or branch profits, and
(iv) any taxes, fees, duties, levies, imposts, charges, deductions, withholdings
or other charges to the extent imposed as a result of the failure of the Agent
or a Lender, as applicable, to provide and keep current (to the extent legally
able) any certificates, documents or other evidence required to qualify for an
exemption from, or reduced rate of, any such taxes fees, duties, levies,
imposts, charges, deductions, withholdings or other charges or required by the
immediately following subsection (c) to be furnished by the Agent or such
Lender, as applicable (such non-excluded items being collectively called
“Taxes”). If any withholding or deduction from any payment to be made by the
Borrower hereunder is required in respect of any Taxes pursuant to any
Applicable Law, then the Borrower will:

     (i) pay directly to the relevant Governmental Authority the full amount
required to be so withheld or deducted;

     (ii) promptly forward to the Agent an official receipt or other
documentation satisfactory to the Agent evidencing such payment to such
Governmental Authority; and

     (iii) pay to the Agent for its account or the account of the applicable
Lender, as the case may be, such additional amount or amounts as is necessary to
ensure that the net amount actually received by the Agent or such Lender will
equal the full amount that the Agent or such Lender would have received had no
such withholding or deduction been required.

     (b) Tax Indemnification. If the Borrower fails to pay any Taxes when due to
the appropriate Governmental Authority or fails to remit to the Agent, for its
account or the account of the respective Lender, as the case may be, the
required receipts or other required documentary

- 46 -



--------------------------------------------------------------------------------



 



evidence, the Borrower shall indemnify the Agent and the Lenders for any
incremental Taxes, interest or penalties that may become payable by the Agent or
any Lender as a result of any such failure. For purposes of this Section, a
distribution hereunder by the Agent or any Lender to or for the account of any
Lender shall be deemed a payment by the Borrower.

     (c) Tax Forms. Prior to the date that any Lender or Participant organized
under the laws of a jurisdiction outside the United States of America becomes a
party hereto, such Person shall deliver to the Borrower and the Agent such
certificates, documents or other evidence, as required by the Internal Revenue
Code or Treasury Regulations issued pursuant thereto (including Internal Revenue
Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor forms),
properly completed, currently effective and duly executed by such Lender or
Participant establishing that payments to it hereunder and under the Notes are
(i) not subject to United States Federal backup withholding tax and (ii) not
subject to United States Federal withholding tax under the Internal Revenue
Code. Each such Lender or Participant shall (x) deliver further copies of such
forms or other appropriate certifications on or before the date that any such
forms expire or become obsolete and after the occurrence of any event requiring
a change in the most recent form delivered to the Borrower or the Agent and
(y) obtain such extensions of the time for filing, and renew such forms and
certifications thereof, as may be reasonably requested by the Borrower or the
Agent. The Borrower shall not be required to pay any amount pursuant to last
sentence of subsection (a) above to any Lender or Participant that is organized
under the laws of a jurisdiction outside of the United States of America or the
Agent, if it is organized under the laws of a jurisdiction outside of the United
States of America, if such Lender, Participant or the Agent, as applicable,
fails to comply with the requirements of this subsection. If any such Lender or
Participant fails to deliver the above forms or other documentation, then the
Agent may withhold from any payments to be made to such Lender under any of the
Loan Documents such amounts as are required by the Internal Revenue Code. If any
Governmental Authority asserts that the Agent did not properly withhold or
backup withhold, as the case may be, any tax or other amount from payments made
to or for the account of any Lender, such Lender shall indemnify the Agent
therefor, including all penalties and interest, any taxes imposed by any
jurisdiction on the amounts payable to the Agent under this Section, and costs
and expenses (including all reasonable fees and disbursements of any law firm or
other external counsel and the allocated cost of internal legal services and all
disbursements of internal counsel) of the Agent. The obligation of the Lenders
under this Section shall survive the termination of the Commitments, repayment
of all Obligations and the resignation or replacement of the Agent.

Article IV. Yield Protection, Etc.

Section 4.1. Additional Costs; Capital Adequacy.

     (a) Additional Costs. The Borrower shall promptly pay to the Agent for the
account of a Lender from time to time such amounts as such Lender may determine
to be necessary to compensate such Lender for any costs incurred by such Lender
that it determines are attributable to its making or maintaining of any LIBOR
Loans or its obligation to make any LIBOR Loans hereunder, any reduction in any
amount receivable by such Lender under this Agreement or any of the other Loan
Documents in respect of any of such Loans or such obligation or the maintenance
by such Lender of capital in respect of its Loans or its Commitment (such
increases

- 47 -



--------------------------------------------------------------------------------



 



in costs and reductions in amounts receivable being herein called “Additional
Costs”), resulting from any Regulatory Change that: (i) changes the basis of
taxation of any amounts payable to such Lender under this Agreement or any of
the other Loan Documents in respect of any of such Loans or its Commitment
(other than taxes, fees, duties, levies, imposts, charges, deductions,
withholdings or other charges which are excluded from the definition of Taxes
pursuant to the first sentence of Section 3.12.(a)); or (ii) imposes, modifies
or deems applicable any reserve, special deposit or similar requirements (other
than Regulation D of the Board of Governors of the Federal Reserve System or
other reserve requirement to the extent utilized in the determination of the
Adjusted Eurodollar Rate for such Loan) relating to any extensions of credit or
other assets of, or any deposits with or other liabilities of, such Lender, or
any commitment of such Lender (including, without limitation, the Commitment of
such Lender hereunder); or (iii) has or would have the effect of reducing the
rate of return on capital of such Lender to a level below that which such Lender
could have achieved but for such Regulatory Change (taking into consideration
such Lender’s policies with respect to capital adequacy).

     (b) Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsection (a), if, by reason of any
Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Agent), the
obligation of such Lender to make or Continue, or to Convert any other Type of
Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 4.6.
shall apply).

     (c) Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
tax, reserve, special deposit, capital adequacy or similar requirement against
or with respect to or measured by reference to Letters of Credit and the result
shall be to increase the cost to the Agent of issuing (or any Lender of
purchasing participations in) or maintaining its obligation hereunder to issue
(or purchase participations in) any Letter of Credit or reduce any amount
receivable by the Agent or any Lender hereunder in respect of any Letter of
Credit, then, upon demand by the Agent or such Lender, the Borrower shall pay
promptly, and in any event within 3 Business Days of demand, to the Agent for
its account or the account of such Lender, as applicable, from time to time as
specified by the Agent or a Lender, such additional amounts as shall be
sufficient to compensate the Agent or such Lender for such increased costs or
reductions in amount.

     (d) Notification and Determination of Additional Costs. Each of the Agent
and each Lender agrees to notify the Borrower of any event occurring after the
Agreement Date entitling the Agent or such Lender to compensation under any of
the preceding subsections of this Section

- 48 -



--------------------------------------------------------------------------------



 



as promptly as practicable; provided, however, the failure of the Agent or any
Lender to give such notice shall not release the Borrower from any of its
obligations hereunder (and in the case of a Lender, to the Agent). The Agent or
such Lender agrees to furnish to the Borrower (and in the case of a Lender, to
the Agent) a certificate setting forth the basis and amount of each request by
the Agent or such Lender for compensation under this Section. Absent manifest
error, determinations by the Agent or any Lender of the effect of any Regulatory
Change shall be conclusive, provided that such determinations are made on a
reasonable basis and in good faith.

Section 4.2. Suspension of LIBOR Loans.

     Anything herein to the contrary notwithstanding, if, on or prior to the
determination of any Adjusted Eurodollar Rate for any Interest Period:

     (a) the Agent reasonably determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Adjusted
Eurodollar Rate for such Interest Period, or

     (b) the Agent reasonably determines (which determination shall be
conclusive) that the Adjusted Eurodollar Rate will not adequately and fairly
reflect the cost to the Lenders of making or maintaining LIBOR Loans for such
Interest Period;

then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR Loans
or Convert Loans into LIBOR Loans and the Borrower shall, on the last day of
each current Interest Period for each outstanding LIBOR Loan, either repay such
Loan or Convert such Loan into a Base Rate Loan.

Section 4.3. Illegality.

     Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy to the Agent) and such Lender’s obligation to make
or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall be
suspended until such time as such Lender may again make and maintain LIBOR Loans
(in which case the provisions of Section 4.6. shall be applicable).

Section 4.4. Compensation.

     The Borrower shall pay to the Agent for the account of each Lender, upon
the request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense that such Lender reasonably determines is attributable to:

     (a) any payment or prepayment (whether mandatory or optional) of a LIBOR
Loan or Bid Rate Loan, or Conversion of a LIBOR Loan, made by such Lender for
any

- 49 -



--------------------------------------------------------------------------------



 



reason (including, without limitation, acceleration) on a date other than the
last day of the Interest Period for such Loan; or

     (b) any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article V. to be satisfied) to borrow a LIBOR Loan or Bid Rate Loan from such
Lender on the requested date for such borrowing, or to Convert a Base Rate Loan
into a LIBOR Loan or Continue a LIBOR Loan on the requested date of such
Conversion or Continuation.

Upon the Borrower’s request, any Lender requesting compensation under this
Section shall provide the Borrower with a statement setting forth the basis for
requesting such compensation and the method for determining the amount thereof.
Absent manifest error, determinations by any Lender in any such statement shall
be conclusive, provided that such determinations are made on a reasonable basis
and in good faith.

Section 4.5. Affected Lenders.

     If (a) a Lender requests compensation pursuant to Section 3.12. or 4.1.,
and the Requisite Lenders are not also doing the same, or (b) the obligation of
any Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans
into, LIBOR Loans shall be suspended pursuant to Section 4.1.(b) or 4.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, then, so long as there does not then exist any Default or Event of
Default, the Borrower may either (i) demand that such Lender (the “Affected
Lender”), and upon such demand the Affected Lender shall promptly, assign its
Commitment to an Eligible Assignee subject to and in accordance with the
provisions of Section 12.5.(d) for a purchase price equal to the aggregate
principal balance of Loans then owing to the Affected Lender plus any accrued
but unpaid interest thereon and accrued but unpaid fees owing to the Affected
Lender, or (ii) pay to the Affected Lender the aggregate principal balance of
Loans then owing to the Affected Lender plus any accrued but unpaid interest
thereon and accrued but unpaid fees owing to the Affected Lender, whereupon the
Affected Lender shall no longer be a party hereto or have any rights or
obligations hereunder or under any of the other Loan Documents. Each of the
Agent and the Affected Lender shall reasonably cooperate in effectuating the
replacement of such Affected Lender under this Section, but at no time shall the
Agent, such Affected Lender nor any other Lender be obligated in any way
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee. The exercise by the Borrower of its rights under this Section shall be
at the Borrower’s sole cost and expense and at no cost or expense to the Agent,
the Affected Lender or any of the other Lenders. The terms of this Section shall
not in any way limit the Borrower’s obligation to pay to any Affected Lender
compensation owing to such Affected Lender pursuant to Section 3.12., 4.1. or
12.9.

Section 4.6. Treatment of Affected Loans.

     If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(b), 4.2. or 4.3., then such Lender’s LIBOR Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1.(b) or 4.3., on such earlier date as such Lender may
specify to the

- 50 -



--------------------------------------------------------------------------------



 



Borrower with a copy to the Agent) and, unless and until such Lender gives
notice as provided below that the circumstances specified in Section 4.1. or
4.3. that gave rise to such Conversion no longer exist:

     (a) to the extent that such Lender’s LIBOR Loans have been so Converted,
all payments and prepayments of principal that would otherwise be applied to
such Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

     (b) all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.

If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 4.1. or 4.3. that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.

Section 4.7. Change of Lending Office.

     Each Lender agrees that it will use reasonable efforts to designate an
alternate Lending Office with respect to any of its Loans affected by the
matters or circumstances described in Sections 3.12., 4.1. or 4.3. to reduce the
liability of the Borrower or avoid the results provided thereunder, so long as
such designation is not disadvantageous to such Lender as determined by such
Lender in its sole discretion, except that such Lender shall have no obligation
to designate a Lending Office located in the United States of America.

Section 4.8. Assumptions Concerning Funding of LIBOR Loans.

     Calculation of all amounts payable to a Lender under this Article IV. shall
be made as though such Lender had actually funded LIBOR Loans through the
purchase of deposits in the relevant market bearing interest at the rate
applicable to such LIBOR Loans in an amount equal to the amount of the LIBOR
Loans and having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund each of its LIBOR Loans in any
manner it sees fit and the foregoing assumption shall be used only for
calculation of amounts payable under this Article IV.

- 51 -



--------------------------------------------------------------------------------



 



Article V. Conditions Precedent

Section 5.1. Initial Conditions Precedent.

     The obligation of the Lenders to effect or permit the occurrence of the
first Credit Event hereunder, whether as the making of a Loan or the issuance of
a Letter of Credit, is subject to the following conditions precedent:

     (a) The Agent shall have received each of the following, in form and
substance satisfactory to the Agent:

     (i) Counterparts of this Agreement executed by each of the parties hereto;

     (ii) Revolving Notes and Bid Rate Notes executed by the Borrower, payable
to each Lender (or Designated Lender, if applicable) and complying with the
applicable provisions of Section 2.11., and the Swingline Note executed by the
Borrower;

     (iii) The Guaranty executed by each Guarantor existing as of the Effective
Date;

     (iv) An opinion of legal counsel to the Loan Parties, addressed to the
Agent, the Lenders and the Swingline Lender, substantially in the form of
Exhibit M;

     (v) The articles of incorporation of the Borrower certified as of a recent
date by the Secretary of State of the state of its incorporation;

     (vi) A good standing certificate with respect to the Borrower issued as of
a recent date by the Secretary of State of the state of its incorporation and
certificates of qualification to transact business or other comparable
certificates issued by the Secretary of State (and any state department of
taxation, as applicable) of each state in which the Borrower is required to be
so qualified and where the failure to be so qualified could reasonably be
expected to have a Material Adverse Effect;

     (vii) A certificate of incumbency signed by the Secretary or Assistant
Secretary of the Borrower with respect to each of the officers of the Borrower
authorized to execute and deliver the Loan Documents to which the Borrower is a
party and the officers of the Borrower then authorized to deliver Notices of
Borrowing, Notices of Swingline Borrowings, Bid Rate Quote Requests, Bid Rate
Quote Acceptances, Notices of Continuation and Notices of Conversion and to
request the issuance of Letters of Credit;

     (viii) Copies, certified by the Secretary or Assistant Secretary of the
Borrower, of (i) the bylaws of the Borrower and (ii) all corporate (or
comparable) action taken by the Borrower to authorize the execution, delivery
and performance of the Loan Documents to which the Borrower is a party;

     (ix) The articles of incorporation, articles of organization, certificate
of limited partnership or other comparable organizational instrument (if any) of
each Guarantor

- 52 -



--------------------------------------------------------------------------------



 



certified as of a recent date by the Secretary of State of the state of
formation of such Guarantor;

     (x) A certificate of good standing or certificate of similar meaning with
respect to each Guarantor issued as of a recent date by the Secretary of State
of the state of formation of each such Guarantor and certificates of
qualification to transact business or other comparable certificates issued by
each Secretary of State (and any state department of taxation, as applicable) of
each state in which such Guarantor is required to be so qualified and where the
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect;

     (xi) A certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Guarantor
with respect to each of the officers of such Guarantor authorized to execute and
deliver the Loan Documents to which such Guarantor is a party;

     (xii) Copies certified by the Secretary or Assistant Secretary of each
Guarantor (or other individual performing similar functions) of (i) the by-laws
of such Guarantor, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (ii) all corporate, partnership, member or other necessary action
taken by such Guarantor to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

     (xiii) The Fees then due and payable under Section 3.6., and any other Fees
payable to the Agent, the Titled Agents and the Lenders on or prior to the
Effective Date;

     (xiv) A Compliance Certificate calculated as of [March 31, 2005]; and

     (xv) Such other documents, agreements and instruments as the Agent on
behalf of the Lenders may reasonably request;

     (b) In the good faith judgment of the Agent and the Lenders:

     (i) There shall not have occurred or become known to the Agent or any of
the Lenders any event, condition, situation or status since the date of the
information contained in the financial and business projections, budgets, pro
forma data and forecasts concerning the Borrower and its Subsidiaries delivered
to the Agent and the Lenders prior to the Agreement Date that has had or could
reasonably be expected to result in a Material Adverse Effect;

     (ii) No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (1) result in a Material Adverse Effect or
(2) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the

- 53 -



--------------------------------------------------------------------------------



 



Borrower or any other Loan Party to fulfill its obligations under the Loan
Documents to which it is a party;

     (iii) The Borrower and its Subsidiaries shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under, conflict with or violation of
(1) any Applicable Law or (2) any agreement, document or instrument to which the
Borrower or any other Loan Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which would not reasonably
be likely to (A) have a Material Adverse Effect, or (B) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of the Borrower or any other Loan Party to fulfill
its obligations under the Loan Documents to which it is a party; and

     (iv) There shall not have occurred or exist any other material disruption
of financial or capital markets that could reasonably be expected to materially
and adversely affect the transactions contemplated by the Loan Documents.

Section 5.2. Conditions Precedent to All Loans and Letters of Credit.

     The obligations of the Lenders to make any Loans, of the Agent to issue
Letters of Credit, and of the Swingline Lender to make any Swingline Loan are
all subject to the further condition precedent that: (a) no Default or Event of
Default shall exist as of the date of the making of such Loan or date of
issuance of such Letter of Credit or would exist immediately after giving effect
thereto; and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, shall be true and correct in all material respects on and as of the
date of the making of such Loan or date of issuance of such Letter of Credit
with the same force and effect as if made on and as of such date except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and accurate on and as of such earlier date) and except for changes in
factual circumstances specifically and expressly permitted hereunder. Each
Credit Event shall constitute a certification by the Borrower to the effect set
forth in the preceding sentence (both as of the date of the giving of notice
relating to such Credit Event and, unless the Borrower otherwise notifies the
Agent prior to the date of such Credit Event, as of the date of the occurrence
of such Credit Event). In addition, if such Credit Event is the making of a Loan
or the issuance of a Letter of Credit, the Borrower shall be deemed to have
represented to the Agent and the Lenders at the time such Loan is made or Letter
of Credit issued that all conditions to the occurrence of such Credit Event
contained in Article V. have been satisfied.

Section 5.3. Conditions as Covenants.

     If the Lenders make any Loans, or the Agent issues a Letter of Credit,
prior to the satisfaction of all conditions precedent set forth in Sections 5.1.
and 5.2., the Borrower shall nevertheless cause such condition or conditions to
be satisfied within 5 Business Days after the date of the making of such Loans
or the issuance of such Letter of Credit. Unless set forth in

- 54 -



--------------------------------------------------------------------------------



 



writing to the contrary, the making of its initial Loan by a Lender shall
constitute a certification by such Lender to the Agent and the other Lenders
that the Borrower has satisfied the conditions precedent for initial Loans set
forth in Sections 5.1. and 5.2.

Article VI. Representations and Warranties

Section 6.1. Representations and Warranties.

     In order to induce the Agent and each Lender to enter into this Agreement
and to make Loans and issue Letters of Credit, the Borrower represents and
warrants to the Agent and each Lender as follows:

     (a) Organization; Power; Qualification. Each of the Borrower, its
Subsidiaries and the other Loan Parties is a corporation, partnership or other
legal entity, duly organized or formed, validly existing and in good standing
under the jurisdiction of its incorporation or formation, has the power and
authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted and is
duly qualified and is in good standing as a foreign corporation, partnership or
other legal entity, and authorized to do business, in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.

     (b) Ownership Structure. As of the Agreement Date Part I of
Schedule 6.1.(b) is a complete and correct list of all Subsidiaries of the
Borrower setting forth for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding any Equity Interests
in such Subsidiary, (iii) the nature of the Equity Interests held by each such
Person, (iv) the percentage of ownership of such Subsidiary represented by such
Equity Interests and (v) whether such Subsidiary is a Material Subsidiary and/or
an Excluded Subsidiary. Except as disclosed in such Schedule, as of the
Agreement Date (i) each of the Borrower and its Subsidiaries owns, free and
clear of all Liens, and has the unencumbered right to vote, all outstanding
Equity Interests in each Person shown to be held by it on such Schedule,
(ii) all of the issued and outstanding capital stock of each such Person
organized as a corporation is validly issued, fully paid and nonassessable and
(iii) there are no outstanding subscriptions, options, warrants, commitments,
preemptive rights or agreements of any kind (including, without limitation, any
stockholders’ or voting trust agreements) for the issuance, sale, registration
or voting of, or outstanding securities convertible into, any additional shares
of capital stock of any class, or partnership or other ownership interests of
any type in, any such Person. As of the Agreement Date Part II of
Schedule 6.1.(b) correctly sets forth all Unconsolidated Affiliates of the
Borrower, including the correct legal name of such Person, the type of legal
entity which each such Person is, and all Equity Interests in such Person held
directly or indirectly by the Borrower.

     (c) Authorization of Agreement, Etc. The Borrower has the right and power,
and has taken all necessary action to authorize it, to borrow and obtain other
extensions of credit hereunder. The Borrower and each other Loan Party has the
right and power, and has taken all necessary action to authorize it, to execute,
deliver and perform each of the Loan Documents to which it is a party in
accordance with their respective terms and to consummate the transactions

- 55 -



--------------------------------------------------------------------------------



 



contemplated hereby and thereby. The Loan Documents to which the Borrower or any
other Loan Party is a party have been duly executed and delivered by the duly
authorized officers of such Person and each is a legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
(other than the payment of principal) contained herein or therein may be limited
by equitable principles generally.

     (d) Compliance of Loan Documents with Laws, Etc. The execution, delivery
and performance of this Agreement, the Notes and the other Loan Documents to
which the Borrower or any other Loan Party is a party in accordance with their
respective terms and the borrowings and other extensions of credit hereunder do
not and will not, by the passage of time, the giving of notice, or both:
(i) require any Governmental Approval or violate any Applicable Law (including
all Environmental Laws) relating to the Borrower or any other Loan Party;
(ii) conflict with, result in a breach of or constitute a default under the
organizational documents of the Borrower or any other Loan Party, or any
indenture, agreement or other instrument to which the Borrower or any other Loan
Party is a party or by which it or any of its respective properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by the Borrower
or any other Loan Party other than pursuant to the Loan Documents.

     (e) Compliance with Law; Governmental Approvals. The Borrower, each
Subsidiary and each other Loan Party is in compliance with each Governmental
Approval applicable to it and in compliance with all other Applicable Laws
(including without limitation, Environmental Laws) relating to the Borrower, a
Subsidiary or such other Loan Party except for noncompliances which, and
Governmental Approvals the failure to possess which, would not, individually or
in the aggregate, cause a Default or Event of Default or have a Material Adverse
Effect.

     (f) Title to Properties; Liens. As of the Agreement Date, Part I of
Schedule 6.1.(f) sets forth all of the real property owned or leased by the
Borrower, each other Loan Party and each other Subsidiary. Each such Person has
good, marketable and legal title to, or a valid leasehold interest in, its
respective assets. As of the Agreement Date, there are no Liens against any
assets of the Borrower, any Subsidiary or any other Loan Party except for
Permitted Liens.

     (g) Existing Indebtedness. Schedule 6.1.(g) is, as of the Agreement Date, a
complete and correct listing of all Debt of the Borrower and its Subsidiaries,
including without limitation, Guarantees of the Borrower and its Subsidiaries,
and indicating whether such Debt is Consolidated Secured Debt or Consolidated
Unsecured Debt. The Borrower and its Subsidiaries have performed and are in
compliance with all of the terms of such Debt and all instruments and agreements
relating thereto, and no default or event of default, or event or condition
which with the giving of notice, the lapse of time, or both, would constitute
such a default or event of default, exists with respect to any such Debt.

- 56 -



--------------------------------------------------------------------------------



 



     (h) Material Contracts. Schedule 6.1.(h) is, as of the Agreement Date, a
true, correct and complete listing of all Material Contracts. Each of the
Borrower, its Subsidiaries and the other Loan Parties that is a party to any
Material Contract has performed and is in compliance with all of the terms of
such Material Contract, and no default or event of default, or event or
condition which with the giving of notice, the lapse of time, or both, would
constitute such a default or event of default, exists with respect to any such
Material Contract.

     (i) Litigation. Except as set forth on Schedule 6.1.(i), there are no
actions, suits, investigations or proceedings pending (nor, to the knowledge of
the Borrower, are there any actions, suits or proceedings threatened, nor to the
knowledge of the Borrower is there any basis therefor) against or in any other
way relating adversely to or affecting the Borrower, any Subsidiary or any other
Loan Party or any of its respective property in any court or before any
arbitrator of any kind or before or by any other Governmental Authority which
could reasonably be expected to have a Material Adverse Effect. There are no
strikes, slow downs, work stoppages or walkouts or other labor disputes in
progress or threatened relating to the Borrower, any Subsidiary or any other
Loan Party.

     (j) Taxes. All federal, state and other tax returns of the Borrower, any
Subsidiary or any other Loan Party required by Applicable Law to be filed have
been duly filed, and all federal, state and other taxes, assessments and other
governmental charges or levies upon the Borrower, any Subsidiary and each other
Loan Party and its respective properties, income, profits and assets which are
due and payable have been paid, except any such nonpayment which is at the time
permitted under Section 7.6. As of the Agreement Date, none of the United States
income tax returns of the Borrower, its Subsidiaries or any other Loan Party is
under audit. All charges, accruals and reserves on the books of the Borrower and
each of its Subsidiaries and each other Loan Party in respect of any taxes or
other governmental charges are in accordance with GAAP.

     (k) Financial Statements. The Borrower has furnished to each Lender copies
of (i) the audited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries for the fiscal year ending December 31, 2004, and the
related audited consolidated statements of operations, cash flows and
shareholders’ equity for the fiscal year ending on such dates, with the opinion
thereon of Ernst & Young LLP, and (ii) the unaudited consolidated balance sheet
of the Borrower and its consolidated Subsidiaries for the fiscal quarter ending
March 31, 2005, and the related unaudited consolidated statements of operations,
cash flows and shareholders’ equity of the Borrower and its consolidated
Subsidiaries for the fiscal quarter ending on such date. Such financial
statements (including in each case related schedules and notes) are complete and
correct and present fairly, in all material respects and in accordance with
GAAP, the consolidated financial position of the Borrower and its consolidated
Subsidiaries as at their respective dates and the results of operations and the
cash flow for such periods (subject, as to interim statements, to changes
resulting from normal year-end audit adjustments). Neither the Borrower nor any
of its Subsidiaries has on the Agreement Date any material contingent
liabilities, liabilities, liabilities for taxes, unusual or long-term
commitments or unrealized or forward anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in said
financial statements.

- 57 -



--------------------------------------------------------------------------------



 



     (l) No Material Adverse Change. Since December 31, 2004, there has been no
material adverse change in the consolidated financial condition, results of
operations, business or prospects of the Borrower and its consolidated
Subsidiaries taken as a whole. Each of the Borrower, its Subsidiaries and the
other Loan Parties is Solvent.

     (m) ERISA. Each member of the ERISA Group is in compliance with its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance with the presently
applicable provisions of ERISA and the Internal Revenue Code with respect to
each Plan, except in each case for noncompliances which could not reasonably be
expected to have a Material Adverse Effect. As of the Agreement Date, no member
of the ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code in respect of any Plan, (ii) failed to
make any contribution or payment to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement, or made any amendment to any Plan or Benefit
Arrangement, which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security under ERISA or the Internal Revenue Code
or (iii) incurred any liability under Title IV of ERISA other than a liability
to the PBGC for premiums under Section 4007 of ERISA.

     (n) Not Plan Assets; No Prohibited Transaction. None of the assets of the
Borrower, any Subsidiary or any other Loan Party constitute “plan assets” within
the meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder. The execution, delivery and performance of this
Agreement and the other Loan Documents, and the borrowing and repayment of
amounts hereunder, do not and will not constitute “prohibited transactions”
under ERISA or the Internal Revenue Code.

     (o) Absence of Defaults. Neither the Borrower, any Subsidiary nor any other
Loan Party is in default under its articles of incorporation, bylaws,
partnership agreement or other similar organizational documents, and no event
has occurred, which has not been remedied, cured or waived: (i) which
constitutes a Default or an Event of Default; or (ii) which constitutes, or
which with the passage of time, the giving of notice, a determination of
materiality, the satisfaction of any condition, or any combination of the
foregoing, would constitute, a default or event of default by the Borrower, any
Subsidiary or any other Loan Party under any agreement (other than this
Agreement) or judgment, decree or order to which the Borrower or any Subsidiary
or other Loan Party is a party or by which the Borrower or any Subsidiary or
other Loan Party or any of their respective properties may be bound where such
default or event of default could, individually or in the aggregate, have a
Material Adverse Effect.

     (p) Environmental Laws. Each of the Borrower, its Subsidiaries and the
other Loan Parties has obtained all Governmental Approvals which are required
under Environmental Laws and is in compliance with all terms and conditions of
such Governmental Approvals which the failure to obtain or to comply with could
reasonably be expected to have a Material Adverse Effect. Except for any of the
following matters that could not be reasonably expected to have a Material
Adverse Effect, (i) the Borrower is not aware of, and has not received notice
of, any past, present, or future events, conditions, circumstances, activities,
practices, incidents, actions, or plans which, with respect to the Borrower, its
Subsidiaries and each other Loan Party, may interfere with or prevent compliance
or continued compliance with Environmental Laws, or may

- 58 -



--------------------------------------------------------------------------------



 



give rise to any common-law or legal liability, or otherwise form the basis of
any claim, action, demand, suit, proceeding, hearing, study, or investigation,
based on or related to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport, or handling or the emission, discharge,
release or threatened release into the environment, of any pollutant,
contaminant, chemical, or industrial, toxic, or other Hazardous Material; and
(ii) there is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, notice of violation, investigation, or
proceeding pending or, to the Borrower’s knowledge after due inquiry,
threatened, against the Borrower, its Subsidiaries and each other Loan Party
relating in any way to Environmental Laws.

     (q) Investment Company; Public Utility Holding Company. Neither the
Borrower nor any Subsidiary nor any other Loan Party is (i) an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, (ii) a “holding company” or a
“subsidiary company” of a “holding company”, or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company”, within the meaning
of the Public Utility Holding Company Act of 1935, as amended, or (iii) subject
to any other Applicable Law which purports to regulate or restrict its ability
to borrow money or to consummate the transactions contemplated by this Agreement
or to perform its obligations under any Loan Document to which it is a party.

     (r) Margin Stock. Neither the Borrower, any Subsidiary nor any other Loan
Party is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System.

     (s) Affiliate Transactions. Except as permitted by Section 9.11., neither
the Borrower, any Subsidiary nor any other Loan Party is a party to or bound by
any agreement or arrangement (whether oral or written) to which any Affiliate of
the Borrower, any Subsidiary or any other Loan Party is a party.

     (t) Intellectual Property. Each of the Borrower, each other Loan Party and
each other Subsidiary owns or has the right to use, under valid license
agreements or otherwise, all material patents, licenses, franchises, trademarks,
trademark rights, trade names, trade name rights, trade secrets and copyrights
(collectively, “Intellectual Property”) necessary to the conduct of its
businesses as now conducted and as contemplated by the Loan Documents, without
known conflict with any patent, license, franchise, trademark, trade secret,
trade name, copyright, or other proprietary right of any other Person. The
Borrower, each other Loan Party and each other Subsidiary have taken all such
steps as they deem reasonably necessary to protect their respective rights under
and with respect to such Intellectual Property. No material claim has been
asserted by any Person with respect to the use of any Intellectual Property by
the Borrower, any other Loan Party or any other Subsidiary, or challenging or
questioning the validity or effectiveness of any Intellectual Property. The use
of such Intellectual Property by the Borrower, its Subsidiaries and the other
Loan Parties, does not infringe on the rights of any Person, subject to such
claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of the Borrower, any other Loan Party or any other
Subsidiary that could reasonably be expected to have a Material Adverse Effect.

- 59 -



--------------------------------------------------------------------------------



 



     (u) Business. As of the Agreement Date, the Borrower and its Subsidiaries
are engaged in the business of owning, selling, acquiring, renovating,
developing and managing middle market apartment communities, together with other
business activities incidental thereto.

     (v) Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Borrower or any of its Subsidiaries
ancillary to the transactions contemplated hereby.

     (w) Accuracy and Completeness of Information. No written information,
report or other papers or data (excluding financial projections and other
forward looking statements) furnished to the Agent or any Lender by, on behalf
of, or at the direction of, the Borrower, any Subsidiary or any other Loan Party
in connection with or relating in any way to this Agreement, contained any
untrue statement of a fact material to the creditworthiness of the Borrower, any
Subsidiary or any other Loan Party or omitted to state a material fact necessary
in order to make such statements contained therein, in light of the
circumstances under which they were made, not misleading. All financial
statements furnished to the Agent or any Lender by, on behalf of, or at the
direction of, the Borrower, any Subsidiary or any other Loan Party in connection
with or relating in any way to this Agreement, present fairly, in all material
respects and in accordance with GAAP, the financial position of the Persons
involved as at the date thereof and the results of operations for such periods.
All financial projections and other forward looking statements prepared by or on
behalf of the Borrower, any Subsidiary or any other Loan Party that have been or
may hereafter be made available to the Agent or any Lender were or will be
prepared in good faith based on reasonable assumptions. As of the Effective
Date, no fact is known to the Borrower which has had, or may in the future have
(so far as the Borrower can reasonably foresee), a Material Adverse Effect which
has not been set forth in the financial statements referred to in
Section 6.1.(k) or in such information, reports or other papers or data or
otherwise disclosed in writing to the Agent and the Lenders.

     (x) REIT Status. The Borrower qualifies as a REIT and is in compliance with
all requirements and conditions imposed under the Internal Revenue Code to allow
the Borrower to maintain its status as a REIT.

     (y) Unencumbered Pool Assets. As of the Agreement Date, Schedule 6.1.(y) is
a correct and complete list of all Unencumbered Pool Assets. Each of the assets
included by the Borrower in calculations of Gross Asset Value of the
Unencumbered Pool satisfies all of the requirements contained in the definition
of “Unencumbered Pool Asset”.

     (z) Foreign Assets Control. None of the Borrower, any Subsidiary or any
Affiliate of the Borrower: (i) is a Sanctioned Person, (ii) has any of its
assets in Sanctioned Entities, or (iii) derives any of its operating income from
investments in, or transactions with, Sanctioned Persons or Sanctioned Entities.

- 60 -



--------------------------------------------------------------------------------



 



Section 6.2. Survival of Representations and Warranties, Etc.

     All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Borrower, any Subsidiary or any
other Loan Party to the Agent or any Lender pursuant to or in connection with
this Agreement or any of the other Loan Documents (including, but not limited
to, any such statement made in or in connection with any amendment thereto or
any statement contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Borrower prior to the Agreement Date
and delivered to the Agent or any Lender in connection with the underwriting or
closing the transactions contemplated hereby) shall constitute representations
and warranties made by the Borrower in favor of the Agent and the Lenders under
this Agreement. All representations and warranties made under this Agreement and
the other Loan Documents shall be deemed to be made at and as of the Agreement
Date, the Effective Date, the date on which any extension of the Termination
Date is effectuated pursuant to Section 2.13. and the date of the occurrence of
any Credit Event, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and accurate on and as of such earlier date)
and except for changes in factual circumstances specifically permitted
hereunder. All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans and the issuance of the Letters of Credit.

Article VII. Affirmative Covenants

     For so long as this Agreement is in effect, unless the Requisite Lenders
(or, if required pursuant to Section 12.6., all of the Lenders) shall otherwise
consent in the manner provided for in Section 12.6., the Borrower shall comply
with the following covenants:

Section 7.1. Preservation of Existence and Similar Matters.

     Except as otherwise permitted under Section 9.7., the Borrower shall, and
shall cause each Subsidiary and each other Loan Party to, preserve and maintain
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.

Section 7.2. Compliance with Applicable Law and Material Contracts.

     The Borrower shall, and shall cause each Subsidiary and each other Loan
Party to, comply with (a) all Applicable Law, including the obtaining of all
Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect, and (b) all terms and conditions of
all Material Contracts to which it is a party.

- 61 -



--------------------------------------------------------------------------------



 



Section 7.3. Maintenance of Property.

     In addition to the requirements of any of the other Loan Documents, the
Borrower shall, and shall cause each Subsidiary and other Loan Party to,
(a) protect and preserve all of its material properties, including, but not
limited to, all Intellectual Property, and maintain in good repair, working
order and condition all tangible properties, ordinary wear and tear excepted,
and (b) make or cause to be made all needed and appropriate repairs, renewals,
replacements and additions to such properties.

Section 7.4. Conduct of Business.

     The Borrower shall, and shall cause its Subsidiaries and the other Loan
Parties to carry on, their respective businesses as described in
Section 6.1.(u).

Section 7.5. Insurance.

     In addition to the requirements of any of the other Loan Documents, the
Borrower shall, and shall cause each Subsidiary and other Loan Party to,
maintain insurance (on a replacement cost basis) with financially sound and
reputable insurance companies against such risks and in such amounts as is
customarily maintained by Persons engaged in similar businesses or as may be
required by Applicable Law, and from time to time deliver to the Agent upon its
request a detailed list, together with copies of all policies of the insurance
then in effect, stating the names of the insurance companies, the amounts and
rates of the insurance, the dates of the expiration thereof and the properties
and risks covered thereby.

Section 7.6. Payment of Taxes and Claims.

     The Borrower shall, and shall cause each Subsidiary and other Loan Party
to, pay and discharge when due (a) all taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or upon any
properties belonging to it, and (b) all lawful claims of materialmen, mechanics,
carriers, warehousemen and landlords for labor, materials, supplies and rentals
which, if unpaid, might become a Lien on any properties of such Person;
provided, however, that this Section shall not require the payment or discharge
of any such tax, assessment, charge, levy or claim which is being contested in
good faith by appropriate proceedings which operate to suspend the collection
thereof and for which adequate reserves have been established on the books of
the Borrower, such Subsidiary or such other Loan Party, as applicable, in
accordance with GAAP.

Section 7.7. Visits and Inspections.

     The Borrower shall, and shall cause each Subsidiary and other Loan Party
to, permit representatives or agents of any Lender or the Agent, from time to
time after reasonable prior notice if no Event of Default exists, as often as
may be reasonably requested, but only during normal business hours and at the
expense of such Lender or the Agent (unless a Default or Event of Default shall
exist, in which case the exercise by the Agent or such Lender of its rights
under this Section shall be at the expense of the Borrower), as the case may be,
to: (a) visit and inspect all properties of the Borrower or such Subsidiary or
other Loan Party to the extent any such right

- 62 -



--------------------------------------------------------------------------------



 



to visit or inspect is within the control of such Person; (b) inspect and make
extracts from their respective books and records, including but not limited to
management letters prepared by independent accountants, other than books and
records subject to the attorney-client privilege or confidentiality
restrictions; and (c) discuss with its officers and employees, and its
independent accountants, its business, properties, condition (financial or
otherwise), results of operations and performance. If requested by the Agent,
the Borrower shall execute an authorization letter addressed to its accountants
authorizing the Agent or any Lender to discuss the financial affairs of the
Borrower and any Subsidiary or any other Loan Party with its accountants.

Section 7.8. Use of Proceeds; Letters of Credit.

     The Borrower shall use the proceeds of all Loans and all Letters of Credit
for general corporate purposes only. No part of the proceeds of any Loan or
Letter of Credit will be used (a) for the purpose of buying or carrying “margin
stock” within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System or (b) fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or Sanctioned
Entity.

Section 7.9. Environmental Matters.

     The Borrower shall, and shall cause all of its Subsidiaries and the other
Loan Parties to, comply with all Environmental Laws the failure with which to
comply could reasonably be expected to have a Material Adverse Effect. If the
Borrower, any Subsidiary or any other Loan Party shall (a) receive notice that
any violation of any Environmental Law may have been committed or is about to be
committed by such Person, (b) receive notice that any administrative or judicial
complaint or order has been filed or is about to be filed against the Borrower,
any Subsidiary or any other Loan Party alleging violations of any Environmental
Law or requiring the Borrower, any Subsidiary or any other Loan Party to take
any action in connection with the release of Hazardous Materials or (c) receive
any notice from a Governmental Authority or private party alleging that the
Borrower, any Subsidiary or any other Loan Party may be liable or responsible
for costs associated with a response to or cleanup of a release of Hazardous
Materials or any damages caused thereby, and such notices, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
the Borrower shall provide the Agent and each Lender with a copy of such notice
promptly, and in any event within 10 Business Days, after the receipt thereof by
the Borrower, any Subsidiary or any other Loan Party. The Borrower shall, and
shall cause its Subsidiaries and the other Loan Parties to, take promptly all
actions necessary to prevent the imposition of any Liens on any of their
respective properties arising out of or related to any Environmental Laws.

Section 7.10. Books and Records.

     The Borrower shall, and shall cause each of its Subsidiaries and the other
Loan Parties to, maintain books and records pertaining to its respective
business operations in such detail, form and scope as is consistent with good
business practice and in accordance with GAAP.

- 63 -



--------------------------------------------------------------------------------



 



Section 7.11. Further Assurances.

     The Borrower shall, at the Borrower’s cost and expense and upon request of
the Agent, execute and deliver or cause to be executed and delivered, to the
Agent such further instruments, documents and certificates, and do and cause to
be done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Agent to carry out more effectively the provisions and
purposes of this Agreement and the other Loan Documents.

Section 7.12. New Subsidiaries/Guarantors.

     (a) Requirement to Become Guarantor. Within 45 days of any Person (other
than an Excluded Subsidiary) becoming a Material Subsidiary after the Effective
Date, the Borrower shall deliver to the Agent each of the following items, each
in form and substance satisfactory to the Agent: (i) an Accession Agreement
executed by such Material Subsidiary and (ii) the items that would have been
delivered under Sections 5.1.(a)(iv), (ix) through (xii) and (xv) if such
Material Subsidiary had been one on the Effective Date; provided, however,
promptly (and in any event within 30 days) upon any Excluded Subsidiary ceasing
to be subject to the restriction which prevented it from delivering an Accession
Agreement pursuant to this Section, such Subsidiary shall comply with the
provisions of this Section. The Borrower shall send to each Lender copies of
each of the foregoing items once the Agent has received all such items with
respect to a Material Subsidiary.

     (b) Other Guarantors. The Borrower may, at its option, cause any Subsidiary
that is not already a Guarantor to become a Guarantor by executing and
delivering to the Agent the items required to be delivered under the immediately
preceding subsection (a).

     (c) Release of a Guarantor. The Borrower may request in writing that the
Agent release, and upon receipt of such request the Agent shall release, a
Guarantor from the Guaranty so long as: (i) such Guarantor meets, or will meet
simultaneously with its release from the Guaranty, all of the provisions of the
definition of the term “Excluded Subsidiary” or has ceased to be, or
simultaneously with its release from the Guaranty will cease to be, a Material
Subsidiary; (ii) such Guarantor is not otherwise required to be a party to the
Guaranty under the immediately preceding subsection (a); (iii) no Default or
Event of Default shall then be in existence or would occur as a result of such
release, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 9.1.; and (iv) the
Agent shall have received such written request at least 10 Business Days prior
to the requested date of release. Delivery by the Borrower to the Agent of any
such request shall constitute a representation by the Borrower that the matters
set forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.

Section 7.13. REIT Status.

     The Borrower shall at all times maintain its status as a REIT.

- 64 -



--------------------------------------------------------------------------------



 



Section 7.14. Exchange Listing.

     The Borrower shall maintain at least one class of common shares of the
Borrower having trading privileges on the New York Stock Exchange or the
American Stock Exchange or which is the subject of price quotations in the
over-the-counter market as reported by the National Association of Securities
Dealers Automated Quotation System.

Article VIII. Information

     For so long as this Agreement is in effect, unless the Requisite Lenders
(or, if required pursuant to Section 12.6., all of the Lenders) shall otherwise
consent in the manner set forth in Section 12.6., the Borrower shall furnish to
each Lender (or to the Agent if so provided below) at its Lending Office:

Section 8.1. Quarterly Financial Staltements.

     As soon as available and in any event within 60 days after the close of
each of the first, second and third fiscal quarters of the Borrower, the
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such period and the related unaudited consolidated statements of
income, shareholders’ equity and cash flows of the Borrower and its Subsidiaries
for such period, setting forth in each case in comparative form the figures as
of the end of and for the corresponding periods of the previous fiscal year, all
of which shall be certified by the chief financial officer of the Borrower, in
his or her opinion, to present fairly, in accordance with GAAP, the consolidated
financial position of the Borrower and its Subsidiaries as at the date thereof
and the results of operations for such period (subject to normal year-end audit
adjustments).

Section 8.2. Year-End Statements.

     Within 90 days after the end of each fiscal year of the Borrower, the
audited consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal year and the related audited consolidated statements of
income, shareholders’ equity and cash flows of the Borrower and its Subsidiaries
for such fiscal year, setting forth in comparative form the figures as at the
end of and for the previous fiscal year, all of which shall be certified by
(a) the chief financial officer of the Borrower, in his or her opinion, to
present fairly, in accordance with GAAP, the consolidated financial position of
the Borrower and its Subsidiaries as at the date thereof and the results of
operations for such period and (b) independent certified public accountants of
recognized national standing, whose certificate shall be unqualified and who
shall have authorized the Borrower to deliver such financial statements and
certification thereof to the Agent and the Lenders pursuant to this Agreement.

Section 8.3. Compliance Certificate.

     At the time financial statements are furnished pursuant to Sections 8.1.
and 8.2., and within 5 Business Days of the Agent’s request with respect to any
other fiscal period, a certificate substantially in the form of Exhibit N (a
“Compliance Certificate”) executed by the chief financial officer, the treasurer
or the senior vice president of finance of the Borrower:

- 65 -



--------------------------------------------------------------------------------



 



(a) setting forth in reasonable detail as at the end of such quarterly
accounting period, fiscal year, or other fiscal period, as the case may be, the
calculations required to establish whether or not the Borrower was in compliance
with the covenants contained in Sections 9.1. and 9.4. and (b) stating that, to
the best of his or her knowledge, after due inquiry, no Default or Event of
Default exists, or, if such is not the case, specifying such Default or Event of
Default and its nature, when it occurred, whether it is continuing and the steps
being taken by the Borrower with respect to such event, condition or failure.
Each Compliance Certificate shall be accompanied by a reasonably detailed list
of all assets included in calculations of Gross Asset Value of the Unencumbered
Pool and shall disclose which assets have been added or removed from such
calculation since the previous list delivered to the Agent.

Section 8.4. Other Information.

     (a) Management Reports. Promptly upon receipt thereof, copies of all
management reports, if any, submitted to the Borrower or its board of directors
by its independent public accountants;

     (b) Securities Filings. Prompt notice of the filing of all registration
statements (excluding the exhibits thereto (unless requested by the Agent) and
any registration statements on Form S-8 or its equivalent), reports on Forms
10-K, 10-Q and 8-K (or their equivalents) and all other periodic reports which
the Borrower, any Subsidiary or any other Loan Party shall file with the
Securities and Exchange Commission (or any Governmental Authority substituted
therefor) or any national securities exchange (such registration statements,
reports and other periodic reports collectively referred to a “Security
Filing”), and copies of any of the foregoing that is not publicly available to
the Agent and the Lenders or at a Lender’s request therefor;

     (c) Shareholder Information. Promptly upon the mailing thereof to the
shareholders of the Borrower generally, copies of all financial statements,
reports and proxy statements so mailed and promptly upon the issuance thereof
copies of all press releases issued by the Borrower, any Subsidiary or any other
Loan Party (but only to the extent that such financial statements, reports and
proxy statements are not publicly available to the Agent and the Lenders);

     (d) ERISA. If and when any member of the ERISA Group (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Plan which might constitute grounds
for a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of
such notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such

- 66 -



--------------------------------------------------------------------------------



 



notice; or (vii) fails to make any payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security, a
certificate of the chief financial officer of the Borrower setting forth details
as to such occurrence and the action, if any, which the Borrower or applicable
member of the ERISA Group is required or proposes to take;

     (e) Litigation. To the extent the Borrower or any Subsidiary is aware of
the same, prompt notice of the commencement of any proceeding or investigation
by or before any Governmental Authority and any action or proceeding in any
court or other tribunal or before any arbitrator against or in any other way
relating adversely to, or adversely affecting, the Borrower or any Subsidiary or
any of their respective properties, assets or businesses which could reasonably
be expected to have a Material Adverse Effect, and prompt notice of the receipt
of notice that any United States income tax returns of the Borrower or any of
its Subsidiaries are being audited;

     (f) Modification of Organizational Documents. A copy of any amendment to
the articles of incorporation, bylaws, partnership agreement or other similar
organizational documents of the Borrower or any other Loan Party promptly upon,
and in any event within 15 Business Days of, the effectiveness thereof;

     (g) Change of Management or Financial Condition. Prompt notice of any
change in the senior management of the Borrower, or any other Loan Party and any
change in the business, assets, liabilities, financial condition, results of
operations or business prospects of the Borrower, any Subsidiary or any other
Loan Party which has had or could reasonably be expected to have a Material
Adverse Effect;

     (h) Default. Notice of the occurrence of any of the following promptly upon
a Responsible Officer of the Borrower obtaining knowledge thereof: (i) any
Default or Event of Default or (ii) any event which constitutes or which with
the passage of time, the giving of notice, or otherwise, would constitute a
default or event of default by the Borrower, any Subsidiary or any other Loan
Party under any Material Contract to which any such Person is a party or by
which any such Person or any of its respective properties may be bound;

     (i) Notice of Violations of Law. Prompt notice if the Borrower, any
Subsidiary or any other Loan Party shall receive any notification from any
Governmental Authority alleging a violation of any Applicable Law or any inquiry
which could reasonably be expected to have a Material Adverse Effect;

     (j) Material Subsidiary. Prompt notice of any Person becoming a Material
Subsidiary;

     (k) Material Asset Sales. Prompt notice of the sale, transfer or other
disposition of any material assets of the Borrower, any Subsidiary or any other
Loan Party to any Person other than the Borrower, any Subsidiary or any other
Loan Party (but only to the extent such material

- 67 -



--------------------------------------------------------------------------------



 



asset sale is not disclosed in a Securities Filing that is publicly available to
the Agent and the Lenders);

     (l) Material Contracts. Promptly upon entering into any Material Contract
after the Agreement Date, a copy to the Agent of such Material Contract (but
only to the extent such Material Contract is not publicly available to the Agent
and the Lenders);

     (m) Patriot Act Information. From time to time and promptly upon each
request, information identifying the Borrower as a Lender may request in order
to comply with the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)); and

     (n) Other Information. From time to time and promptly upon each request,
such data, certificates, reports, statements, opinions of counsel, documents or
further information regarding the business, assets, liabilities, financial
condition, results of operations or business prospects of the Borrower or any of
its Subsidiaries as the Agent or any Lender may reasonably request.

Article IX. Negative Covenants

     For so long as this Agreement is in effect, unless the Requisite Lenders
(or, if required pursuant to Section 12.6., all of the Lenders) shall otherwise
consent in the manner set forth in Section 12.6., the Borrower shall comply with
the following covenants:

Section 9.1. Financial Covenants.

     The Borrower shall not permit:

     (a) Maximum Leverage Ratio. The ratio of (i) Consolidated Funded Debt to
(ii) Gross Asset Value, to exceed 0.60 to 1.0 at any time; provided, however,
that if such ratio is greater than 0.60 to 1.0 but less than 0.65 to 1.0, then
such failure to comply with the foregoing covenant shall not constitute a
Default or Event of Default so long as such ratio ceases to exceed 0.60 to 1.00
within 180 days following the date such ratio first exceeded 0.60 to 1.00.

     (b) Minimum Fixed Charge Coverage Ratio. The ratio of (i) Consolidated
Adjusted EBITDA for the two fiscal quarter period of the Borrower most recently
ending (annualized) to (ii) Consolidated Total Fixed Charges for such period
(annualized), to be less than 1.50 to 1.00 at the end of any fiscal quarter.

     (c) Maximum Secured Debt. The ratio of (i) Consolidated Secured Debt to
(ii) Gross Asset Value, to be greater than 0.35 to 1.00 at any time.

     (d) Minimum Net Worth. Consolidated Adjusted Tangible Net Worth at any time
to be less than $1,200,000,000.

     (e) Minimum Unencumbered Pool Leverage Ratio. The ratio of (i) Gross Asset
Value of the Unencumbered Pool to (ii) Consolidated Unsecured Debt, to be less
than 1.50 to 1.00 at the end of any fiscal quarter.

- 68 -



--------------------------------------------------------------------------------



 



Section 9.2. Restricted Payments.

     Subject to the following sentence, if a Default or Event of Default exists,
the Borrower shall not, and shall not permit any other member of the
Consolidated Group to, declare or make any Restricted Payment; provided,
however, that: (a) Subsidiaries may pay Restricted Payments to the Borrower or
any other Subsidiary and (b) the Borrower may only declare or make cash
distributions to its shareholders during any fiscal year in an aggregate amount
not to exceed the minimum amount necessary for the Borrower to remain in
compliance with Section 7.13. If a Default or Event of Default specified in
Section 10.1.(a), Section 10.1.(b), Section 10.1.(f) or Section 10.1.(g) shall
exist, or if as a result of the occurrence of any other Event of Default any of
the Obligations have been accelerated pursuant to Section 10.2.(a), the Borrower
shall not, and shall not permit any other member of the Consolidated Group to,
make any Restricted Payments to any Person other than to the Borrower or any
Subsidiary.

Section 9.3. Debt.

     The Borrower shall not, and shall not permit any Subsidiary or any other
Loan Party to, incur, assume, or otherwise become obligated in respect of any
Debt after the Agreement Date if immediately prior to the assumption, incurring
or becoming obligated in respect thereof, or immediately thereafter and after
giving effect thereto, a Default or Event of Default is or would be in
existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 9.1.

Section 9.4. Certain Permitted Investments.

     The Borrower shall not, and shall not permit any Subsidiary to, make any
Investment in or otherwise own the following items which would cause the
aggregate value of such holdings of the Borrower and such other Subsidiaries to
exceed 30.0% of Gross Asset Value at any time:

     (a) Investments in partnerships, joint ventures, Unconsolidated Affiliates,
and other Persons that, in each case, are not Subsidiaries, with the value
thereof determined in a manner consistent with the definition of Gross Asset
Value or, if not contemplated under the definition of Gross Asset Value, as
determined in accordance with GAAP;

     (b) Development Properties valued at book value, Condominium Properties
valued at their Condominium Property Value, and Renovation Properties valued at
their Renovation Property Value;

     (c) Properties that are developed but that are not Multifamily Properties,
with value based on the lower of cost or market price determined in accordance
with GAAP;

     (d) raw land, valued at current book value;

     (e) promissory notes, including any secured by a Mortgage, payable solely
to any member of the Consolidated Group and the obligors of which are not
Affiliates of the Borrower,

- 69 -



--------------------------------------------------------------------------------



 



and all marketable securities, with value based on the lower of cost or market
price determined in accordance with GAAP; and

     (f) Investments in Multifamily REIT Preferred Interests; provided, however,
such Investments must be acquired or otherwise made in connection with the
acquisition of a portfolio of Multifamily Properties or a series of Multifamily
Properties.

Section 9.5. Investments Generally.

     The Borrower shall not, and shall not permit any Subsidiary or other Loan
Party to, directly or indirectly, acquire, make or purchase any Investment, or
permit any Investment of such Person to be outstanding on and after the
Agreement Date, other than the following:

     (a) Investments in Subsidiaries in existence on the Agreement Date and
disclosed on Part I of Schedule 6.1.(b);

     (b) Investments to acquire Equity Interests of a Subsidiary or any other
Person who after giving effect to such acquisition would be a Subsidiary, so
long as in each case (i) immediately prior to such Investment, and after giving
effect thereto, no Default or Event of Default is or would be in existence and
(ii) if such Subsidiary is (or after giving effect to such Investment would
become) a Material Subsidiary, and is not an Excluded Subsidiary, the terms and
conditions set forth in Section 7.12. are satisfied;

     (c) Investments permitted under Section 9.4.;

     (d) Investments in Cash Equivalents;

     (e) intercompany Debt among the Borrower and its Wholly Owned Subsidiaries
provided that such Debt is permitted by the terms of Section 9.3.;

     (f) loans and advances to officers and employees for moving, entertainment,
travel and other similar expenses in the ordinary course of business consistent
with past practices; and

     (g) any other Investment so long as immediately prior to making such
Investment, and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence.

Section 9.6. Liens; Negative Pledges; Other Matters.

     (a) The Borrower shall not, and shall not permit any Subsidiary or other
Loan Party to, create, assume, or incur any Lien (other than Permitted Liens)
upon any of its properties, assets, income or profits of any character whether
now owned or hereafter acquired if immediately prior to the creation, assumption
or incurring of such Lien, or immediately thereafter, a Default or Event of
Default is or would be in existence, including without limitation, a Default or
Event of Default resulting from a violation of any of the covenants contained in
Section 9.1.

- 70 -



--------------------------------------------------------------------------------



 



     (b) The Borrower shall not, and shall not permit any Subsidiary or other
Loan Party to, enter into, assume or otherwise be bound by any Negative Pledge
except for a Negative Pledge contained in any agreement (i) evidencing Debt
which the Borrower or such Subsidiary may create, incur, assume, or permit or
suffer to exist under Section 9.3.; (ii) which Debt is secured by a Lien
permitted to exist and (iii) which prohibits the creation of any other Lien on
only the property securing such Debt as of the date such agreement was entered
into.

     (c) The Borrower shall not, and shall not permit any Subsidiary or other
Loan Party to, create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction of any kind on the ability of any
Subsidiary (other than an Excluded Subsidiary) to: (i) pay dividends or make any
other distribution on any of such Subsidiary’s capital stock or other equity
interests owned by the Borrower or any Subsidiary; (ii) pay any Debt owed to the
Borrower or any Subsidiary; (iii) make loans or advances to the Borrower or any
Subsidiary; or (iv) transfer any of its property or assets to the Borrower or
any Subsidiary.

Section 9.7. Merger, Consolidation, Sales of Assets and Other Arrangements.

     The Borrower shall not, and shall not permit any Subsidiary or other Loan
Party to: (i) enter into any transaction of merger or consolidation;
(ii) liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); or (iii) convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, whether now owned or hereafter
acquired; provided, however, that:

     (a) any of the actions described in the immediately preceding clauses
(i) through (iii) may be taken with respect to any Subsidiary or any other Loan
Party (other than the Borrower) so long as immediately prior to the taking of
such action, and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would exist; notwithstanding the foregoing,
any such Loan Party (other than the Borrower) may enter into a transaction of
merger pursuant to which such Loan Party is not the survivor of such merger only
if (i) the Borrower shall have given the Agent and the Lenders at least 10
Business Days’ prior written notice of such merger, such notice to include a
certification to the effect that immediately after and after giving effect to
such action, no Default or Event of Default is or would be in existence;
provided that if the survivor of such merger is (or is to become) a Loan Party,
then such notice and certification may be given within 5 Business Days of
consummation of such merger; (ii) if the survivor entity is a Material
Subsidiary (and not an Excluded Subsidiary) within 5 Business Days of
consummation of such merger, the survivor entity shall have executed and
delivered an assumption agreement in form and substance satisfactory to the
Agent pursuant to which such survivor entity shall assume all of such Loan
Party’s Obligations under this Agreement and the other Loan Documents to which
it is a party; (iii) within 30 days of consummation of such merger, the survivor
entity delivers to the Agent the following: (A) items of the type referred to in
Sections 5.1.(a)(v) through (viii) with respect to the survivor entity as in
effect after consummation of such merger (if not previously delivered to the
Agent and still in effect), (B) copies of all documents entered into by such
Loan Party or the survivor entity to effectuate the consummation of such merger,
including, but not limited to, articles of merger and the plan of merger,
(C) copies, certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of such Loan Party or the survivor
entity, of all corporate and shareholder action authorizing such merger and
(D) copies of any filings with the Securities and

- 71 -



--------------------------------------------------------------------------------



 



Exchange Commission in connection with such merger; and (iv) such Loan Party and
the survivor entity each takes such other action and delivers such other
documents, instruments, opinions and agreements as the Agent may reasonably
request;

     (b) the Borrower, its Subsidiaries and the other Loan Parties may lease and
sublease their respective assets, as lessor or sublessor (as the case may be),
in the ordinary course of their business;

     (c) a Person may merge with and into the Borrower so long as (i) the
Borrower is the survivor of such merger, (ii) immediately prior to such merger,
and immediately thereafter and after giving effect thereto, no Default or Event
of Default is or would be in existence, and (iii) the Borrower shall have given
the Agent and the Lenders at least 10 Business Days’ prior written notice of
such merger, such notice to include a certification as to the matters described
in the immediately preceding clause (ii) (except that such prior notice shall
not be required in the case of the merger of a Subsidiary with and into the
Borrower); and

     (d) the Borrower and each Subsidiary may sell, transfer or dispose of
assets among themselves.

Section 9.8. Fiscal Year.

     The Borrower shall not change its fiscal year from that in effect as of the
Agreement Date.

Section 9.9. Modifications to Material Contracts.

     The Borrower shall not, and shall not permit any Subsidiary or other Loan
Party to, enter into any amendment or modification to any Material Contract
which could reasonably be expected to have a Material Adverse Effect.

Section 9.10. Modifications of Organizational Documents.

     The Borrower shall not, and shall not permit any Loan Party or other
Subsidiary to, amend, supplement, restate or otherwise modify its articles or
certificate of incorporation, by-laws, operating agreement, declaration of
trust, partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification could reasonably be
expected to have a Material Adverse Effect.

Section 9.11. Transactions with Affiliates.

     The Borrower shall not, and shall not permit any of its Subsidiaries or any
other Loan Party to, permit to exist or enter into, any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate (other than a Loan Party or a Wholly Owned
Subsidiary), except transactions in the ordinary course of and pursuant to the
reasonable requirements of the business of the Borrower or any of its
Subsidiaries and either (i) upon fair and reasonable terms which are no less
favorable to the Borrower or such Subsidiary than would be obtained in a
comparable arm’s length transaction with a Person that is

- 72 -



--------------------------------------------------------------------------------



 



not an Affiliate or (ii) constitute, without giving effect to subsection (i) of
this Section 9.11., an Investment permitted under Sections 9.4. and 9.5.

Section 9.12. ERISA Exemptions.

     The Borrower shall not, and shall not permit any Subsidiary to, permit any
of its respective assets to become or be deemed to be “plan assets” within the
meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder.

Article X. Default

Section 10.1. Events of Default.

     Each of the following shall constitute an Event of Default, whatever the
reason for such event and whether it shall be voluntary or involuntary or be
effected by operation of Applicable Law or pursuant to any judgment or order of
any Governmental Authority:

     (a) Default in Payment of Principal. The Borrower shall fail to pay when
due (whether upon demand, at maturity, by reason of acceleration or otherwise)
the principal of any of the Loans, or any Reimbursement Obligation.

     (b) Default in Payment of Interest and Other Obligations. The Borrower
shall fail to pay when due any interest on any of the Loans or any of the other
payment Obligations owing by the Borrower under this Agreement or any other Loan
Document, or any other Loan Party shall fail to pay when due any payment
Obligation owing by such other Loan Party under any Loan Document to which it is
a party, and such failure shall continue for a period of 2 Business Days.

     (c) Default in Performance. (i) The Borrower shall fail to perform or
observe any term, covenant, condition or agreement contained in the second
proviso of the second sentence of Section 2.4.(b), in Section 5.3.(b), in
Section 8.4.(h) or in Article IX. or (ii) the Borrower or any other Loan Party
shall fail to perform or observe any term, covenant, condition or agreement
contained in this Agreement or any other Loan Document to which it is a party
and not otherwise mentioned in this Section and in the case of this clause
(ii) only, such failure shall continue for a period of 30 days after the earlier
of (x) the date upon which a Responsible Officer of the Borrower or such Loan
Party obtains knowledge of such failure or (y) the date upon which the Borrower
has received written notice of such failure from the Agent.

     (d) Misrepresentations. Any written statement, representation or warranty
made or deemed made by or on behalf of the Borrower or any other Loan Party
under this Agreement or under any other Loan Document, or any amendment hereto
or thereto, or in any other writing or statement at any time furnished or made
or deemed made by or on behalf of the Borrower or any other Loan Party to the
Agent or any Lender, shall at any time prove to have been incorrect or
misleading, in light of the circumstances in which made or deemed made, in any
material respect when furnished or made or deemed made.

- 73 -



--------------------------------------------------------------------------------



 



     (e) Debt Cross-Default.

     (i) The Borrower, any Subsidiary or any other Loan Party shall fail to pay
when due and payable the principal of, or interest on, any Debt (other than the
Loans and other than Nonrecourse Indebtedness) having an aggregate outstanding
principal amount of $50,000,000 or more (“Material Debt”); or

     (ii) (x) the maturity of any Material Debt shall have been accelerated in
accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Debt or (y) any Material Debt shall have been required to be prepaid or
repurchased prior to the stated maturity thereof; or

     (iii) any other event shall have occurred and be continuing which, with or
without the passage of time, the giving of notice, or both, would permit any
holder or holders of Material Debt, any trustee or agent acting on behalf of
such holder or holders or any other Person, to accelerate the maturity of any
such Material Debt or require any such Material Debt to be prepaid or
repurchased prior to its stated maturity.

     (f) Voluntary Bankruptcy Proceeding. The Borrower, any other Loan Party or
any Subsidiary shall: (i) commence a voluntary case under the Bankruptcy Code of
1978, as amended, or other federal bankruptcy laws (as now or hereafter in
effect); (ii) file a petition seeking to take advantage of any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection;
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

     (g) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower, any other Loan Party or any Subsidiary in any
court of competent jurisdiction seeking: (i) relief under the Bankruptcy Code of
1978, as amended, or other federal bankruptcy laws (as now or hereafter in
effect) or under any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts; or (ii) the appointment of a trustee, receiver, custodian, liquidator
or the like of such Person, or of all or any substantial part of the assets,
domestic or foreign, of such Person, and such case or proceeding shall continue
undismissed or unstayed for a period of 60 consecutive calendar days, or an
order granting the remedy or other relief requested in such case or proceeding
against the Borrower, such Subsidiary or such other Loan Party (including, but
not limited to, an order for relief under such Bankruptcy Code or such other
federal bankruptcy laws) shall be entered.

- 74 -



--------------------------------------------------------------------------------



 



     (h) Litigation; Enforceability. The Borrower or any other Loan Party shall
disavow, revoke or terminate (or attempt to terminate) any Loan Document to
which it is a party or shall otherwise challenge or contest in any action, suit
or proceeding in any court or before any Governmental Authority the validity or
enforceability of this Agreement, any Note or any other Loan Document or this
Agreement, any Note, the Guaranty or any other Loan Document shall cease to be
in full force and effect (except as a result of the express terms thereof).

     (i) Judgment. A judgment or order for the payment of money or for an
injunction shall be entered against the Borrower, any Subsidiary or any other
Loan Party, by any court or other tribunal and (i) such judgment or order shall
continue for a period of 30 days without being paid, stayed or dismissed through
appropriate appellate proceedings and (ii) either (A) the amount of such
judgment or order for which insurance has not been acknowledged in writing by
the applicable insurance carrier (or the amount as to which the insurer has
denied liability) exceeds, individually or together with all other such
outstanding judgments or orders entered against the Borrower, such Subsidiaries
and such other Loan Parties, $10,000,000 or (B) in the case of an injunction or
other non-monetary judgment, such judgment could reasonably be expected to have
a Material Adverse Effect.

     (j) Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any Subsidiary or any
other Loan Party which exceeds, individually or together with all other such
warrants, writs, executions and processes, $10,000,000 in amount and such
warrant, writ, execution or process shall not be discharged, vacated, stayed or
bonded for a period of 30 days; provided, however, that if a bond has been
issued in favor of the claimant or other Person obtaining such warrant, writ,
execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Agent pursuant
to which the issuer of such bond subordinates its right of reimbursement,
contribution or subrogation to the Obligations and waives or subordinates any
Lien it may have on the assets of any Loan Party.

     (k) ERISA. Any member of the ERISA Group shall fail to pay when due an
amount or amounts aggregating in excess of $10,000,000 which it shall have
become liable to pay under Title IV of ERISA; or notice of intent to terminate a
Material Plan shall be filed under Title IV of ERISA by any member of the ERISA
Group, any plan administrator or any combination of the foregoing; or the PBGC
shall institute proceedings under Title IV of ERISA to terminate, to impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or to cause a trustee to be appointed to administer, any Material Plan; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated; or there shall
occur a complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur a current
payment obligation in excess of $10,000,000.

     (l) Loan Documents. An Event of Default (as defined therein) shall occur
under any of the other Loan Documents.

- 75 -



--------------------------------------------------------------------------------



 



     (m) Change of Control. There shall occur a Change of Control.

Section 10.2. Remedies Upon Event of Default.

     Upon the occurrence of an Event of Default the following provisions shall
apply:

     (a) Acceleration; Termination of Facilities.

     (i) Automatic. Upon the occurrence of an Event of Default specified in
Sections 10.1.(f) or 10.1.(g), (A)(i) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (ii) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Collateral Account
pursuant to Section 10.5. and (iii) all of the other Obligations of the
Borrower, including, but not limited to, the other amounts owed to the Lenders,
the Swingline Lender and the Agent under this Agreement, the Notes or any of the
other Loan Documents shall become immediately and automatically due and payable
by the Borrower without presentment, demand, protest, or other notice of any
kind, all of which are expressly waived by the Borrower and (B) all of the
Commitments, the obligation of the Lenders to make Revolving Loans, the
Swingline Commitment, the obligation of the Swingline Lender to make Swingline
Loans, and the obligation of the Agent to issue Letters of Credit hereunder,
shall all immediately and automatically terminate.

     (ii) Optional. If any other Event of Default shall exist, the Agent shall,
at the direction of the Requisite Lenders: (A) declare (1) the principal of, and
accrued interest on, the Loans and the Notes at the time outstanding, (2) an
amount equal to the Stated Amount of all Letters of Credit outstanding as of the
date of the occurrence of such other Event of Default for deposit into the
Collateral Account pursuant to Section 10.5. and (3) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Agent under this Agreement, the Notes or any of the other Loan
Documents to be forthwith due and payable, whereupon the same shall immediately
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived by the Borrower and (B) terminate
the Commitments, the Swingline Commitment and the obligation of the Lenders to
make Loans hereunder and the obligation of the Agent to issue Letters of Credit
hereunder.

     (b) Loan Documents. The Requisite Lenders may direct the Agent to, and the
Agent if so directed shall, exercise any and all of its rights under any and all
of the other Loan Documents.

     (c) Applicable Law. The Requisite Lenders may direct the Agent to, and the
Agent if so directed shall, exercise all other rights and remedies it may have
under any Applicable Law.

     (d) Appointment of Receiver. To the extent permitted by Applicable Law, the
Agent and the Lenders shall be entitled to the appointment of a receiver for the
assets and properties of the Borrower and its Subsidiaries, without notice of
any kind whatsoever and without regard to the adequacy of any security for the
Obligations or the solvency of any party bound for its

- 76 -



--------------------------------------------------------------------------------



 



payment, to take possession of all or any portion of the business operations of
the Borrower and its Subsidiaries and to exercise such power as the court shall
confer upon such receiver.

Section 10.3. Remedies Upon Default.

     Upon the occurrence of a Default specified in Sections 10.1.(f) or
10.1.(g), the Commitments shall immediately and automatically terminate.

Section 10.4. Allocation of Proceeds.

     If an Event of Default shall exist and maturity of any of the Obligations
has been accelerated, all payments received by the Agent under any of the Loan
Documents, in respect of any principal of or interest on the Obligations or any
other amounts payable by the Borrower hereunder or thereunder, shall be applied
in the following order and priority:

     (a) amounts due to the Agent and the Lenders in respect of fees and
expenses due under Section 12.2.;

     (b) payments of interest on Swingline Loans;

     (c) payments of interest on all other Loans and Reimbursement Obligations,
to be applied for the ratable benefit of the Lenders;

     (d) payments of principal of Swingline Loans;

     (e) payments of principal of all other Loans and Reimbursement Obligations,
to be applied for the ratable benefit of the Lenders;

     (f) amounts to be deposited into the Collateral Account in respect of
Letters of Credit;

     (g) amounts due the Agent and the Lenders pursuant to Sections 11.7. and
12.9.;

     (h) payments of all other amounts due and owing by the Borrower and the
other Loan Parties under any of the Loan Documents, if any, to be applied for
the ratable benefit of the Lenders; and

     (i) any amount remaining after application as provided above, shall be paid
to the Borrower or whomever else may be legally entitled thereto.

Section 10.5. Collateral Account.

     (a) As collateral security for the prompt payment in full when due of all
Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Agent, for the ratable benefit of the Agent and the
Lenders as provided herein, a security interest in all of its right, title and
interest in and to the Collateral Account and the balances from time to

- 77 -



--------------------------------------------------------------------------------



 



time in the Collateral Account (including the investments and reinvestments
therein provided for below). The balances from time to time in the Collateral
Account shall not constitute payment of any Letter of Credit Liabilities until
applied by the Agent as provided herein. Anything in this Agreement to the
contrary notwithstanding, funds held in the Collateral Account shall be subject
to withdrawal only as provided in this Section.

     (b) Amounts on deposit in the Collateral Account shall be invested and
reinvested by the Agent in such Cash Equivalents as the Agent shall determine in
its sole discretion. All such investments and reinvestments shall be held in the
name of and be under the sole dominion and control of the Agent for the ratable
benefit of the Lenders. The Agent shall exercise reasonable care in the custody
and preservation of any funds held in the Collateral Account and shall be deemed
to have exercised such care if such funds are accorded treatment substantially
equivalent to that which the Agent accords other funds deposited with the Agent,
it being understood that the Agent shall not have any responsibility for taking
any necessary steps to preserve rights against any parties with respect to any
funds held in the Collateral Account.

     (c) If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Agent to use the monies deposited in the Collateral Account and proceeds
thereof to make payment to the beneficiary with respect to such drawing or the
payee with respect to such presentment.

     (d) If an Event of Default exists, the Requisite Lenders may, in their
discretion, at any time and from time to time, instruct the Agent to liquidate
any such investments and reinvestments and apply proceeds thereof to the
Obligations in accordance with Section 10.4.

     (e) So long as no Default or Event of Default exists, and to the extent
amounts on deposit in or credited to the Collateral Account exceed the aggregate
amount of the Letter of Credit Liabilities then due and owing, the Agent shall,
from time to time, at the request of the Borrower, deliver to the Borrower
within 10 Business Days after the Agent’s receipt of such request from the
Borrower, against receipt but without any recourse, warranty or representation
whatsoever, such amount of the credit balances in the Collateral Account as
exceeds the aggregate amount of the Letter of Credit Liabilities at such time.

     (f) The Borrower shall pay to the Agent from time to time such fees as the
Agent normally charges for similar services in connection with the Agent’s
administration of the Collateral Account and investments and reinvestments of
funds therein.

Section 10.6. Performance by Agent.

     If the Borrower shall fail to perform any covenant, duty or agreement
contained in any of the Loan Documents, the Agent may perform or attempt to
perform such covenant, duty or agreement on behalf of the Borrower after the
expiration of any cure or grace periods set forth herein. In such event, the
Borrower shall, at the request of the Agent, promptly pay any amount reasonably
expended by the Agent in such performance or attempted performance to the Agent,
together with interest thereon at the applicable Post-Default Rate from the date
of such expenditure until paid. Notwithstanding the foregoing, neither the Agent
nor any Lender shall

- 78 -



--------------------------------------------------------------------------------



 



have any liability or responsibility whatsoever for the performance of any
obligation of the Borrower under this Agreement or any other Loan Document.

Section 10.7. Rights Cumulative.

     The rights and remedies of the Agent and the Lenders under this Agreement
and each of the other Loan Documents shall be cumulative and not exclusive of
any rights or remedies which any of them may otherwise have under Applicable
Law. In exercising their respective rights and remedies the Agent and the
Lenders may be selective and no failure or delay by the Agent or any of the
Lenders in exercising any right shall operate as a waiver of it, nor shall any
single or partial exercise of any power or right preclude its other or further
exercise or the exercise of any other power or right.

Article XI. The Agent

Section 11.1. Authorization and Action.

     Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto. Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the
benefit of the Lenders. Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Requisite Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Requisite Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. Nothing herein shall be construed to deem the
Agent a trustee or fiduciary for any Lender nor to impose on the Agent duties or
obligations other than those expressly provided for herein. At the request of a
Lender, the Agent will forward to such Lender copies or, where appropriate,
originals of the documents delivered to the Agent pursuant to this Agreement or
the other Loan Documents. The Agent will also furnish to any Lender, upon the
request of such Lender, a copy of any certificate or notice furnished to the
Agent by the Borrower, any Loan Party or any other Affiliate of the Borrower,
pursuant to this Agreement or any other Loan Document not already delivered to
such Lender pursuant to the terms of this Agreement or any such other Loan
Document. As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of any of the
Obligations), the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Agent shall not
be required to take any action which exposes the Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or Applicable
Law. Not in limitation of the foregoing, the Agent shall not exercise any right
or remedy it or the Lenders may have under any Loan Document upon the occurrence
of a Default or an Event of Default unless the Requisite Lenders

- 79 -



--------------------------------------------------------------------------------



 



have so directed the Agent to exercise such right or remedy. Any Lender then
acting as Agent shall hold a Commitment in an amount not less than $20,000,000
unless a Default or Event of Default shall have occurred.

Section 11.2. Agent’s Reliance, Etc.

     Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or any other Loan
Document, except for its or their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment. Without limiting the generality of the foregoing, the Agent: (a) may
treat the payee of any Note as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Agent; (b) may consult with legal counsel (including
its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender or any other Person and shall not be
responsible to any Lender or any other Person for any statements, warranties or
representations made by any Person in or in connection with this Agreement or
any other Loan Document; (d) shall not have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of any of this Agreement or any other Loan Document or the satisfaction of any
conditions precedent under this Agreement or any Loan Document on the part of
the Borrower or other Persons or inspect the property, books or records of the
Borrower or any other Person; (e) shall not be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document, any other instrument or
document furnished pursuant thereto or any collateral covered thereby or the
perfection or priority of any Lien in favor of the Agent on behalf of the
Lenders in any such collateral; and (f) shall incur no liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone
or telecopy) believed by it to be genuine and signed, sent or given by the
proper party or parties.

Section 11.3. Notice of Defaults.

     The Agent shall not be deemed to have knowledge or notice of the occurrence
of a Default or Event of Default unless the Agent has received notice from a
Lender or the Borrower referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.” If any Lender (excluding the Lender which is also serving
as the Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Agent such a “notice of default.” Further, if the Agent
receives such a “notice of default”, the Agent shall give prompt notice thereof
to the Lenders.

Section 11.4. Wachovia as Lender.

     Wachovia, as a Lender, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not

- 80 -



--------------------------------------------------------------------------------



 



the Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include Wachovia in each case in its individual capacity. Wachovia
and its affiliates may each accept deposits from, maintain deposits or credit
balances for, invest in, lend money to, act as trustee under indentures of,
serve as financial advisor to, and generally engage in any kind of business
with, the Borrower, any other Loan Party or any other affiliate thereof as if it
were any other bank and without any duty to account therefor to the other
Lenders. Further, the Agent and any affiliate may accept fees and other
consideration from the Borrower for services in connection with this Agreement
and otherwise without having to account for the same to the other Lenders. The
Lenders acknowledge that, pursuant to such activities, Wachovia or its
affiliates may receive information regarding the Borrower, other Loan Parties,
other Subsidiaries and other Affiliates (including information that may be
subject to confidentiality obligations in favor of such Person) and acknowledge
that the Agent shall be under no obligation to provide such information to them.

Section 11.5. Approvals of Lenders.

     All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and a summary of all oral information provided to the Agent by the
Borrower in respect of the matter or issue to be resolved, and (d) shall include
the Agent’s recommended course of action or determination in respect thereof.
Each Lender shall reply promptly, but in any event within 10 Business Days (or
such lesser or greater period as may be specifically required under the Loan
Documents) after receipt of such communication. Except as otherwise provided in
this Agreement and except with respect to items requiring the unanimous consent
or approval of the Lenders under Section 12.6., unless a Lender shall give
written notice to the Agent that it specifically objects to the recommendation
or determination of the Agent (together with a written explanation of the
reasons behind such objection) within the applicable time period for reply, such
Lender shall be deemed to have conclusively approved of or consented to such
recommendation or determination.

Section 11.6. Lender Credit Decision, Etc.

     Each Lender expressly acknowledges and agrees that neither the Agent, nor
either Arranger, nor any of their respective officers, directors, employees,
agents, counsel, attorneys-in-fact or other affiliates has made any
representations or warranties as to the financial condition, operations,
creditworthiness, solvency or other information concerning the business or
affairs of the Borrower, any other Loan Party, any Subsidiary or any other
Person to such Lender and that no act by the Agent or either Arranger hereafter
taken, including any review of the affairs of the Borrower, any other Loan Party
or any other Subsidiary, shall be deemed to constitute any such representation
or warranty by the Agent or such Arranger to any Lender. Each Lender
acknowledges that it has made its own credit and legal analysis and decision to
enter into this Agreement and the transactions contemplated hereby,
independently and without

- 81 -



--------------------------------------------------------------------------------



 



reliance upon the Agent, either Arranger, any other Lender or counsel to the
Agent or either Arranger, or any of their respective officers, directors,
employees and agents, and based on the financial statements of the Borrower, the
Subsidiaries or any other Affiliate thereof, and inquiries of such Persons, its
independent due diligence of the business and affairs of the Borrower, the Loan
Parties, the Subsidiaries and other Persons, its review of the Loan Documents,
the legal opinions required to be delivered to it hereunder, the advice of its
own counsel and such other documents and information as it has deemed
appropriate. Each Lender also acknowledges that it will, independently and
without reliance upon the Agent, either Arranger, any other Lender or counsel to
the Agent or either Arranger or any of their respective officers, directors,
employees and agents, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents. Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Agent or either Arranger under this Agreement or
any of the other Loan Documents, neither the Agent nor either Arranger shall
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, financial and other
condition or creditworthiness of the Borrower, any other Loan Party or any other
Affiliate thereof which may come into possession of the Agent, either Arranger
or any of their respective officers, directors, employees, agents,
attorneys-in-fact or other affiliates. Each Lender acknowledges that the Agent’s
and each Arranger’s legal counsel in connection with the transactions
contemplated by this Agreement is only acting as counsel to the Agent or such
Arranger, respectively, and is not acting as counsel to such Lender.

Section 11.7. Indemnification of Agent and Arrangers.

     Each Lender agrees to indemnify the Agent and each Arranger (to the extent
not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so) pro rata in accordance with such Lender’s respective
Commitment Percentage, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, reasonable out-of-pocket
costs and expenses, and disbursements of any kind or nature whatsoever which may
at any time be imposed on, incurred by, or asserted against the Agent (in its
capacity as Agent but not as a Lender) or either Arranger (in their capacity as
Arranger but not as a Lender) in any way relating to or arising out of the Loan
Documents, any transaction contemplated hereby or thereby or any action taken or
omitted by the Agent or either Arranger under the Loan Documents (collectively,
“Indemnifiable Amounts”); provided, however, that no Lender shall be liable for
any portion of such Indemnifiable Amounts to the extent resulting from the
Agent’s or such Arranger’s gross negligence or willful misconduct as determined
by a court of competent jurisdiction in a final, non-appealable judgment or if
the Agent or such Arranger fails to follow the written direction of the
Requisite Lenders (or all of the Lenders if expressly required hereunder) unless
such failure results from the Agent reasonably following the advice of counsel
to the Agent of which advice the Lenders have received notice. Without limiting
the generality of the foregoing but subject to the preceding proviso, each
Lender agrees to reimburse the Agent or such Arranger, as the case may be (to
the extent not reimbursed by the Borrower and without limiting the obligation of
the Borrower to do so), promptly upon demand for its ratable share of any
reasonable out-of-pocket expenses (including counsel fees of the counsel(s) of
the Agent’s or such Arranger’s own choosing) incurred by the Agent or such
Arranger in connection with the preparation, negotiation, execution, or
enforcement of, or legal advice with respect to the rights

- 82 -



--------------------------------------------------------------------------------



 



or responsibilities of the parties under, the Loan Documents, any suit or action
brought by the Agent or such Arranger to enforce the terms of the Loan Documents
and/or collect any Obligations, any “lender liability” suit or claim brought
against the Agent, the Arrangers and/or the Lenders, and any claim or suit
brought against the Agent, the Arrangers and/or the Lenders arising under any
Environmental Laws. Such reasonable out-of-pocket expenses (including counsel
fees) shall be advanced by the Lenders on the request of the Agent or such
Arranger notwithstanding any claim or assertion that the Agent or such Arranger
is not entitled to indemnification hereunder upon receipt of an undertaking by
the Agent or such Arranger that the Agent or such Arranger will reimburse the
Lenders if it is actually and finally determined by a court of competent
jurisdiction that the Agent or such Arranger is not so entitled to
indemnification. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder or under the other Loan Documents
and the termination of this Agreement. If the Borrower shall reimburse the Agent
or such Arranger for any Indemnifiable Amount following payment by any Lender to
the Agent or such Arranger in respect of such Indemnifiable Amount pursuant to
this Section, the Agent or such Arranger shall share such reimbursement on a
ratable basis with each Lender making any such payment.

Section 11.8. Successor Agent.

     The Agent may resign at any time as Agent under the Loan Documents by
giving written notice thereof to the Lenders and the Borrower. The Agent may be
removed as Agent under the Loan Documents for good cause by the Requisite
Lenders upon 30 days’ prior notice. Upon any such resignation or removal, the
Requisite Lenders (other than the Lender then acting as Agent, in the case of
the removal of the Agent under the immediately preceding sentence) shall have
the right to appoint a successor Agent which appointment shall, provided no
Default or Event of Default shall have occurred and be continuing, be subject to
the Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that the Borrower shall, in all events, be deemed to have
approved each Lender and its affiliates as a successor Agent). If no successor
Agent shall have been so appointed in accordance with the immediately preceding
sentence, and shall have accepted such appointment, within 30 days after the
resigning Agent’s giving of notice of resignation or the Lenders’ removal of the
resigning Agent, then the resigning or removed Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a Lender, if any Lender shall
be willing to serve, and otherwise shall be a commercial bank having total
combined assets of at least $50,000,000,000. Any successor Agent hereunder shall
hold a Commitment in an amount not less than $20,000,000. Upon the acceptance of
any appointment as Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations under the Loan Documents. Such
successor Agent shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or shall make other
arrangements satisfactory to the current Agent, in either case, to assume
effectively the obligations of the current Agent with respect to such Letters of
Credit. After any Agent’s resignation or removal hereunder as Agent, the
provisions of this Article XI. shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under the Loan
Documents.

- 83 -



--------------------------------------------------------------------------------



 



Section 11.9. Titled Agents.

     Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders. The titles of “Joint Lead Arranger”, “Joint
Bookrunner”, “Syndication Agent”, “Documentation Agent, “Managing Agent” and
“Co-Agent” are solely honorific and imply no fiduciary responsibility on the
part of the Titled Agents to the Agent, the Borrower or any Lender and the use
of such titles does not impose on the Titled Agents any duties or obligations
greater than those of any other Lender or entitle the Titled Agents to any
rights other than those to which any other Lender is entitled.

Article XII. Miscellaneous

Section 12.1. Notices.

     Unless otherwise provided herein, communications provided for hereunder
shall be in writing and shall be mailed, telecopied or delivered as follows:

     If to the Borrower:

United Dominion Realty Trust, Inc.
1745 Shea Center Drive, Suite 200
Highlands Ranch, Colorado 80129
Attn: Treasurer
Telephone: (720) 283-6142
Telecopy: (720) 283-2453

     with a copy to:

Morrison & Foerster LLP
5200 Republic Plaza
370 Seventeenth Street
Denver, Colorado 80202
Attn: Warren L. Troupe, Esq.

David G. Thatcher, Esq.
Telephone: (303) 592-1500
Telecopy: (303) 592-1510

- 84 -



--------------------------------------------------------------------------------



 



     If to the Agent:

Wachovia Bank, National Association
Wachovia Capital Markets, LLC
301 South College Street
16th Floor
Charlotte, NC 28288-0172
Attention: David Hoagland
Telecopy Number: (704) 383-6205
Telephone Number: (704) 383-4809

     If to a Lender:

To such Lender’s address or telecopy number, as applicable, set forth on its
signature page hereto or in the applicable Assignment and Acceptance Agreement;

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section. All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered, when delivered. Notwithstanding the immediately preceding sentence,
all notices or communications to the Agent or any Lender under Article II. shall
be effective only when actually received. Neither the Agent nor any Lender shall
incur any liability to the Borrower (nor shall the Agent incur any liability to
the Lenders) for acting upon any telephonic notice referred to in this Agreement
which the Agent or such Lender, as the case may be, believes in good faith to
have been given by a Person authorized to deliver such notice or for otherwise
acting in good faith hereunder. Failure of a Person designated to get a copy of
a notice to receive such copy shall not affect the validity of notice properly
given to any other Person.

Section 12.2. Expenses.

     The Borrower agrees (a) to pay or reimburse the Agent and the Arrangers for
all of their respective reasonable out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation and execution of, and any
amendment, supplement or modification to, any of the Loan Documents (including
due diligence expenses and travel expenses relating to closing), and the
consummation of the transactions contemplated thereby, including the reasonable
fees and disbursements of counsel to the Agent and the Arrangers and costs and
expenses in connection with the use of IntraLinks, Inc. or other similar
information transmission systems in connection with the Loan Documents, (b) to
pay or reimburse the Agent, the Arrangers and the Lenders for all their costs
and expenses incurred in connection with the enforcement or preservation of any
rights under the Loan Documents, including the reasonable fees and disbursements
of their respective counsel (including the allocated fees and expenses of
in-house counsel) and any payments in indemnification or otherwise payable by
the Lenders to the Agent or the Arrangers pursuant to the Loan Documents, (c) to
pay, and indemnify and hold harmless the Agent, the Arrangers and the Lenders
from, any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any failure to pay or delay in paying,

- 85 -



--------------------------------------------------------------------------------



 



documentary, stamp, excise and other similar taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of any
of the Loan Documents, or consummation of any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Loan
Document and (d) to the extent not already covered by any of the preceding
subsections, to pay or reimburse the Agent, the Arrangers and the Lenders for
all their costs and expenses incurred in connection with any bankruptcy or other
proceeding of the type described in Sections 10.1.(f) or 10.1.(g), including the
reasonable fees and disbursements of counsel to the Agent, either Arranger and
any Lender, whether such fees and expenses are incurred prior to, during or
after the commencement of such proceeding or the confirmation or conclusion of
any such proceeding. If the Borrower shall fail to pay any amounts required to
be paid by it pursuant to this Section, the Agent, the Arrangers and/or the
Lenders may pay such amounts on behalf of the Borrower and either deem the same
to be Loans outstanding hereunder or otherwise Obligations owing hereunder.

Section 12.3. Setoff.

     Subject to Section 3.3. and in addition to any rights now or hereafter
granted under Applicable Law and not by way of limitation of any such rights,
the Agent, each Lender and each Participant is hereby authorized by the
Borrower, at any time or from time to time during the continuance of an Event of
Default, without prior notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of a Lender or participant
subject to receipt of the prior written consent of the Agent exercised in its
sole discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender or any
affiliate of the Agent or such Lender, to or for the credit or the account of
the Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 10.2., and although such obligations shall be contingent or unmatured.

Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers.

     (a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN
OR AMONG THE BORROWER, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON
DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE LENDERS, THE AGENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR
TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT OR BY
REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG
THE BORROWER, THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE.

     (b) EACH OF THE BORROWER, THE AGENT AND EACH LENDER HEREBY AGREES THAT THE
FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF

- 86 -



--------------------------------------------------------------------------------



 



NEW YORK AND ANY STATE COURT LOCATED IN NEW YORK, NEW YORK, SHALL HAVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE
BORROWER, THE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO
THIS AGREEMENT, THE LOANS AND LETTERS OF CREDIT, THE NOTES OR ANY OTHER LOAN
DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. THE BORROWER AND EACH
OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN
ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR
DISPUTES. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES
NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION
SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY
LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN
SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

     (c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

Section 12.5. Successors and Assigns.

     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, except that the Borrower may not assign or otherwise transfer any of
its rights or obligations under this Agreement without the prior written consent
of all Lenders and any such assignment or other transfer to which all of the
Lenders have not so consented shall be null and void.

     (b) Any Lender may make, carry or transfer Loans at, to or for the account
of any of its branch offices or the office of an affiliate of such Lender except
to the extent such transfer would result in increased costs to the Borrower.

     (c) Any Lender may at any time grant to one or more banks or other
financial institutions (each a “Participant”) participating interests in its
Commitment or the Obligations owing to such Lender; provided, however, any such
participating interest must be for a constant and not a varying percentage
interest. Except as otherwise provided in Section 12.3., no Participant shall
have any rights or benefits under this Agreement or any other Loan Document. A
Participant shall not be entitled to receive any greater payment under
Section 3.12. than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Borrower’s prior written
consent. A Participant that is not organized under the laws of the

- 87 -



--------------------------------------------------------------------------------



 



United States of America, any state thereof or of the District of Columbia shall
not be entitled to the benefits of Section 3.12. unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower and the Agent, to comply with Section 3.12. (c) as
though it were a Lender. In the event of any such grant by a Lender of a
participating interest to a Participant, such Lender shall remain responsible
for the performance of its obligations hereunder, and the Borrower and the Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement
pursuant to which any Lender may grant such a participating interest shall
provide that such Lender shall retain the sole right and responsibility to
enforce the obligations of the Borrower hereunder including, without limitation,
the right to approve any amendment, modification or waiver of any provision of
this Agreement; provided, however, such Lender may agree with the Participant
that it will not, without the consent of the Participant, agree to (i) increase,
or extend the term or extend the time or waive any requirement for the reduction
or termination of, such Lender’s Commitment, (ii) extend the date fixed for the
payment of principal of or interest on the Loans or portions thereof owing to
such Lender, (iii) reduce the amount of any such payment of principal,
(iv) reduce the rate at which interest is payable thereon or (v) release any
Guarantor (except as otherwise permitted under Section 7.12.(c)). An assignment
or other transfer which is not permitted by subsection (d) or (e) below shall be
given effect for purposes of this Agreement only to the extent of a
participating interest granted in accordance with this subsection (c). Upon
request from the Agent, the selling Lender shall notify the Agent of the sale of
any participation hereunder and, if requested by the Agent, certify to the Agent
that such participation is permitted hereunder and that the requirements of
Section 3.12.(c) have been satisfied.

     (d) Any Lender may with the prior written consent of the Agent and, so long
as no Default or Event of Default shall exist, the Borrower (which consent, in
each case, shall not be unreasonably withheld), assign to one or more Eligible
Assignees (each an “Assignee”) all or a portion of its Commitment and its other
rights and obligations under this Agreement and the Notes; provided, however,
(i) no such consent by the Borrower shall be required in the case of any
assignment to another Lender or any affiliate of such Lender or another Lender
and no such consent by the Agent shall be required in the case of any assignment
by a Lender to any affiliate of such Lender; (ii) unless the Borrower and the
Agent otherwise agree any partial assignment shall be in an amount at least
equal to $5,000,000 and integral multiples of $1,000,000 in excess thereof and
after giving effect to such assignment the assigning Lender retains a
Commitment, or if the Commitments have been terminated, holds Notes having an
aggregate outstanding principal balance, of at least $5,000,000 and integral
multiples of $1,000,000 in excess thereof; provided, however, that the
limitations set forth in this clause (ii) shall not be applicable to any
assignments in whole; and (iii) each such assignment shall be effected by means
of an Assignment and Acceptance Agreement. Upon execution and delivery of such
instrument and payment by such Assignee to such transferor Lender of an amount
equal to the purchase price agreed between such transferor Lender and such
Assignee, such Assignee shall be deemed to be a Lender party to this Agreement
as of the effective date of the Assignment and Acceptance Agreement and shall
have all the rights and obligations of a Lender with a Commitment as set forth
in such Assignment and Acceptance Agreement, and the transferor Lender shall be
released from its obligations hereunder to a corresponding extent, and no
further consent or action by any party shall be required. Upon the consummation
of any assignment pursuant to this

- 88 -



--------------------------------------------------------------------------------



 



subsection (d), the transferor Lender, the Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the Assignee and such
transferor Lender, as appropriate. In connection with any such assignment, the
transferor Lender shall pay to the Agent an administrative fee for processing
such assignment in the amount of $5,000.

     (e) Any Lender (each, a “Designating Lender”) may at any time while the
Borrower has been assigned an Investment Grade Rating from either S&P or Moody’s
designate one Designated Lender to fund Bid Rate Loans on behalf of such
Designating Lender subject to the terms of this subsection (e) and the
provisions in the immediately preceding subsections (c) and (d) shall not apply
to such designation. No Lender may designate more than one Designated Lender.
The parties to each such designation shall execute and deliver to the Agent for
its acceptance a Designation Agreement. Upon such receipt of an appropriately
completed Designation Agreement executed by a Designating Lender and a designee
representing that it is a Designated Lender, the Agent will accept such
Designation Agreement and give prompt notice thereof to the Borrower, whereupon
(i) the Borrower shall execute and deliver to the Designating Lender a
Designated Lender Note payable to the order of the Designated Lender, (ii) from
and after the effective date specified in the Designation Agreement, the
Designated Lender shall become a party to this Agreement with a right to make
Bid Rate Loans on behalf of its Designating Lender pursuant to Section 2.2.
after the Borrower has accepted a Bid Rate Loan (or portion thereof) of the
Designating Lender, and (iii) the Designated Lender shall not be required to
make payments with respect to any obligations in this Agreement except to the
extent of excess cash flow of such Designated Lender which is not otherwise
required to repay obligations of such Designated Lender which are then due and
payable; provided, however, that regardless of such designation and assumption
by the Designated Lender, the Designating Lender shall be and remain obligated
to the Borrower, the Agent and the Lenders for each and every of the obligations
of the Designating Lender and its related Designated Lender with respect to this
Agreement, including, without limitation, any indemnification obligations under
Section 11.7. and any sums otherwise payable to the Borrower by the Designated
Lender. Each Designating Lender shall serve as the administrative agent of the
Designated Lender and shall on behalf of, and to the exclusion of, the
Designated Lender: (i) receive any and all payments made for the benefit of the
Designated Lender and (ii) give and receive all communications and notices and
take all actions hereunder, including, without limitation, votes, approvals,
waivers, consents and amendments under or relating to this Agreement and the
other Loan Documents. Any such notice, communication, vote, approval, waiver,
consent or amendment shall be signed by the Designating Lender as administrative
agent for the Designated Lender and shall not be signed by the Designated Lender
on its own behalf and shall be binding on the Designated Lender to the same
extent as if signed by the Designated Lender on its own behalf. The Borrower,
the Agent and the Lenders may rely thereon without any requirement that the
Designated Lender sign or acknowledge the same. No Designated Lender may assign
or transfer all or any portion of its interest hereunder or under any other Loan
Document, other than assignments to the Designating Lender which originally
designated such Designated Lender. The Borrower, the Lenders and the Agent each
hereby agrees that it will not institute against any Designated Lender or join
any other Person in instituting against any Designated Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
federal or state bankruptcy or similar law, until the later to occur of (x) one
year and one day after the payment in full of the

- 89 -



--------------------------------------------------------------------------------



 



latest maturing commercial paper note issued by such Designated Lender and
(y) the Termination Date.

     (f) The Agent shall maintain at the Principal Office a copy of each
Assignment and Acceptance Agreement delivered to and accepted by it and a
register for the recordation of the names and addresses of the Lenders and the
Commitment of each Lender from time to time (the “Register”). The Agent shall
give each Lender and the Borrower notice of the assignment by any Lender of its
rights as contemplated by this Section. The Borrower, the Agent and the Lenders
may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register and copies of each
Assignment and Acceptance Agreement shall be available for inspection by the
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice to the Agent. Upon its receipt of an Assignment and
Acceptance Agreement executed by an assigning Lender, together with each Note
subject to such assignment, the Agent shall, if such Assignment and Acceptance
Agreement has been completed and if the Agent receives the processing and
recording fee described in subsection (d) above, (i) accept such Assignment and
Acceptance Agreement, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrower.

     (g) In addition to the assignments and participations permitted under the
foregoing provisions of this Section, any Lender may assign and pledge all or
any portion of its Loans and its Notes to any Federal Reserve Bank as collateral
security pursuant to Regulation A and any Operating Circular issued by such
Federal Reserve Bank, and such Loans and Notes shall be fully transferable as
provided therein. No such assignment shall release the assigning Lender from its
obligations hereunder.

     (h) A Lender may furnish any information concerning the Borrower, any other
Loan Party or any of their respective Subsidiaries in the possession of such
Lender from time to time to Assignees and Participants (including prospective
Assignees and Participants) subject to compliance with Section 12.8.

     (i) Anything in this Section to the contrary notwithstanding, no Lender may
assign or participate any interest in any Loan held by it hereunder to the
Borrower, any other Loan Party or any of their respective Affiliates or
Subsidiaries.

     (j) Each Lender agrees that, without the prior written consent of the
Borrower and the Agent, it will not make any assignment hereunder in any manner
or under any circumstances that would require registration or qualification of,
or filings in respect of, any Loan or Note under the Securities Act or any other
securities laws of the United States of America or of any other jurisdiction.

Section 12.6. Amendments.

     Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement or any other Loan Document to
be given by the Lenders may be given, and any term of this Agreement or of any
other Loan Document may be amended, and the performance or observance by the
Borrower or any other Loan Party or any Subsidiary of

- 90 -



--------------------------------------------------------------------------------



 



any terms of this Agreement or such other Loan Document or the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Requisite Lenders (and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party a party
thereto). Notwithstanding the foregoing, without the prior written consent of
each Lender adversely affected thereby, no amendment, waiver or consent shall,
unless in writing, do any of the following: (i) reduce the principal of, or
interest rates that have accrued or that will be charged on the outstanding
principal amount of, any Loans or Fees or other Obligations; (ii) reduce the
amount of any Fees payable hereunder or postpone any date fixed for the payment
thereof; (iii) modify the definition of the term “Termination Date” (except as
contemplated under Section 2.13.) or otherwise postpone any date fixed for any
payment of any principal of, or interest on, any Loans or any other Obligations
(including the waiver of any Default or Event of Default as a result of the
nonpayment of any such Obligations as and when due), or extend the expiration
date of any Letter of Credit beyond the Termination Date; (iv) amend or
otherwise modify the provisions of Section 3.2.; (v) modify the definition of
the term “Requisite Lenders”, or modify in any other manner the number or
percentage of the Lenders required to make any determinations or waive any
rights hereunder or to modify any provision hereof, including without
limitation, any modification of this Section 12.6. if such modification would
have such effect; (vi) release any Guarantor from its obligations under the
Guaranty (except as otherwise permitted under Section 7.12.(c)); (vii) increase
the Commitments of the Lenders (except for any increase in the Commitments
effectuated pursuant to Section 2.16.) or subject the Lenders to any additional
obligations; or (viii) amend or otherwise modify the provisions of
Section 2.15.(a). Further, no amendment, waiver or consent unless in writing and
signed by the Agent, in addition to the Lenders required hereinabove to take
such action, shall affect the rights or duties of the Agent under this Agreement
or any of the other Loan Documents. Any amendment, waiver or consent relating to
Section 2.3. or the obligations of the Swingline Lender under this Agreement or
any other Loan Document shall, in addition to the Lenders required hereinabove
to take such action, require the written consent of the Swingline Lender. No
waiver shall extend to or affect any obligation not expressly waived or impair
any right consequent thereon and any amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose set forth
therein. No course of dealing or delay or omission on the part of the Agent or
any Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto. Any Event of Default occurring hereunder shall
continue to exist until such time as such Event of Default is waived in writing
in accordance with the terms of this Section, notwithstanding any attempted cure
or other action by the Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default. Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances.

Section 12.7. Nonliability of Agent and Lenders.

     The relationship between the Borrower and the Lenders and the Agent shall
be solely that of borrower and lender. Neither the Agent nor any Lender shall
have any fiduciary responsibilities to the Borrower and no provision in this
Agreement or in any of the other Loan Documents, and no course of dealing
between or among any of the parties hereto, shall be deemed to create any
fiduciary duty owing by the Agent or any Lender to any Lender, the Borrower, any
Subsidiary or any other Loan Party. Neither the Agent nor any Lender undertakes

- 91 -



--------------------------------------------------------------------------------



 



any responsibility to the Borrower to review or inform the Borrower of any
matter in connection with any phase of the Borrower’s business or operations.

Section 12.8. Confidentiality.

     Except as otherwise provided by Applicable Law, the Agent and each Lender
shall utilize all non-public information obtained pursuant to the requirements
of this Agreement which has been identified as confidential or proprietary by
the Borrower in accordance with its customary procedure for handling
confidential information of this nature and in accordance with safe and sound
banking practices but in any event may make disclosure: (a) to any of their
respective affiliates (provided they shall agree to keep such information
confidential in accordance with the terms of this Section 12.8.); (b) as
reasonably requested by any bona fide Assignee, Participant or other transferee
in connection with the contemplated transfer of any Commitment or participations
therein as permitted hereunder (provided they shall agree to keep such
information confidential in accordance with the terms of this Section); (c) as
required or requested by any Governmental Authority or representative thereof or
pursuant to legal process or in connection with any legal proceedings; provided,
that the Agent and each Lender shall notify the Borrower of such requirement to
the extent practicable and permitted; provided, further, that the Agent and the
Lenders shall have no liability for the failure to provide such notice; (d) to
the Agent’s or such Lender’s independent auditors and other professional
advisors (provided they shall be notified of the confidential nature of the
information); (e) after the happening and during the continuance of an Event of
Default, to any other Person, in connection with the exercise by the Agent or
the Lenders of rights hereunder or under any of the other Loan Documents;
(f) upon Borrower’s prior consent (which consent shall not be unreasonably
withheld), to any contractual counter-parties to any swap or similar hedging
agreement or to any rating agency; provided, that such Person is notified by the
Agent or such Lender of the confidential nature of the information; and (g) to
the extent such information (x) becomes publicly available other than as a
result of a breach of this Section actually known to such Lender to be such a
breach or (y) becomes available to the Agent or any Lender on a nonconfidential
basis from a source other than the Borrower or any Affiliate. Notwithstanding
the foregoing, the Agent and each Lender may disclose any such confidential
information, without notice to the Borrower or any other Loan Party, to
Governmental Authorities to the extent required in connection with any
regulatory examination of the Agent or such Lender or in accordance with the
regulatory compliance policy of the Agent or such Lender.

Section 12.9. Indemnification.

     (a) The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Agent, each of the Lenders, any affiliate of the Agent or any
Lender, and their respective directors, officers, shareholders, agents,
employees and counsel (each referred to herein as an “Indemnified Party”) from
and against any and all of the following (collectively, the “Indemnified
Costs”): losses, costs, claims, damages, liabilities, deficiencies, judgments or
expenses of every kind and nature (including, without limitation, amounts paid
in settlement, court costs and the reasonable fees and disbursements of counsel
incurred in connection with any litigation, investigation, claim or proceeding
or any advice rendered in connection therewith, but excluding losses, costs,
claims, damages, liabilities, deficiencies, judgments or expenses
indemnification in respect of which is specifically covered by Section 3.12. or
4.1. or expressly

- 92 -



--------------------------------------------------------------------------------



 



excluded from the coverage of such Sections 3.12. or 4.1.) incurred by an
Indemnified Party in connection with, arising out of, or by reason of, any suit,
cause of action, claim, arbitration, investigation or settlement, consent decree
or other proceeding (the foregoing referred to herein as an “Indemnity
Proceeding”) which is in any way related directly or indirectly to: (i) this
Agreement or any other Loan Document or the transactions contemplated thereby;
(ii) the making of any Loans or issuance of Letters of Credit hereunder;
(iii) any actual or proposed use by the Borrower of the proceeds of the Loans or
Letters of Credit; (iv) the Agent’s or any Lender’s entering into this
Agreement; (v) the fact that the Agent and the Lenders have established the
credit facility evidenced hereby in favor of the Borrower; (vi) the fact that
the Agent and the Lenders are creditors of the Borrower and have or are alleged
to have information regarding the financial condition, strategic plans or
business operations of the Borrower and the Subsidiaries; (vii) the fact that
the Agent and the Lenders are material creditors of the Borrower and are alleged
to influence directly or indirectly the business decisions or affairs of the
Borrower and the Subsidiaries or their financial condition; (viii) the exercise
of any right or remedy the Agent or the Lenders may have under this Agreement or
the other Loan Documents; provided, however, that the Borrower shall not be
obligated to indemnify any Indemnified Party for any acts or omissions of such
Indemnified Party in connection with matters described in this clause
(viii) that constitute gross negligence or willful misconduct; (ix) any civil
penalty or fine assessed by the OFAC against, and all reasonable costs and
expenses (including counsel fees and disbursements) incurred in connection with
defense thereof by, the Agent or any Lender as a result of conduct of the
Borrower, any other Loan Party or any Subsidiary that violates a sanction
enforced by the OFAC; or (x) any violation or non-compliance by the Borrower or
any Subsidiary of any Applicable Law (including any Environmental Law)
including, but not limited to, any Indemnity Proceeding commenced by (A) the
Internal Revenue Service or state taxing authority or (B) any Governmental
Authority or other Person under any Environmental Law, including any Indemnity
Proceeding commenced by a Governmental Authority or other Person seeking
remedial or other action to cause the Borrower or its Subsidiaries (or its
respective properties) (or the Agent and/or the Lenders as successors to the
Borrower) to be in compliance with such Environmental Laws.

     (b) The Borrower’s indemnification obligations under this Section 12.9.
shall apply to all Indemnity Proceedings arising out of, or related to, the
foregoing whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this connection, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrower or any Subsidiary, any shareholder of the Borrower or any Subsidiary
(whether such shareholder(s) are prosecuting such Indemnity Proceeding in their
individual capacity or derivatively on behalf of the Borrower), any account
debtor of the Borrower or any Subsidiary or by any Governmental Authority. If
indemnification is to be sought hereunder by an Indemnified Party, then such
Indemnified Party shall notify the Borrower of the commencement of any Indemnity
Proceeding; provided, however, that the failure to so notify the Borrower shall
not relieve the Borrower from any liability that it may have to such Indemnified
Party pursuant to this Section 12.9.

- 93 -



--------------------------------------------------------------------------------



 



     (c) This indemnification shall apply to any Indemnity Proceeding arising
during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any Subsidiary.

     (d) All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

     (e) Subject to Section 12.9.(f), an Indemnified Party may conduct its own
investigation and defense of, and may formulate its own strategy with respect
to, any Indemnity Proceeding covered by this Section 12.9. and, as provided
above, all Indemnified Costs incurred by such Indemnified Party shall be
reimbursed by the Borrower. No action taken by legal counsel chosen by an
Indemnified Party in investigating or defending against any such Indemnity
Proceeding shall vitiate or in any way impair the obligations and duties of the
Borrower hereunder to indemnify and hold harmless each such Indemnified Party;
provided, however, that (i) if the Borrower is required to indemnify an
Indemnified Party pursuant hereto and (ii) the Borrower has provided evidence
reasonably satisfactory to such Indemnified Party that the Borrower has the
financial wherewithal to reimburse such Indemnified Party for any amount paid by
such Indemnified Party with respect to such Indemnity Proceeding, such
Indemnified Party shall not settle or compromise any such Indemnity Proceeding
without the prior written consent of the Borrower (which consent shall not be
unreasonably withheld or delayed). Notwithstanding the foregoing, an Indemnified
Party may settle or compromise any such Indemnity Proceeding without the prior
written consent of the Borrower where there is an allegation of a violation of
law by such Indemnified Party.

     (f) Notwithstanding the above, following the notification contemplated by
Section 12.9.(b), the Borrower may elect in writing to assume the defense of
such action or proceeding, and, upon such election, it shall not be liable for
any legal costs subsequently incurred by such Indemnified Party (other than
reasonable costs of investigation and providing evidence) in connection
therewith, unless (i) the Borrower and the Indemnified Party have failed to
agree in writing to the retention of such counsel, (ii) the named parties to any
such Indemnity Proceeding (including any impleaded parties) include the Borrower
and such Indemnified Party and representation of both parties by the same
counsel would, in the opinion of counsel to such Indemnified Party, be
inappropriate due to actual or potential conflicts of interests between the
Borrower and such Indemnified Party or (iii) the Indemnified Party reasonably
determines that there may be legal defenses available to it which are different
from or in addition to those available to the Borrower. The Borrower shall not
settle, compromise, consent to the entry of judgment or otherwise seek to
terminate such Indemnity Proceeding without the consent of the Indemnified
Party, which consent shall not be unreasonably withheld.

     (g) If and to the extent that the obligations of the Borrower under this
Section 12.9. are unenforceable for any reason, the Borrower hereby agrees to
make the maximum

- 94 -



--------------------------------------------------------------------------------



 



contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.

     (h) The Borrower’s obligations under this Section 12.9. shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any other of their obligations set forth in this Agreement or any other Loan
Document to which it is a party.

Section 12.10. Termination; Survival.

     At such time as (a) all of the Commitments have been terminated, (b) all
Letters of Credit (other than Letters of Credit the expiration dates of which
extend beyond the Termination Date as permitted under Section 2.4.(b) and in
respect of which the Borrower has satisfied the requirements of such Section)
have terminated, (c) none of the Lenders nor the Swingline Lender is obligated
any longer under this Agreement to make any Loans and (d) all Obligations (other
than obligations which survive as provided in the following sentence) have been
paid and satisfied in full, this Agreement shall terminate. The indemnities to
which the Agent, the Lenders and the Swingline Lender are entitled under the
provisions of Sections 3.12., 4.1., 4.4., 11.7., 12.2. and 12.9. and any other
provision of this Agreement and the other Loan Documents, and the provisions of
Section 12.4., shall continue in full force and effect and shall protect the
Agent, the Lenders and the Swingline Lender (i) notwithstanding any termination
of this Agreement, or of the other Loan Documents, against events arising after
such termination as well as before and (ii) at all times after any such party
ceases to be a party to this Agreement with respect to all matters and events
existing on or prior to the date such party ceased to be a party to this
Agreement.

Section 12.11. Severability of Provisions.

     Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 12.12. GOVERNING LAW.

     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

Section 12.13. Counterparts.

     This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.

- 95 -



--------------------------------------------------------------------------------



 



Section 12.14. Obligations with Respect to Loan Parties.

     The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.

Section 12.15. Limitation of Liability.

     Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Borrower hereby waives, releases, and agrees not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents. The Borrower hereby waives, releases, and agrees
not to sue the Agent or any Lender or any of the Agent’s or any Lender’s
affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.

Section 12.16. Entire Agreement.

     This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto. There are no
oral agreements among the parties hereto.

Section 12.17. Construction.

     The Agent, the Borrower and each Lender acknowledge that each of them has
had the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the Agent, the Borrower and each Lender.

Section 12.18. Patriot Act.

     The Lenders and the Agent each hereby notifies the Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Agent, as applicable, to identify the Borrower in accordance with such Act.

- 96 -



--------------------------------------------------------------------------------



 



Section 12.19. NO NOVATION.

     THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY TO AMEND AND
RESTATE THE TERMS OF THE EXISTING CREDIT AGREEMENT. THE PARTIES DO NOT INTEND
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A
NOVATION OF ANY OF THE OBLIGATIONS OWING BY THE BORROWER UNDER OR IN CONNECTION
WITH THE EXISTING CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (AS
DEFINED IN THE EXISTING CREDIT AGREEMENT).

[Signatures on Following Pages]

- 97 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amended and
Restated Credit Agreement to be executed by their authorized officers all as of
the day and year first above written.

              UNITED DOMINION REALTY TRUST, INC.
 
       

  By:   /s/ Rodney A. Neuheardt

       

      Name: Rodney A. Neuheardt
Title: Senior Vice President—Finance & Treasurer

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Amended and Restated Credit Agreement dated as of
May 25, 2005 with United Dominion Realty Trust, Inc.]

              WACHOVIA BANK, NATIONAL

      ASSOCIATION, as Agent, as a Lender and as

      Swingline Lender
 
       

  By:   /s/ David Hoagland

       

      Name: David Hoagland

      Title: Director
 
            Commitment Amount:
 
            $50,000,000
 
            Lending Office (all Types of Loans):
 
            Wachovia Bank, National Association
Wachovia Capital Markets, LLC
301 South College Street
16th Floor
Charlotte, NC 28288-0172
Attention: David Hoagland
Telecopy Number:           (704) 383-6205
Telephone Number:         (704) 383-4809

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Amended and Restated Credit Agreement dated as of
May 25, 2005 with United Dominion Realty Trust, Inc.]

              JPMORGAN CHASE BANK
 
       

  By:   /s/ Marc E. Costantino

       

      Name: Marc E. Costantino
Title: Vice President
 
            Commitment Amount:
 
            $50,000,000
 
            Lending Office (all Types of Loans):
 
            JPMorgan Chase Bank
270 Park Avenue, 4th Floor
New York, NY 10017
Attn: Marc Costantino, Vice President
Telecopier:      (212) 270-0213
Telephone:       (212) 270-9554
 
            with a copy to:
 
            JPMorgan Chase Bank
270 Park Avenue, 4th Floor
New York, New York 10017
Attn: Elena Gillcrist, Associate
Telecopier:     (212) 270-3513
Telephone:     (212) 270-9555

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Amended and Restated Credit Agreement dated as of
May 25, 2005 with United Dominion Realty Trust, Inc.]

              WELLS FARGO BANK, NATIONAL ASSOCIATION
 
       

  By:   /s/ Martia Kontak

       

      Name: Martia Kontak
Title: Vice President
 
            Commitment Amount:
 
            $50,000,000
 
            Lending Office (all Types of Loans):
 
            Wells Fargo Bank, National Association
2120 E. Park Place
Suite 100
El Segundo, CA 90245
Attention: Kathryn Graham, Disbursement Operations Center
Telecopy Number:       (310) 335-9425
Telephone Number:     (310) 335-9495
 
            with a copy to:
 
            Wells Fargo Bank, National Association
4643 S. Ulster Street
Suite 1400
Denver, Colorado 80237
Attn: Martia Kontak, Vice President
Telecopier:     (303) 741-0867
Telephone:     (303) 741-0800 (x208)

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Amended and Restated Credit Agreement dated as of
May 25, 2005 with United Dominion Realty Trust, Inc.]

              SUNTRUST BANK
 
       

  By:   /s/ Gregory T. Horstman

       

      Name: Gregory T. Horstman
Title: Senior Vice President
 
            Commitment Amount:
 
            $50,000,000
 
            Lending Office (all Types of Loans):
 
            SunTrust Bank
8245 Boone Blvd.
Suite 820
Vienna, VA 22182
Attention: Connie Dores, Administrative Assistant
Telecopy Number:       (703) 902-9245
Telephone Number:     (703) 902-9166

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Amended and Restated Credit Agreement dated as of
May 25, 2005 with United Dominion Realty Trust, Inc.]

              KEYBANK NATIONAL ASSOCIATION
 
       

  By:   /s/ Scott Childs

       

      Name: Scott Childs
Title: Vice President
 
            Commitment Amount:
 
            $35,000,000
 
            Lending Office (all Types of Loans):
 
            KeyBank National Association
127 Public Square, 8th Floor
Cleveland, OH 44114
Attn: Diana D’Aquila, Client Services Associate
Telecopier:     (216) 689-3529
Telephone:     (216) 689-3566
 
            with a copy to:
 
            127 Public Square, 8th Floor
Cleveland, Ohio 44114
Attn: Scott Childs, Vice President
Telecopier:     (216) 689-5989
Telephone:     (216) 689-4997

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Amended and Restated Credit Agreement dated as of
May 25, 2005 with United Dominion Realty Trust, Inc.]

              CITICORP NORTH AMERICA, INC.
 
       

  By:   /s/ Jeanne M. Craig

       

      Name: Jeanne M. Craig
Title: Vice President
 
            Commitment Amount:
 
            $35,000,000
 
            Lending Office (all Types of Loans):
 
            Citicorp North America, Inc.
390 Greenwich Street, 1st Floor
New York, NY 10013
Attention: Niraj Shah, Associate
Telecopy Number:       (212) 723-6951
Telephone Number:     (212) 291-1622
 
            with a copy to:
 
            Citicorp North America, Inc.
2 Penns Way, 1st Floor
New Castle, DE 19720
Attention: Dana Fuski-Dugan
Telecopy Number:       (212) 994-0849
Telephone Number:     (302) 894-5003

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Amended and Restated Credit Agreement dated as of
May 25, 2005 with United Dominion Realty Trust, Inc.]

              U.S. BANK NATIONAL ASSOCIATION
 
       

  By:   /s/ Valerie P. Heller

       

      Name: Valerie P. Heller
Title: Senior Vice President
 
            Commitment Amount:
 
            $35,000,000
 
            Lending Office (all Types of Loans):
 
            U.S. Bank National Association
918 17th Street
5th Floor
Denver, CO 80202
Attention: Valerie P. Heller, Vice President
Telecopy Number:       (303) 585-4198
Telephone Number:     (303) 585-4619

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Amended and Restated Credit Agreement dated as of
May 25, 2005 with United Dominion Realty Trust, Inc.]

              LASALLE BANK NATIONAL ASSOCIATION
 
       

  By:   /s/ Robert E. Goeckel

       

      Name: Robert E. Goeckel
Title: Vice President
 
            Commitment Amount:
 
            $30,000,000
 
            Lending Office (all Types of Loans):
 
            LaSalle Bank National Association
135 S. LaSalle Street
Suite #1425
Chicago, IL 60603-3499
Attention: Debbie Larkner
Telecopy Number:       (312) 904-6373
Telephone Number:     (312) 904-2959
 
            with a copy to:
 
            LaSalle Bank National Association
135 S. LaSalle Street
Suite #1425
Chicago, IL 60603-3499
Attention: Klay Schmeisser, First Vice President
Telecopy Number:       (312) 904-6691
Telephone Number:     (312) 904-0647

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Amended and Restated Credit Agreement dated as of
May 25, 2005 with United Dominion Realty Trust, Inc.]

              MIZUHO CORPORATE BANK, LTD.
 
       

  By:   /s/ Noel P. Purcell

       

      Name: Noel P. Purcell
Title: Senior Vice President
 
            Commitment Amount:
 
            $30,000,000
 
            Lending Office (all Types of Loans):
 
            Mizuho Corporate Bank, Ltd.
1800 Plaza Ten
Jersey City, NJ 07311
Attention: Hemangini Divatio
Telecopy Number:       (201) 626-9941/9942
Telephone Number:     (201) 626-9142
 
            with a copy to:
 
            Mizuho Corporate Bank, Ltd.
1251 Avenue of the Americas
New York, NY 10020
Attention: John Davies
Telecopy Number:       (212) 282-4488
Telephone Number:     (212) 282-3327

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Amended and Restated Credit Agreement dated as of
May 25, 2005 with United Dominion Realty Trust, Inc.]

              UFJ BANK LIMITED
 
       

  By:   /s/ Hideo Uenishi

       

      Name: Hideo Uenishi

      Title: Deputy General Manager
 
            Commitment Amount:
 
            $30,000,000
 
            Lending Office (all Types of Loans):
 
            UFJ Bank Limited
55 East 52nd Street
New York, NY 10055
Attention: Marlin Chin
Telecopy Number:       (212) 754-2368
Telephone Number:     (212) 339-6392
 
            with a copy to:
 
            UFJ Bank Limited
55 East 52nd Street
New York, NY 10055
Attention: Jesse McDonald
Telecopy Number:       (212) 754-1304
Telephone Number:     (212) 339-6210

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Amended and Restated Credit Agreement dated as of
May 25, 2005 with United Dominion Realty Trust, Inc.]

              AMSOUTH BANK
 
       

  By:   /s/ Robert Blair

       

      Name: Robert Blair
Title: Vice President
 
            Commitment Amount:
 
            $25,000,000
 
            Lending Office (all Types of Loans):
 
            AmSouth Bank
1900 Fifth Avenue North
9th Floor
Birmingham, AL 35203
Attention: Crystal Cassels
Telecopy Number:       (205) 326-4075
Telephone Number:     (205) 326-7645
 
            with a copy to:
 
            AmSouth Bank
1900 Fifth Avenue North
9th Floor
Birmingham, AL 35203
Attention: Robert Blair, Vice President
Telecopy Number:       (205) 326-4075
Telephone Number:     (205) 326-4071

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Amended and Restated Credit Agreement dated as of
May 25, 2005 with United Dominion Realty Trust, Inc.]

              BANK OF CHINA, NEW YORK BRANCH
 
       

  By:   /s/ William Smith

       

      Name: William Smith

      Title: Chief Loan Officer
 
            Commitment Amount:
 
            $25,000,000
 
            Lending Office (all Types of Loans):
 
            Bank of China, New York Branch
410 Madison Ave.
New York, NY 10017
Attention: Annie Yee, LAD / Elaine Ho, LAD
Telecopy Number:   (646) 840-1796
Telephone Number:   (212) 935-3101 x466/281
 
            with a copy to:
 
            Bank of China, New York Branch
410 Madison Ave.
New York, NY 10017
Attention: Joseph Zeng, CBD / David Hoang, CBD
Telecopy Number:    (212) 308-4993
Telephone Number:    (212) 935-3101 x408/229

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Amended and Restated Credit Agreement dated as of
May 25, 2005 with United Dominion Realty Trust, Inc.]

              COMERICA BANK
 
       

  By:   /s/ James Graycheck

       

      Name: James Graycheck
Title: Assistant Vice President
 
            Commitment Amount:
 
            $20,000,000
 
            Lending Office (all Types of Loans):
 
            800 Woodward Avenue
MC3256
Detroit, MI 43220
Attention: Betsy Branson
Telecopy Number:    (313) 222-3697
Telephone Number:    (313) 222-5878
 
            with a copy to:
 
            Comerica Bank
800 Woodward Avenue
MC3256
Detroit, MI 43220
Attention: Leslie Vogel, Vice President
Telecopy Number:    (313) 222-9295
Telephone Number:    (313) 222-9290

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Amended and Restated Credit Agreement dated as of
May 25, 2005 with United Dominion Realty Trust, Inc.]

              THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND
 
       

  By:   /s/ Frank Schmitt

       

      Name: Frank Schmitt

      Title: Authorised Signatory
 
       

  By:   /s/ Iain Donovan

       

      Name: Iain Donovan

      Title: Authorised Signatory
 
            Commitment Amount:
 
            $20,000,000
 
            Lending Office (all Types of Loans):
 
            The Governor and Company of the Bank of Ireland
Hume House
Ballsbridge
Dublin 4, Ireland
Attention: Olivia Carey
Telecopy Number:    +353 1-618-7489
Telephone Number:    +353 1-618-7470
 
            with a copy to:
 
            The Governor and Company of the Bank of Ireland
La Touche House
IFSC
Dublin 1, Ireland
Attention: Frank Schmitt
Telecopy Number:    +353 1-829-0129
Telephone Number:    +353 1-611-5428

 



--------------------------------------------------------------------------------



 



[Signatures Continued on Next Page]

-113-



--------------------------------------------------------------------------------



 



[Signature Page to Amended and Restated Credit Agreement dated as of
May 25, 2005 with United Dominion Realty Trust, Inc.]

              CHEVY CHASE BANK, F.S.B.
 
       

  By:   /s/ Carlos L. Heard

       

      Name: Carlos L. Heard
Title: Vice President
 
            Commitment Amount:
 
            $15,000,000
 
            Lending Office (all Types of Loans):
 
            Chevy Chase Bank, F.S.B.
14601 Switzer Lane
Laurel, MD 20707
Attention: Doris Lakkis, Vice President
Telecopy Number:    (301) 939-6959
Telephone Number:    (301) 939-6966
 
            with a copy to:
 
            Chevy Chase Bank, F.S.B.
7501 Wisconsin Avenue
12th Floor
Bethesda, MD 20184-6519
Attention: Frederick H. Denecke, President
Telecopy Number:    (240) 497-7714
Telephone Number:    (240) 497-7735

[Signatures End]

-114-



--------------------------------------------------------------------------------



 



EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

     THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT dated as of                     ,
200___(the “Agreement”) by and among                                         
(the “Assignor”),                                          (the “Assignee”), and
WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent (the “Agent”).

     WHEREAS, the Assignor is a Lender under that certain Amended and Restated
Credit Agreement dated as of May 25, 2005 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
United Dominion Realty Trust, Inc. (the “Borrower”), the financial institutions
party thereto and their assignees under Section 12.5 thereof (the “Lenders”),
the Agent, and the other parties thereto;

     WHEREAS, the Assignor desires to assign to the Assignee, among other
things, all or a portion of the Assignor’s Commitment under the Credit
Agreement, all on the terms and conditions set forth herein; and

     WHEREAS, the Agent consents to such assignment on the terms and conditions
set forth herein;

     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged by the parties hereto, the parties
hereto hereby agree as follows:

     Section 1. Assignment.

     (a) Subject to the terms and conditions of this Agreement and in
consideration of the payment to be made by the Assignee to the Assignor pursuant
to Section 2 of this Agreement, effective as of                     , 200___(the
“Assignment Date”), the Assignor hereby irrevocably sells, transfers and assigns
to the Assignee, without recourse, a $                     interest (such
interest being the “Assigned Commitment”) in and to the Assignor’s Commitment
and all of the other rights and obligations of the Assignor under the Credit
Agreement, such Assignor’s Revolving Note and the other Loan Documents
(representing                     % in respect of the aggregate amount of all
Lenders’ Commitments), including without limitation, a principal amount of
outstanding Revolving Loans equal to $                     and all voting rights
of the Assignor associated with the Assigned Commitment, all rights to receive
interest on such amount of Revolving Loans and all commitment and other Fees
with respect to the Assigned Commitment and other rights of the Assignor under
the Credit Agreement and the other Loan Documents with respect to the Assigned
Commitment, all as if the Assignee were an original Lender under and signatory
to the Credit Agreement having a Commitment equal to the amount of the Assigned
Commitment. The Assignee, subject to the terms and conditions hereof, hereby
assumes all obligations of the Assignor with respect to the Assigned Commitment
as if the Assignee were an original Lender under and signatory to the Credit
Agreement having a Commitment equal to the Assigned Commitment, which
obligations shall include, but shall not be limited to, the obligation of the
Assignor to make Revolving Loans to the Borrower with

A-1



--------------------------------------------------------------------------------



 



respect to the Assigned Commitment, the obligation to pay the Agent amounts due
in respect of draws under Letters of Credit as required under Section 2.4(i) of
the Credit Agreement and the obligation to indemnify the Agent as provided
therein (the foregoing enumerated obligations, together with all other similar
obligations more particularly set forth in the Credit Agreement and the other
Loan Documents, shall be referred to hereinafter, collectively, as the “Assigned
Obligations”). [In addition, the Assignor hereby irrevocably sells, transfers
and assigns to the Assignee, without recourse, a $                     interest
in and to the Assignor’s Bid Rate Note, including without limitation, a
principal amount of outstanding Bid Rate Loans owing to the Assignor in an
aggregate amount equal to $                    , all rights to receive interest
on such amount of Bid Rate Loans and other rights of the Assignor under the
Credit Agreement and the other Loan Documents with respect to such Bid Rate
Loans, all as if the Assignee had originally made such amount of Bid Rate Loans
to the Borrower. The obligations assigned pursuant to the immediately preceding
sentence shall constitute Assigned Obligations hereunder.] The Assignor shall
have no further duties or obligations with respect to, and shall have no further
interest in, the Assigned Obligations or the Assigned Commitment from and after
the Assignment Date.

     (b) The assignment by the Assignor to the Assignee hereunder is without
recourse to the Assignor. The Assignee makes and confirms to the Agent, the
Assignor, and the other Lenders all of the representations, warranties and
covenants of a Lender under Article XI. of the Credit Agreement. Not in
limitation of the foregoing, the Assignee acknowledges and agrees that, except
as set forth in Section 4 below, the Assignor is making no representations or
warranties with respect to, and the Assignee hereby releases and discharges the
Assignor for any responsibility or liability for: (i) the present or future
solvency or financial condition of the Borrower, any Subsidiary or any other
Loan Party, (ii) any representations, warranties, statements or information made
or furnished by the Borrower, any Subsidiary or any other Loan Party in
connection with the Credit Agreement or otherwise, (iii) the validity, efficacy,
sufficiency, or enforceability of the Credit Agreement, any other Loan Document
or any other document or instrument executed in connection therewith, or the
collectibility of the Assigned Obligations, (iv) the perfection, priority or
validity of any Lien with respect to any collateral at any time securing the
Obligations or the Assigned Obligations under the Notes or the Credit Agreement
and (v) the performance or failure to perform by the Borrower or any other Loan
Party of any obligation under the Credit Agreement or any other Loan Document to
which it is a party. Further, the Assignee acknowledges that it has,
independently and without reliance upon the Agent, or on any affiliate or
subsidiary thereof, the Assignor or any other Lender and based on the financial
statements supplied by the Borrower and such other documents and information as
it has deemed appropriate, made its own credit and legal analysis and decision
to become a Lender under the Credit Agreement. The Assignee also acknowledges
that it will, independently and without reliance upon the Agent, the Assignor or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement or any other Loan Documents or
pursuant to any other obligation. Except as expressly provided in the Credit
Agreement, the Agent shall have no duty or responsibility whatsoever, either
initially or on a continuing basis, to provide the Assignee with any credit or
other information with respect to the Borrower or any other Loan Party or to
notify the Assignee of any Default or Event of Default. The Assignee has not
relied on the Agent as to any legal or factual matter in connection therewith or
in connection with the transactions contemplated thereunder.

A-2



--------------------------------------------------------------------------------



 



     Section 2. Payment by Assignee. In consideration of the assignment made
pursuant to Section 1 of this Agreement, the Assignee agrees to pay to the
Assignor on the Assignment Date, an amount equal to $                    
representing (i) the aggregate principal amount outstanding of the Loans owing
to the Assignor under the Credit Agreement and the other Loan Documents being
assigned hereby plus (ii) the aggregate amount of payments previously made by
Assignor under Section 2.4(j) of the Credit Agreement which have not been repaid
and which are being assigned hereby.

     Section 3. Payments by Assignor. The Assignor agrees to pay to the Agent on
the Assignment Date the administration fee, if any, payable under the applicable
provisions of the Credit Agreement.

     Section 4. Representations and Warranties of Assignor. The Assignor hereby
represents and warrants to the Assignee that (a) as of the Assignment Date
(i) the Assignor is a Lender under the Credit Agreement having a Commitment
under the Credit Agreement [and the outstanding principal balance of Bid Rate
Loans owing to the Assignor] (without reduction by any assignments thereof which
have not yet become effective), equal to $                     [and
$                    , respectively], and that the Assignor is not in default of
its obligations under the Credit Agreement; and (ii) the outstanding balance of
Revolving Loans owing to the Assignor (without reduction by any assignments
thereof which have not yet become effective) is $                    ; and (b)
it is the legal and beneficial owner of the Assigned Commitment which is free
and clear of any adverse claim created by the Assignor.

     Section 5. Representations, Warranties and Agreements of Assignee. The
Assignee (a) represents and warrants that it is (i) legally authorized to enter
into this Agreement, (ii) an “accredited investor” (as such term is used in
Regulation D of the Securities Act) and (iii) an Eligible Assignee; (b) confirms
that it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered in connection therewith or pursuant
thereto and such other documents and information (including without limitation
the Loan Documents) as it has deemed appropriate to make its own credit analysis
and decision to enter into this Agreement; (c) appoints and authorizes the Agent
to take such action as contractual representative on its behalf and to exercise
such powers under the Loan Documents as are delegated to the Agent by the terms
thereof together with such powers as are reasonably incidental thereto; and
(d) agrees that, if not already a Lender and to the extent of the Assigned
Commitment, it will become a party to and shall be bound by the Credit Agreement
and the other Loan Documents to which the other Lenders are a party on the
Assignment Date and will perform in accordance therewith all of the obligations
which are required to be performed by it as a Lender with respect to the
Assigned Commitment.

     Section 6. Recording and Acknowledgment by the Agent. Following the
execution of this Agreement, the Assignor will deliver to the Agent (a) a duly
executed copy of this Agreement for acknowledgment and recording by the Agent
and (b) the Assignor’s Revolving Note [and Bid Rate Note]. Upon such
acknowledgment and recording, from and after the Assignment Date, the Agent
shall make all payments in respect of the interest assigned hereby (including
payments of principal, interest, Fees and other amounts) to the Assignee. The

A-3



--------------------------------------------------------------------------------



 



Assignor and Assignee shall make all appropriate adjustments in payments under
the Credit Agreement for periods prior to the Assignment Date directly between
themselves.

     Section 7. Addresses. The Assignee specifies as its address for notices and
its Lending Office for all Loans, the offices set forth below:

                      Notice Address:  

--------------------------------------------------------------------------------

   
 
                       

--------------------------------------------------------------------------------

   
 
                       

--------------------------------------------------------------------------------

   
 
               

      Telephone No.:  

--------------------------------------------------------------------------------

   

      Telecopy No.:  

--------------------------------------------------------------------------------

   
 
                    Lending Office:  

--------------------------------------------------------------------------------

   
 
                       

--------------------------------------------------------------------------------

   
 
                       

--------------------------------------------------------------------------------

   
 
               

      Telephone No.:  

--------------------------------------------------------------------------------

   

      Telecopy No.:  

--------------------------------------------------------------------------------

   

     Section 8. Payment Instructions. All payments to be made to the Assignee
under this Agreement by the Assignor, and all payments to be made to the
Assignee under the Credit Agreement, shall be made as provided in the Credit
Agreement in accordance with the following instructions:

         
 
 

--------------------------------------------------------------------------------

   
 
       
 
 

--------------------------------------------------------------------------------

   

     Section 9. Effectiveness of Assignment. This Agreement, and the assignment
and assumption contemplated herein, shall not be effective until (a) this
Agreement is executed and delivered by each of the Assignor, the Assignee, the
Agent, and if required under Section 12.5.(d) of the Credit Agreement, the
Borrower, and (b) the payment to the Assignor of the amounts, if any, owing by
the Assignee pursuant to Section 2 hereof and (c) the payment to the Agent of
the amounts, if any, owing by the Assignor pursuant to Section 3 hereof. Upon
recording and acknowledgment of this Agreement by the Agent, from and after the
Assignment Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Agreement, have the rights and obligations of a
Lender thereunder and (ii) the Assignor shall, to the extent provided in this
Agreement, relinquish its rights (except as otherwise provided in Section 12.10
of the Credit Agreement) and be released from its obligations under the Credit
Agreement; provided, however, that if the Assignor does not assign its entire
interest under the Loan Documents, it shall remain a Lender entitled to all of
the benefits and subject to all of the obligations thereunder with respect to
its Commitment.

     Section 10. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

A-4



--------------------------------------------------------------------------------



 



     Section 11. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.

     Section 12. Headings. Section headings have been inserted herein for
convenience only and shall not be construed to be a part hereof.

     Section 13. Amendments; Waivers. This Agreement may not be amended,
changed, waived or modified except by a writing executed by the Assignee and the
Assignor; provided, however, any amendment, waiver or consent which shall affect
the rights or duties of the Agent under this Agreement shall not be effective
unless signed by the Agent.

     Section 14. Entire Agreement. This Agreement embodies the entire agreement
between the Assignor and the Assignee with respect to the subject matter hereof
and supersedes all other prior arrangements and understandings relating to the
subject matter hereof.

     Section 15. Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.

     Section 16. Definitions. Terms not otherwise defined herein are used herein
with the respective meanings given them in the Credit Agreement.

     [Include this Section only if Borrower’s consent is required under
Section 12.5.(d) Section 17. Agreements of the Borrower. The Borrower hereby
agrees that the Assignee shall be a Lender under the Credit Agreement having a
Commitment equal to the Assigned Commitment. The Borrower agrees that the
Assignee shall have all of the rights and remedies of a Lender under the Credit
Agreement and the other Loan Documents as if the Assignee were an original
Lender under and signatory to the Credit Agreement, including, but not limited
to, the right of a Lender to receive payments of principal and interest with
respect to the Assigned Obligations, and to the Revolving Loans made by the
Lenders after the date hereof and to receive the commitment and other Fees
payable to the Lenders as provided in the Credit Agreement. Further, the
Assignee shall be entitled to the indemnification provisions from the Borrower
in favor of the Lenders as provided in the Credit Agreement and the other Loan
Documents. The Borrower further agrees, upon the execution and delivery of this
Agreement, to execute in favor of the Assignee, and if applicable the Assignor,
Notes as required by Section 12.5(d) of the Credit Agreement. Upon receipt by
the Assignor of the amounts due the Assignor under Section 2, the Assignor
agrees to surrender to the Borrower such Assignor’s Notes.]

     [Signatures on Following Pages]

A-5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment
and Acceptance Agreement as of the date and year first written above.

            ASSIGNOR:

[NAME OF ASSIGNOR]
      By:           Name:           Title:      

            ASSIGNEE:

[NAME OF ASSIGNEE]
      By:           Name:           Title:      

     
[Include signature of the Borrower only if required under Section 12.5.(d) of
the Credit Agreement]
   
Agreed and consented to as to Section 17 hereof of the date first written above.
   

          BORROWER:

UNITED DOMINION REALTY TRUST, INC.
      By:           Name:           Title:        

[Signatures Continued on Following Page]

A-6



--------------------------------------------------------------------------------



 



          Accepted as of the date first written above.

AGENT:

WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent
    By:           Name:           Title:        

A-7



--------------------------------------------------------------------------------



 



EXHIBIT B

FORM OF DESIGNATION AGREEMENT

     THIS DESIGNATION AGREEMENT dated as of
                                        ,                      (the “Agreement”)
by and among                                                              (the
“Designating Lender”),
                                                             (the “Designated
Lender”) and Wachovia Bank, National Association, as Agent (the “Agent”).

     WHEREAS, the Designating Lender is a Lender under that certain Amended and
Restated Credit Agreement dated as of May 25, 2005 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among United Dominion Realty Trust, Inc. (the “Borrower”), the financial
institutions party thereto and their assignees under Section 12.5 thereof (the
“Lenders”), the Agent, and the other parties thereto;

     WHEREAS, pursuant to Section 12.5(e), the Designating Lender desires to
designate the Designated Lender as its “Designated Lender” under and as defined
in the Credit Agreement; and

     WHEREAS, the Agent consents to such designation on the terms and conditions
set forth herein.

     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged by the parties hereto, the parties
hereto hereby agree as follows:

     Section 1. Designation. Subject to the terms and conditions of this
Agreement, the Designating Lender hereby designates the Designated Lender, and
the Designated Lender hereby accepts such designation, to have a right to make
Bid Rate Loans on behalf of the Designating Lender pursuant to Section 2.2. of
the Credit Agreement. Any assignment by the Designating Lender to the Designated
Lender of rights to make a Bid Rate Loan shall only be effective at the time
such Bid Rate Loan is funded by the Designated Lender. The Designated Lender,
subject to the terms and conditions hereof, hereby agrees to make such accepted
Bid Rate Loans and to perform such other obligations as may be required of it as
a Designated Lender under the Credit Agreement.

     Section 2. Designating Lender Not Discharged. Notwithstanding the
designation of the Designated Lender hereunder, the Designating Lender shall be
and remain obligated to the Borrower, the Agent and the Lenders for each and
every of the obligations of the Designating Lender and its related Designated
Lender with respect to the Credit Agreement and the other Loan Documents,
including, without limitation, any indemnification obligations under
Section 11.7 of the Credit Agreement and any sums otherwise payable to the
Borrower by the Designated Lender.

     Section 3. No Representations by Designating Lender. The Designating Lender
makes no representation or warranty and, except as set forth in Section 8 below,
assumes no

B-1



--------------------------------------------------------------------------------



 



responsibility pursuant to this Agreement with respect to (a) any statements,
warranties or representations made in or in connection with any Loan Document or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of any Loan Document or any other instrument and document furnished
pursuant thereto and (b) the financial condition of the Borrower, any Subsidiary
or any other Loan Party or the performance or observance by the Borrower or any
other Loan Party of any of its respective obligations under any Loan Document to
which it is a party or any other instrument or document furnished pursuant
thereto.

     Section 4. Representations and Covenants of Designated Lender. The
Designated Lender makes and confirms to the Agent, the Designating Lender, and
the other Lenders all of the representations, warranties and covenants of a
Lender under Article XI of the Credit Agreement. Not in limitation of the
foregoing, the Designated Lender (a) represents and warrants that it (i) is
legally authorized to enter into this Agreement; (ii) is an “accredited
investor” (as such term is used in Regulation D of the Securities Act) and
(iii) meets the requirements of a “Designated Lender” contained in the
definition of such term contained in the Credit Agreement; (b) confirms that it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant thereto and such other documents
and information (including without limitation the Loan Documents) as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Agreement; (c) confirms that it has, independently and without reliance
upon the Agent, or on any affiliate thereof, the Designating Lender or any other
Lender and based on such financial statements and such other documents and
information, made its own credit and legal analysis and decision to become a
Designated Lender under the Credit Agreement; (d) appoints and authorizes the
Agent to take such action as contractual representative on its behalf and to
exercise such powers under the Loan Documents as are delegated to the Agent by
the terms thereof together with such powers as are reasonably incidental
thereto; and (e) agrees that it will become a party to and shall be bound by the
Credit Agreement, the other Loan Documents to which the other Lenders are a
party on the Effective Date (as defined below) and will perform in accordance
therewith all of the obligations which are required to be performed by it as a
Designated Lender. The Designated Lender also acknowledges that it will,
independently and without reliance upon the Agent, the Designating Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement or any Note or pursuant to any
other obligation. The Designated Lender acknowledges and agrees that except as
expressly required under the Credit Agreement, the Agent shall have no duty or
responsibility whatsoever, either initially or on a continuing basis, to provide
the Designated Lender with any credit or other information with respect to the
Borrower, any Subsidiary or any other Loan Party or to notify the Designated
Lender of any Default or Event of Default.

     Section 5. Appointment of Designating Lender as Attorney-In-Fact. The
Designated Lender hereby appoints the Designating Lender as the Designated
Lender’s agent and attorney-in-fact, and grants to the Designating Lender an
irrevocable power of attorney, to receive any and all payments to be made for
the benefit of the Designated Lender under the Credit Agreement, to deliver and
receive all notices and other communications under the Credit Agreement and
other Loan Documents and to exercise on the Designated Lender’s behalf all
rights to vote and to grant and make approvals, waivers, consents of amendments
to or under the

B-2



--------------------------------------------------------------------------------



 



Credit Agreement or other Loan Documents. Any document executed by the
Designating Lender on the Designated Lender’s behalf in connection with the
Credit Agreement or other Loan Documents shall be binding on the Designated
Lender. Each of the Borrower, each Agent and each of the Lenders may rely on and
are beneficiaries of the preceding provisions.

     Section 6. Acceptance by the Agent. Following the execution of this
Agreement by the Designating Lender and the Designated Lender, the Designating
Lender will (i) deliver to the Agent a duly executed original of this Agreement
for acceptance by the Agent and (ii) pay to the Agent the fee, if any, payable
under the applicable provisions of the Credit Agreement whereupon this Agreement
shall become effective as of the date of such acceptance or such other date as
may be specified on the signature page hereof (the “Effective Date”).

     Section 7. Effect of Designation. Upon such acceptance and recording by the
Agent, as of the Effective Date, the Designated Lender shall be a party to the
Credit Agreement with a right to make Bid Rate Loans as a Lender pursuant to
Section 2.2. of the Credit Agreement and the rights and obligations of a Lender
related thereto; provided, however, that the Designated Lender shall not be
required to make payments with respect to such obligations except to the extent
of excess cash flow of the Designated Lender which is not otherwise required to
repay obligations of the Designated Lender which are then due and payable.
Notwithstanding the foregoing, the Designating Lender, as agent for the
Designated Lender, shall be and remain obligated to the Borrowers, the Agent and
the Lenders for each and every of the obligations of the Designated Lender and
the Designating Lender with respect to the Credit Agreement.

     Section 8. Indemnification of Designated Lender. The Designating Lender
unconditionally agrees to pay or reimburse the Designated Lender and save the
Designated Lender harmless against all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed or asserted by any of the
parties to the Loan Documents against the Designated Lender, in its capacity as
such, in any way relating to or arising out of this Agreement or any other Loan
Documents or any action taken or omitted by the Designated Lender hereunder or
thereunder, provided that the Designating Lender shall not be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements if the same results from the
Designated Lender’s gross negligence or willful misconduct.

     Section 9. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

     Section 10. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.

     Section 11. Headings. Section headings have been inserted herein for
convenience only and shall not be construed to be a part hereof.

B-3



--------------------------------------------------------------------------------



 



     Section 12. Amendments; Waivers. This Agreement may not be amended,
changed, waived or modified except by a writing executed by all parties hereto.

     Section 13. Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.

     Section 14. Definitions. Terms not otherwise defined herein are used herein
with the respective meanings given them in the Credit Agreement.

[Signatures on Following Page]

B-4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Designation
Agreement as of the date and year first written above.

            EFFECTIVE DATE:                                        

DESIGNATING LENDER:

[NAME OF DESIGNATING LENDER]
      By:           Name:           Title:      

            DESIGNATED LENDER:

[NAME OF DESIGNATED LENDER]
      By:           Name:           Title:      

          Accepted as of the date first written above.

AGENT:

WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent
      By:           Name:           Title:        

B-5



--------------------------------------------------------------------------------



 



EXHIBIT C

FORM OF NOTICE OF BORROWING

                    , 200  

Wachovia Bank, National Association, as Agent
One Wachovia Center,
301 South College Street
Mail Code: NC0166
Charlotte, North Carolina 28288-0166
Attention: David B. Hoagland

Ladies and Gentlemen:

     Reference is made to that certain Amended and Restated Credit Agreement
dated as of May 25, 2005 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among United
Dominion Realty Trust, Inc. (the “Borrower”), the financial institutions party
thereto and their assignees under Section 12.5 thereof (the “Lenders”), Wachovia
Bank, National Association, as Agent (the “Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.



  1.   Pursuant to Section 2.1.(b) of the Credit Agreement, the Borrower hereby
requests that the Lenders make Revolving Loans to the Borrower in an aggregate
principal amount equal to $                    .     2.   The Borrower requests
that such Revolving Loans be made available to the Borrower on
                    , 200  .     3.   The Borrower hereby requests that the
requested Revolving Loans all be of the following Type:         [Check one box
only]



      o Base Rate Loans         o LIBOR Loans, each with an initial Interest
Period for a duration of:

             
 
  [Check one box only]   o   14 days

      o   30 days

      o   60 days

      o   90 days

      o   120 days

      o   180 days

C-1



--------------------------------------------------------------------------------



 



  4.   The proceeds of this borrowing of Revolving Loans will be used for the
following purpose: _________
____________________________________________________________________________________.
    5.   The Borrower requests that the proceeds of this borrowing of Revolving
Loans be made available to the Borrower by _____ ______________________________.

     The Borrower hereby certifies to the Agent and the Lenders that as of the
date hereof and as of the date of the making of the requested Revolving Loans
and after giving effect thereto, (a) no Default or Event of Default exists or
shall exist, and (b) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party are and shall be true and correct in all material respects,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
were true and accurate on and as of such earlier date) and except for changes in
factual circumstances specifically and expressly permitted under the Credit
Agreement. In addition, the Borrower certifies to the Agent and the Lenders that
all conditions to the making of the requested Revolving Loans contained in
Article V. of the Credit Agreement will have been satisfied at the time such
Revolving Loans are made.

     If notice of the requested borrowing of Revolving Loans was previously
given by telephone, this notice is to be considered the written confirmation of
such telephone notice required by Section 2.1.(b) of the Credit Agreement.

     IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Notice of Borrowing as of the date first written above.

            UNITED DOMINION REALTY TRUST, INC.
      By:           Name:           Title:      

C-2



--------------------------------------------------------------------------------



 



EXHIBIT D

FORM OF NOTICE OF CONTINUATION

                    , 200  

Wachovia Bank, National Association, as Agent
One Wachovia Center,
301 South College Street
Mail Code: NC0166
Charlotte, North Carolina 28288-0166
Attention: David B. Hoagland

Ladies and Gentlemen:

     Reference is made to that certain Amended and Restated Credit Agreement
dated as of May 25, 2005 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among United
Dominion Realty Trust, Inc. (the “Borrower”), the financial institutions party
thereto and their assignees under Section 12.5 thereof (the “Lenders”), Wachovia
Bank, National Association, as Agent (the “Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

     Pursuant to Section 2.9. of the Credit Agreement, the Borrower hereby
requests a Continuation of a borrowing of Loans under the Credit Agreement, and
in that connection sets forth below the information relating to such
Continuation as required by such Section of the Credit Agreement:



  1.   The proposed date of such Continuation is                     ,      .  
  2.   The aggregate principal amount of Loans subject to the requested
Continuation is $                     and was originally borrowed by the
Borrower on                     , 200  .     3.   The portion of such principal
amount subject to such Continuation is
$                                        .     4.   The current Interest Period
for each of the Loans subject to such Continuation ends on
                                        , 200  .     5.   The duration of the
new Interest Period for each of such Loans or portion thereof subject to such
Continuation is:

             
 
  [Check one box only]   o   14 days

      o   30 days

D-1



--------------------------------------------------------------------------------



 



             

      o   60 days

      o   90 days

      o   120 days

      o   180 days

     The Borrower hereby certifies to the Agent and the Lenders that as of the
date hereof, as of the proposed date of the requested Continuation, and after
giving effect to such Continuation, no Default or Event of Default exists or
will exist.

     If notice of the requested Continuation was given previously by telephone,
this notice is to be considered the written confirmation of such telephone
notice required by Section 2.9. of the Credit Agreement.

     IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Notice of Continuation as of the date first written above.

            UNITED DOMINION REALTY TRUST, INC.
      By:           Name:           Title:      

D-2



--------------------------------------------------------------------------------



 



EXHIBIT E

FORM OF NOTICE OF CONVERSION

                    , 200  

Wachovia Bank, National Association, as Agent
One Wachovia Center,
301 South College Street
Mail Code: NC0166
Charlotte, North Carolina 28288-0166
Attention: David B. Hoagland

Ladies and Gentlemen:

     Reference is made to that certain Amended and Restated Credit Agreement
dated as of May 25, 2005 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among United
Dominion Realty Trust, Inc. (the “Borrower”), the financial institutions party
thereto and their assignees under Section 12.5 thereof (the “Lenders”), Wachovia
Bank, National Association, as Agent (the “Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

     Pursuant to Section 2.10. of the Credit Agreement, the Borrower hereby
requests a Conversion of a borrowing of Loans of one Type into Loans of another
Type under the Credit Agreement, and in that connection sets forth below the
information relating to such Conversion as required by such Section of the
Credit Agreement:



  1.   The proposed date of such Conversion is                     , 200  .    
2.   The Loans to be Converted pursuant hereto are currently:

             
 
  [Check one box only]   o   Base Rate Loans

      o   LIBOR Loans



  3.   The aggregate principal amount of Loans subject to the requested
Conversion is $                                        and was originally
borrowed by the Borrower on                     , 200  .     4.   The portion of
such principal amount subject to such Conversion is
$                                        .

E-1



--------------------------------------------------------------------------------



 



  5.   The amount of such Loans to be so Converted is to be converted into Loans
of the following Type:         [Check one box only]



    o Base Rate Loans       o LIBOR Loans, each with an initial Interest Period
for a duration of:

             
 
  [Check one box only]   o   14 days

      o   30 days

      o   60 days

      o   90 days

      o   120 days

      o   180 days

     The Borrower hereby certifies to the Agent and the Lenders that as of the
date hereof and as of the date of the requested Conversion and after giving
effect thereto, (a) no Default or Event of Default exists or will exist, and
(b) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party are
and shall be true and correct in all material respects, except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties were true and accurate
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Credit Agreement.

     If notice of the requested Conversion was given previously by telephone,
this notice is to be considered the written confirmation of such telephone
notice required by Section 2.10. of the Credit Agreement.

     IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Notice of Conversion as of the date first written above.

            UNITED DOMINION REALTY TRUST, INC.
      By:           Name:           Title:      

E-2



--------------------------------------------------------------------------------



 



EXHIBIT F

FORM OF NOTICE OF SWINGLINE BORROWING

                                        ,                     

Wachovia Bank, National Association, as Agent
One Wachovia Center,
301 South College Street
Mail Code: NC0166
Charlotte, North Carolina 28288-0166
Attention: David B. Hoagland

Ladies and Gentlemen:

     Reference is made to that certain Amended and Restated Credit Agreement
dated as of May 25, 2005 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among United
Dominion Realty Trust, Inc. (the “Borrower”), the financial institutions party
thereto and their assignees under Section 12.5 thereof (the “Lenders”), Wachovia
Bank, National Association, as Agent (the “Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.



  1.   Pursuant to Section 2.3.(b) of the Credit Agreement, the Borrower hereby
requests that the Swingline Lender make a Swingline Loan to the Borrower in an
amount equal to $                                        .     2.   The Borrower
requests that such Swingline Loan be made available to the Borrower on
                    , 200  .     3.   The proceeds of this Swingline Loan will
be used for the following purpose:
                                                                         
                                                                            
                                   
                                                                         
                                                                            
                                   .     4.   The Borrower requests that the
proceeds of such Swingline Loan be made available to the Borrower by
                                         
                                                            
                    .

     The Borrower hereby certifies to the Agent, the Swingline Lender and the
Lenders that as of the date hereof, as of the date of the making of the
requested Swingline Loan, and after making such Swingline Loan, (a) no Default
or Event of Default exists or will exist, and (b) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party are and shall be true and correct
in all material respects, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties were true and accurate on and as of such earlier
date) and except for changes in factual circumstances

F-1



--------------------------------------------------------------------------------



 



specifically and expressly permitted under the Credit Agreement. In addition,
the Borrower certifies to the Agent and the Lenders that all conditions to the
making of the requested Swingline Loan contained in Article V. of the Credit
Agreement will have been satisfied at the time such Swingline Loan is made.

     If notice of the requested borrowing of this Swingline Loan was previously
given by telephone, this notice is to be considered the written confirmation of
such telephone notice required by Section 2.3.(b) of the Credit Agreement.

     IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Notice of Swingline Borrowing as of the date first written above.

            UNITED DOMINION REALTY TRUST, INC.
      By:           Name:           Title:      

F-2



--------------------------------------------------------------------------------



 



EXHIBIT G

FORM OF SWINGLINE NOTE

 

$35,000,000.00       May 25, 2005

     FOR VALUE RECEIVED, the undersigned, UNITED DOMINION REALTY TRUST, INC., a
Maryland corporation (the “Borrower”), hereby promises to pay to the order of
WACHOVIA BANK, NATIONAL ASSOCIATION (the “Swingline Lender”) to its address at
One Wachovia Center, 301 South College Street, Charlotte, North Carolina 28288,
or at such other address as may be specified in writing by the Swingline Lender
to the Borrower, the principal sum of THIRTY-FIVE MILLION AND NO/100 DOLLARS
($35,000,000.00) (or such lesser amount as shall equal the aggregate unpaid
principal amount of Swingline Loans made by the Swingline Lender to the Borrower
under the Credit Agreement), on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount
owing hereunder, at the rates and on the dates provided in the Credit Agreement.

     The date, amount of each Swingline Loan, and each payment made on account
of the principal thereof, shall be recorded by the Swingline Lender on its books
and, prior to any transfer of this Note, endorsed by the Swingline Lender on the
schedule attached hereto or any continuation thereof, provided that the failure
of the Swingline Lender to make any such recordation or endorsement shall not
affect the obligations of the Borrower to make a payment when due of any amount
owing under the Credit Agreement or hereunder in respect of the Swingline Loans.

     This Note is the Swingline Note referred to in the Amended and Restated
Credit Agreement dated as of May 25, 2005 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), Wachovia Bank, National Association, as
Agent, and the other parties thereto, and evidences Swingline Loans made to the
Borrower thereunder. Terms used but not otherwise defined in this Note have the
respective meanings assigned to them in the Credit Agreement.

     The Credit Agreement provides for the acceleration of the maturity of this
Note upon the occurrence of certain events and for prepayments of Swingline
Loans upon the terms and conditions specified therein.

     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

     The Borrower hereby waives presentment for payment, demand, notice of
demand, notice of non-payment, protest, notice of protest and all other similar
notices.

     Time is of the essence for this Note.

G-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed and delivered this
Swingline Note under seal as of the date first written above.

            UNITED DOMINION REALTY TRUST, INC.
      By:           Name:           Title:      

G-2



--------------------------------------------------------------------------------



 



SCHEDULE OF SWINGLINE LOANS

     This Note evidences Swingline Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:

                      Principal       Unpaid         Amount of   Amount Paid or
  Principal   Notation Date of Loan   Loan   Prepaid   Amount   Made By
 
               

G-3



--------------------------------------------------------------------------------



 



EXHIBIT H

FORM OF BID RATE QUOTE REQUEST

                                        ,                     

Wachovia Bank, National Association, as Agent
One Wachovia Center,
301 South College Street
Mail Code: NC0166
Charlotte, North Carolina 28288-0166
Attention: David B. Hoagland

Ladies and Gentlemen:

     Reference is made to that certain Amended and Restated Credit Agreement
dated as of May 25, 2005 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among United
Dominion Realty Trust, Inc. (the “Borrower”), the financial institutions party
thereto and their assignees under Section 12.5 thereof (the “Lenders”), Wachovia
Bank, National Association, as Agent (the “Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.



  1.   The Borrower hereby requests Bid Rate Quotes for the following proposed
Bid Rate Borrowings:

              Borrowing Date   Amount1   Type2   Interest Period3
________, _______
  $__________   __________   ________days



  2.   Borrower’s Credit Rating, as applicable, as of the date hereof is:

             
 
  S&P   ______    

  Moody’s   ______    



--------------------------------------------------------------------------------

1   Minimum amount of $2,000,000 or larger multiple of $500,000.   2   Insert
either Absolute Rate (for Absolute Rate Loan) or LIBOR Margin (for LIBOR Margin
Loan).   3   No less than 7 days and up to 180 days (or up to 30 days pursuant
to Section 2.15) after the borrowing date and must end on a Business Day.

H-1



--------------------------------------------------------------------------------



 



  3.   The proceeds of this Bid Rate Borrowing will be used for the following
purpose:                     
                                                                                                                                                                                                        .
    4.   After giving effect to the Bid Rate Borrowing requested herein, the
total amount of Bid Rate Loans outstanding shall be $                    .4



      The Borrower hereby certifies to the Agent and the Lenders that as of the
date hereof, as of the date of the making of the requested Bid Rate Loans, and
after making such Bid Rate Loans, (a) no Default or Event of Default exists or
will exist, and (b) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party are and shall be true and correct in all material respects,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
were true and accurate on and as of such earlier date) and except for changes in
factual circumstances specifically and expressly permitted under the Credit
Agreement. In addition, the Borrower certifies to the Agent and the Lenders that
all conditions to the making of the requested Bid Rate Loans contained in
Article V. of the Credit Agreement will have been satisfied at the time such Bid
Rate Loans are made.        IN WITNESS WHEREOF, the undersigned has duly
executed and delivered this Bid Rate Quote Request as of the date first written
above.

            UNITED DOMINION REALTY TRUST, INC.
      By:           Name:           Title:      



--------------------------------------------------------------------------------

4   Must not be in excess of one-half of the aggregate amount of all existing
Commitments; provided, however, pursuant to Section 2.15, not more than once
during any calendar quarter, the Borrower may elect that the foregoing
limitation not apply to a single Bid Rate Borrowing comprised of Bid Rate Loans
having Interest Periods not exceeding 30 days in duration.

H-2



--------------------------------------------------------------------------------



 



EXHIBIT I

FORM OF BID RATE QUOTE

________________, ____

Wachovia Bank, National Association, as Agent
One Wachovia Center,
301 South College Street
Mail Code: NC0166
Charlotte, North Carolina 28288-0166
Attention: David B. Hoagland

Ladies and Gentlemen:

     Reference is made to that certain Amended and Restated Credit Agreement
dated as of May 25, 2005 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among United
Dominion Realty Trust, Inc. (the “Borrower”), the financial institutions party
thereto and their assignees under Section 12.5 thereof (the “Lenders”), Wachovia
Bank, National Association, as Agent (the “Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

     In response to Borrower’s Bid Rate Quote Request dated ___, 200_, the
undersigned hereby makes the following Bid Rate Quote(s) on the following terms:



  1.   Quoting Lender:_______________     2.   Person to contact at quoting
Lender:_______________     3.   The undersigned offers to make Bid Rate Loan(s)
in the following principal amount(s), for the following Interest Period(s) and
at the following Bid Rate(s):

                              Borrowing Date   Amount1     Type2     Interest
Period3   Bid Rate  
_________, 200__
  $_________       _________       ______days   _________%    



--------------------------------------------------------------------------------

1 Minimum amount of $2,000,000 or larger multiple of $500,000.

2 Insert either Absolute Rate (for Absolute Rate Loan) or LIBOR Margin (for
LIBOR Margin Loan).

3 No less than 7 days and up to 180 days (or up to 30 days pursuant to
Section 2.15) after the borrowing date and must end on a Business Day.

I-1



--------------------------------------------------------------------------------



 



                             
__________, 200__
  $               ______days     %  
 
                     
 
                           
__________, 200__
  $               ______days     %  
 
                     

     The undersigned understands and agrees that the offer(s) set forth above,
subject to satisfaction of the applicable conditions set forth in the Credit
Agreement, irrevocably obligate[s] the undersigned to make the Bid Rate Loan(s)
for which any offer(s) [is/are] accepted, in whole or in part.

                                [Name of Quoting Lender]    
 
               

  By:                                   Name:    

               

      Title:        

               

I-2



--------------------------------------------------------------------------------



 



EXHIBIT J

FORM OF BID RATE QUOTE ACCEPTANCE

__________________, 200_

Wachovia Bank, National Association, as Agent
One Wachovia Center,
301 South College Street
Mail Code: NC0166
Charlotte, North Carolina 28288-0166
Attention: David B. Hoagland

Ladies and Gentlemen:

     Reference is made to that certain Amended and Restated Credit Agreement
dated as of May 25, 2005 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among United
Dominion Realty Trust, Inc. (the “Borrower”), the financial institutions party
thereto and their assignees under Section 12.5 thereof (the “Lenders”), Wachovia
Bank, National Association, as Agent (the “Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

     Borrower hereby accepts the following offer(s) of Bid Rate Quotes to be
made available to the Borrower on ___, 200_:

                  Quote Date   Quoting Lender     Amount Accepted  
_________, 200_
  _________         $_________  
 
               
_________, 200_
  _________         $_________  
 
               
_________, 200_
  _________         $_________  

     The Borrower hereby certifies to the Agent and the Lenders that as of the
date hereof, as of the date of the making of the requested Bid Rate Loans, and
after making such Bid Rate Loans, (a) no Default or Event of Default exists or
will exist, and (b) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party are and shall be true and correct in all material respects,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
were true and accurate on and as of such earlier date) and except for changes in
factual circumstances specifically and expressly permitted under the Credit
Agreement. In addition, the Borrower certifies to the Agent and the Lenders that
all conditions to the making of the requested Bid Rate Loans contained in

J-1



--------------------------------------------------------------------------------



 



Article V. of the Credit Agreement will have been satisfied at the time such Bid
Rate Loans are made.

     IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Bid Rate Quote Acceptance as of the date first written above.

                      UNITED DOMINION REALTY TRUST, INC.    
 
               

  By:                                   Name:    

               

      Title:        

               

J-2



--------------------------------------------------------------------------------



 



EXHIBIT K

FORM OF REVOLVING NOTE

             
$______________
        _______________, 200_  

     FOR VALUE RECEIVED, the undersigned, UNITED DOMINION REALTY TRUST, INC., a
Maryland corporation (the “Borrower”), hereby promises to pay to the order of
___(the “Lender”), in care of Wachovia Bank, National Association, as Agent (the
“Agent”) to Wachovia Bank, National Association, One Wachovia Center, 301 South
College Street, Charlotte, North Carolina 28288, or at such other address as may
be specified in writing by the Agent to the Borrower, the principal sum of
___AND ___/100 DOLLARS ($___) (or such lesser amount as shall equal the
aggregate unpaid principal amount of Revolving Loans made by the Lender to the
Borrower under the Credit Agreement (as herein defined)), on the dates and in
the principal amounts provided in the Credit Agreement, and to pay interest on
the unpaid principal amount owing hereunder, at the rates and on the dates
provided in the Credit Agreement.

     The date, amount of each Revolving Loan made by the Lender to the Borrower,
and each payment made on account of the principal thereof, shall be recorded by
the Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder in respect of the Revolving
Loans made by the Lender.

     This Note is one of the Revolving Notes referred to in the Amended and
Restated Credit Agreement dated as of May 25, 2005 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the financial institutions party thereto and their
assignees under Section 12.5 thereof (the “Lenders”), the Agent, and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.

     The Credit Agreement provides for the acceleration of the maturity of this
Note upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

     Except as permitted by Section 12.5.(d) of the Credit Agreement, this Note
may not be assigned by the Lender to any other Person.

K-1



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

     The Borrower hereby waives presentment for payment, demand, notice of
demand, notice of non-payment, protest, notice of protest and all other similar
notices.

     Time is of the essence for this Note.

     IN WITNESS WHEREOF, the undersigned has executed and delivered this
Revolving Note under seal as of the date first written above.

                      UNITED DOMINION REALTY TRUST, INC.    
 
               

  By:                                   Name:    

               

      Title:        

               

K-2



--------------------------------------------------------------------------------



 



SCHEDULE OF REVOLVING LOANS

     This Note evidences Revolving Loans made under the within-described Credit
Agreement to the Borrower, on the dates, in the principal amounts, bearing
interest at the rates and maturing on the dates set forth below, subject to the
payments and prepayments of principal set forth below:

                         

  Principal       Maturity   Amount   Unpaid    
Date of
  Amount of   Interest   Date of   Paid or   Principal   Notation
Loan
  Loan   Rate   Loan   Prepaid   Amount   Made By
 
                       

K-3



--------------------------------------------------------------------------------



 



EXHIBIT L

FORM OF BID RATE NOTE

____________, 200_

     FOR VALUE RECEIVED, the undersigned, UNITED DOMINION REALTY TRUST, INC., a
Maryland corporation (the “Borrower”), hereby promises to pay to the order of
___(the “Lender”), in care of Wachovia Bank, National Association, as Agent (the
“Agent”) to Wachovia Bank, National Association, One Wachovia Center, 301 South
College Street, Charlotte, North Carolina 28288, or at such other address as may
be specified in writing by the Agent to the Borrower, the aggregate unpaid
principal amount of Bid Rate Loans made by the Lender to the Borrower under the
Credit Agreement, on the dates and in the principal amounts provided in the
Credit Agreement, and to pay interest on the unpaid principal amount of each
such Bid Rate Loan, at such office at the rates and on the dates provided in the
Credit Agreement.

     The date, amount, interest rate and maturity date of each Bid Rate Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books and, prior to
any transfer of this Note, endorsed by the Lender on the schedule attached
hereto or any continuation thereof, provided that the failure of the Lender to
make any such recordation or endorsement shall not affect the obligations of the
Borrower to make a payment when due of any amount owing under the Credit
Agreement or hereunder in respect of the Bid Rate Loans made by the Lender.

     This Note is one of the Bid Rate Notes referred to in the Amended and
Restated Credit Agreement dated as of May 25, 2005 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the financial institutions party thereto and their
assignees under Section 12.5 thereof (the “Lenders”), the Agent, and the other
parties thereto, and evidences Bid Rate Loans made by the Lender thereunder.
Terms used but not otherwise defined in this Note have the respective meanings
assigned to them in the Credit Agreement.

     The Credit Agreement provides for the acceleration of the maturity of this
Note upon the occurrence of certain events and for prepayments of Bid Rate Loans
upon the terms and conditions specified therein.

     Except as permitted by Section 12.5. of the Credit Agreement, this Note may
not be assigned by the Lender to any other Person.

     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

     The Borrower hereby waives presentment for payment, demand, notice of
demand, notice of non-payment, protest, notice of protest and all other similar
notices.

L-1



--------------------------------------------------------------------------------



 



     Time is of the essence for this Note.

     IN WITNESS WHEREOF, the undersigned has executed and delivered this Bid
Rate Note under seal as of the date first written above.

                      UNITED DOMINION REALTY TRUST, INC.    
 
               

  By:                                   Name:    

               

      Title:        

               

L-2



--------------------------------------------------------------------------------



 



SCHEDULE OF BID RATE LOANS

     This Note evidences Bid Rate Loans made under the within-described Credit
Agreement to the Borrower, on the dates, in the principal amounts, bearing
interest at the rates and maturing on the dates set forth below, subject to the
payments and prepayments of principal set forth below:

                         

  Principal       Maturity   Amount   Unpaid    
Date of
  Amount of   Interest   Date of   Paid or   Principal   Notation
Loan
  Loan   Rate   Loan   Prepaid   Amount   Made By
 
                       

L-3



--------------------------------------------------------------------------------



 



EXHIBIT M

FORM OF OPINION OF COUNSEL

M-1



--------------------------------------------------------------------------------



 



EXHIBIT N

FORM OF COMPLIANCE CERTIFICATE

_______________, 200_

Wachovia Bank, National Association, as Agent
One Wachovia Center,
301 South College Street
Mail Code: NC0166
Charlotte, North Carolina 28288-0166

Each of the Lenders Party to the Credit
      Agreement referred to below

Ladies and Gentlemen:

     Reference is made to that certain Amended and Restated Credit Agreement
dated as of May 25, 2005 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among United
Dominion Realty Trust, Inc. (the “Borrower”), the financial institutions party
thereto and their assignees under Section 12.5 thereof (the “Lenders”), Wachovia
Bank, National Association, as Agent (the “Agent”) and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

     Pursuant to Section 8.3. of the Credit Agreement, the undersigned hereby
certifies to the Agent and the Lenders as follows:

     (1) The undersigned is the [treasurer/ chief financial officer/ senior vice
president of finance] of the Borrower.

     (2) The undersigned has examined the books and records of the Borrower and
has conducted such other examinations and investigations as are reasonably
necessary to provide this Compliance Certificate.

     (3) To the best of the undersigned’s knowledge, after due inquiry, no
Default or Event of Default exists [if such is not the case, specify such
Default or Event of Default and its nature, when it occurred and whether it is
continuing and the steps being taken by the Borrower with respect to such event,
condition or failure].

     (4) The representations and warranties made or deemed made by the Borrower
and the other Loan Parties in the Loan Documents to which any is a party, are
true and correct in all material respects on and as of the date hereof except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and accurate on and as of such earlier date) and except for

N-1



--------------------------------------------------------------------------------



 



changes in factual circumstances specifically and expressly permitted under the
Credit Agreement.

     (5) Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not the Borrower and its Subsidiaries were in compliance
with the covenants contained in Sections 9.1. and 9.4. of the Credit Agreement.

     IN WITNESS WHEREOF, the undersigned has executed this certificate as of the
date first above written.



                       

  Name:        

           

  Title:        

           

N-2



--------------------------------------------------------------------------------



 



Schedule 1

[Calculations to be Attached]

N-3



--------------------------------------------------------------------------------



 



EXHIBIT O

FORM OF GUARANTY

     THIS GUARANTY dated as of May 25, 2005, executed and delivered by each of
the undersigned and the other Persons from time to time party hereto pursuant to
the execution and delivery of an Accession Agreement in the form of Annex I
hereto (all of the undersigned, together with such other Persons each a
“Guarantor” and collectively, the “Guarantors”) in favor of (a) WACHOVIA BANK,
NATIONAL ASSOCIATION, in its capacity as Agent (the “Agent”) for the Lenders
under that certain that certain Amended and Restated Credit Agreement dated as
of May 25, 2005 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among United Dominion Realty
Trust, Inc. (the “Borrower”), the financial institutions party thereto and their
assignees under Section 12.5 thereof (the “Lenders”), the Agent, and the other
parties thereto, and (b) the Lenders and the Swingline Lender.

     WHEREAS, pursuant to the Credit Agreement, the Agent, the Lenders and the
Swingline Lender have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

     WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Agent, the Lenders and
the Swingline Lender through their collective efforts;

     WHEREAS, each Guarantor acknowledges that it will receive direct and
indirect benefits from the Agent, the Lenders and the Swingline Lender making
such financial accommodations available to the Borrower under the Credit
Agreement and, accordingly, each Guarantor is willing to guarantee the
Borrower’s obligations to the Agent, the Lenders and the Swingline Lender on the
terms and conditions contained herein; and

     WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a
condition to the Agent and the Lenders making, and continuing to make, such
financial accommodations to the Borrower.

     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each Guarantor, each Guarantor
agrees as follows:

     Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrower to any Lender, the Swingline
Lender or the Agent under or in connection with the Credit Agreement and any
other Loan Document, including without limitation, the repayment of all
principal of the Revolving Loans, Bid Rate Loans, Swingline Loans and the
Reimbursement Obligations, and the payment

O-1



--------------------------------------------------------------------------------



 



of all interest, Fees, charges, attorneys’ fees and other amounts payable to any
Lender or the Agent thereunder or in connection therewith; (b) any and all
extensions, renewals, modifications, amendments or substitutions of the
foregoing; (c) all expenses, including, without limitation, reasonable
attorneys’ fees and disbursements, that are incurred by the Lenders and the
Agent in the enforcement of any of the foregoing or any obligation of such
Guarantor hereunder; and (d) all other Obligations.

     Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, none of the Lenders, the Swingline Lender or the Agent
shall be obligated or required before enforcing this Guaranty against any
Guarantor: (a) to pursue any right or remedy any of them may have against the
Borrower, any other Guarantor or any other Person or commence any suit or other
proceeding against the Borrower, any other Guarantor or any other Person in any
court or other tribunal; (b) to make any claim in a liquidation or bankruptcy of
the Borrower, any other Guarantor or any other Person; or (c) to make demand of
the Borrower, any other Guarantor or any other Person or to enforce or seek to
enforce or realize upon any collateral security held by the Lenders, the
Swingline Lender or the Agent which may secure any of the Guarantied
Obligations.

     Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Agent, the
Lenders or the Swingline Lender with respect thereto. The liability of each
Guarantor under this Guaranty shall be absolute, irrevocable and unconditional
in accordance with its terms and shall remain in full force and effect without
regard to, and shall not be released, suspended, discharged, terminated or
otherwise affected by, any circumstance or occurrence whatsoever, including
without limitation, the following (whether or not such Guarantor consents
thereto or has notice thereof):

     (a) (i) any change in the amount, interest rate or due date or other term
of any of the Guarantied Obligations, (ii) any change in the time, place or
manner of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Credit
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;

     (b) any lack of validity or enforceability of the Credit Agreement, any of
the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

O-2



--------------------------------------------------------------------------------



 



     (c) any furnishing to the Agent, the Lenders or the Swingline Lender of any
security for the Guarantied Obligations, or any sale, exchange, release or
surrender of, or realization on, any collateral securing any of the Obligations;

     (d) any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;

     (e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;

     (f) any act or failure to act by the Borrower, any other Loan Party or any
other Person which may adversely affect such Guarantor’s subrogation rights, if
any, against the Borrower to recover payments made under this Guaranty;

     (g) any nonperfection or impairment of any security interest or other Lien
on any collateral, if any, securing in any way any of the Obligations;

     (h) any application of sums paid by the Borrower, any other Guarantor or
any other Person with respect to the liabilities of the Borrower to the Agent,
the Lenders or the Swingline Lender, regardless of what liabilities of the
Borrower remain unpaid;

     (i) any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof; or

     (j) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment in full).

     Section 4. Action with Respect to Guarantied Obligations. The Lenders and
the Agent may, at any time and from time to time, without the consent of, or
notice to, any Guarantor, and without discharging any Guarantor from its
obligations hereunder, take any and all actions described in Section 3 and may
otherwise: (a) amend, modify, alter or supplement the terms of any of the
Guarantied Obligations, including, but not limited to, extending or shortening
the time of payment of any of the Guarantied Obligations or changing the
interest rate that may accrue on any of the Guarantied Obligations; (b) amend,
modify, alter or supplement the Credit Agreement or any other Loan Document;
(c) sell, exchange, release or otherwise deal with all, or any part, of any
collateral securing any of the Obligations; (d) release any other Loan Party or
other Person liable in any manner for the payment or collection of the
Guarantied Obligations; (e) exercise, or refrain from exercising, any rights
against the Borrower, any other Guarantor or any other Person; and (f) apply any
sum, by whomsoever paid or however realized, to the Guarantied Obligations in
such order as the Lenders shall elect.

O-3



--------------------------------------------------------------------------------



 



     Section 5. Representations and Warranties. Each Guarantor hereby makes to
the Agent, the Lenders and the Swingline Lender all of the representations and
warranties made by the Borrower with respect to or in any way relating to such
Guarantor in the Credit Agreement and the other Loan Documents, as if the same
were set forth herein in full.

     Section 6. Covenants. Each Guarantor will comply with all covenants which
the Borrower is to cause such Guarantor to comply with under the terms of the
Credit Agreement or any of the other Loan Documents.

     Section 7. Waiver. Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

     Section 8. Inability to Accelerate Loan. If the Agent, the Swingline Lender
and/or the Lenders are prevented under Applicable Law or otherwise from
demanding or accelerating payment of any of the Guarantied Obligations by reason
of any automatic stay or otherwise, the Agent, the Swingline Lender and/or the
Lenders shall be entitled to receive from each Guarantor, upon demand therefor,
the sums which otherwise would have been due had such demand or acceleration
occurred.

     Section 9. Reinstatement of Guarantied Obligations. If claim is ever made
on the Agent, any Lender or the Swingline Lender for repayment or recovery of
any amount or amounts received in payment or on account of any of the Guarantied
Obligations, and the Agent, such Lender or the Swingline Lender repays all or
part of said amount by reason of (a) any judgment, decree or order of any court
or administrative body of competent jurisdiction, or (b) any settlement or
compromise of any such claim effected by the Agent, such Lender or the Swingline
Lender with any such claimant (including the Borrower or a trustee in bankruptcy
for the Borrower), then and in such event each Guarantor agrees that any such
judgment, decree, order, settlement or compromise shall be binding on it,
notwithstanding any revocation hereof or the cancellation of the Credit
Agreement, any of the other Loan Documents, or any other instrument evidencing
any liability of the Borrower, and such Guarantor shall be and remain liable to
the Agent, such Lender or the Swingline Lender for the amounts so repaid or
recovered to the same extent as if such amount had never originally been paid to
the Agent, such Lender or the Swingline Lender.

     Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full. If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the Agent,

O-4



--------------------------------------------------------------------------------



 



the Lenders and the Swingline Lender and shall forthwith pay such amount to the
Agent to be credited and applied against the Guarantied Obligations, whether
matured or unmatured, in accordance with the terms of the Credit Agreement or to
be held by the Agent as collateral security for any Guarantied Obligations
existing.

     Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Agent, the Lenders and
the Swingline Lender such additional amount as will result in the receipt by the
Agent, the Lenders and the Swingline Lender of the full amount payable hereunder
had such deduction or withholding not occurred or been required.

     Section 12. Set-off. In addition to any rights now or hereafter granted
under any of the other Loan Documents or Applicable Law and not by way of
limitation of any such rights, each Guarantor hereby authorizes the Agent and
each Lender, at any time during the continuance of an Event of Default, without
any prior notice to such Guarantor or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender or Participant subject to
receipt of the prior written consent of the Agent exercised in its sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender, or any
affiliate of the Agent or such Lender, to or for the credit or the account of
such Guarantor against and on account of any of the Guarantied Obligations,
although such obligations shall be contingent or unmatured. Each Guarantor
agrees, to the fullest extent permitted by Applicable Law, that any Participant
may exercise rights of setoff or counterclaim and other rights with respect to
its participation as fully as if such Participant were a direct creditor of such
Guarantor in the amount of such participation.

     Section 13. Subordination. Each Guarantor hereby expressly covenants and
agrees for the benefit of the Agent, the Lenders and the Swingline Lender that
all obligations and liabilities of the Borrower to such Guarantor of whatever
description, including without limitation, all intercompany receivables of such
Guarantor from the Borrower (collectively, the “Junior Claims”) shall be
subordinate and junior in right of payment to all Guarantied Obligations. If an
Event of Default exists or will exist, then no Guarantor shall accept any direct
or indirect payment (in cash, property or securities, by setoff or otherwise)
from the Borrower on account of or in any manner in respect of any Junior Claim
until all of the Guarantied Obligations have been indefeasibly paid in full.

     Section 14. Avoidance Provisions. It is the intent of each Guarantor, the
Agent, the Lenders and the Swingline Lender that in any Proceeding, such
Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Agent, the Lenders
and the Swingline Lender) to be avoidable or unenforceable against such
Guarantor in such Proceeding as a result of Applicable Law, including without
limitation,

O-5



--------------------------------------------------------------------------------



 



(a) Section 548 of the Bankruptcy Code of 1978, as amended (the “Bankruptcy
Code”) and (b) any state fraudulent transfer or fraudulent conveyance act or
statute applied in such Proceeding, whether by virtue of Section 544 of the
Bankruptcy Code or otherwise. The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Agent, the Lenders and the
Swingline Lender) shall be determined in any such Proceeding are referred to as
the “Avoidance Provisions”. Accordingly, to the extent that the obligations of
any Guarantor hereunder would otherwise be subject to avoidance under the
Avoidance Provisions, the maximum Guarantied Obligations for which such
Guarantor shall be liable hereunder shall be reduced to that amount which, as of
the time any of the Guarantied Obligations are deemed to have been incurred
under the Avoidance Provisions, would not cause the obligations of such
Guarantor hereunder (or any other obligations of such Guarantor to the Agent,
the Lenders and the Swingline Lender), to be subject to avoidance under the
Avoidance Provisions. This Section is intended solely to preserve the rights of
the Agent, the Lenders and the Swingline Lender hereunder to the maximum extent
that would not cause the obligations of any Guarantor hereunder to be subject to
avoidance under the Avoidance Provisions, and no Guarantor or any other Person
shall have any right or claim under this Section as against the Agent, the
Lenders and the Swingline Lender that would not otherwise be available to such
Person under the Avoidance Provisions.

     Section 15. Information. Each Guarantor assumes all responsibility for
being and keeping itself informed of the financial condition of the Borrower and
the other Guarantors, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
none of the Agent, the Lenders or the Swingline Lender shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.

     Section 16. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

     SECTION 17. WAIVER OF JURY TRIAL.

     (a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN
OR AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON
DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE LENDERS, THE AGENT AND EACH GUARANTOR HEREBY WAIVES ITS RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR
TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY
OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG ANY
GUARANTOR, THE AGENT OR

O-6



--------------------------------------------------------------------------------



 



ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

     (b) EACH OF THE GUARANTORS, THE AGENT AND EACH LENDER HEREBY AGREES THAT
THE FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK OR ANY STATE
COURT LOCATED IN NEW YORK, NEW YORK, SHALL HAVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR
ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS GUARANTY, OR ANY
OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. EACH
GUARANTOR AND EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO
SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH
RESPECT TO SUCH CLAIMS OR DISPUTES. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN
ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT
FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET
FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION
BY THE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY
JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

     (c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
GUARANTY.

     Section 18. Loan Accounts. The Agent, each Lender and the Swingline Lender
may maintain books and accounts setting forth the amounts of principal, interest
and other sums paid and payable with respect to the Guarantied Obligations, and
in the case of any dispute relating to any of the outstanding amount, payment or
receipt of any of the Guarantied Obligations or otherwise, the entries in such
books and accounts shall be deemed prima facie evidence of the amounts and other
matters set forth herein. The failure of the Agent, any Lender or the Swingline
Lender to maintain such books and accounts shall not in any way relieve or
discharge any Guarantor of any of its obligations hereunder.

     Section 19. Waiver of Remedies. No delay or failure on the part of the
Agent, any Lender or the Swingline Lender in the exercise of any right or remedy
it may have against any Guarantor hereunder or otherwise shall operate as a
waiver thereof, and no single or partial exercise by the Agent, any Lender or
the Swingline Lender of any such right or remedy shall preclude any other or
further exercise thereof or the exercise of any other such right or remedy.

O-7



--------------------------------------------------------------------------------



 



     Section 20. Termination. This Guaranty shall remain in full force and
effect until indefeasible payment in full of the Guarantied Obligations and the
other Obligations and the termination or cancellation of the Credit Agreement in
accordance with its terms.

     Section 21. Successors and Assigns. Each reference herein to the Agent or
the Lenders shall be deemed to include such Person’s respective successors and
assigns (including, but not limited to, any holder of the Guarantied
Obligations) in whose favor the provisions of this Guaranty also shall inure,
and each reference herein to each Guarantor shall be deemed to include such
Guarantor’s successors and assigns, upon whom this Guaranty also shall be
binding. The Lenders and the Swingline Lender may, in accordance with the
applicable provisions of the Credit Agreement, assign, transfer or sell any
Guarantied Obligation, or grant or sell participations in any Guarantied
Obligations, to any Person without the consent of, or notice to, any Guarantor
and without releasing, discharging or modifying any Guarantor’s obligations
hereunder. Each Guarantor hereby consents to the delivery by the Agent or any
Lender to any Assignee or Participant (or any prospective Assignee or
Participant) of any financial or other information regarding the Borrower or any
Guarantor. No Guarantor may assign or transfer its rights or obligations
hereunder to any Person without the prior written consent of all Lenders and any
such assignment or other transfer to which all of the Lenders have not so
consented shall be null and void.

     Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE
GUARANTORS HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR
CONFIRMS THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS”
AND ALL OF THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS
HEREUNDER.

     Section 23. Amendments. This Guaranty may not be amended except in writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Agent and each Guarantor.

     Section 24. Payments. All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Agent at the Principal Office, not later than 2:00 p.m. on the date of demand
therefor.

     Section 25. Notices. All notices, requests and other communications
hereunder shall be in writing (including facsimile transmission or similar
writing) and shall be given (a) to each Guarantor at its address set forth below
its signature hereto, (b) to the Agent, any Lender or the Swingline Lender at
its respective address for notices provided for in the Credit Agreement, or (c)
as to each such party at such other address as such party shall designate in a
written notice to the other parties. Each such notice, request or other
communication shall be effective (i) if mailed, when received; (ii) if
telecopied, when transmitted; or (iii) if hand delivered, when delivered;
provided, however, that any notice of a change of address for notices shall not
be effective until received.

O-8



--------------------------------------------------------------------------------



 



     Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

     Section 27. Headings. Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

     Section 28. Trustees, Etc. Not Liable.

     IN THE CASE OF ANY GUARANTOR THAT IS A TRUST, NO TRUSTEE, OFFICER,
SHAREHOLDER, EMPLOYEE OR AGENT OF SUCH GUARANTOR SHALL BE HELD TO ANY PERSONAL
LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, SUCH
GUARANTOR. ALL PERSONS DEALING WITH SUCH GUARANTOR, IN ANY WAY, SHALL LOOK ONLY
TO THE ASSETS OF SUCH GUARANTOR FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF
ANY OBLIGATION OWING BY SUCH GUARANTOR HEREUNDER. THE PROVISIONS OF THIS SECTION
SHALL NOT LIMIT ANY OBLIGATIONS OF ANY LOAN PARTY.

     Section 29. Limitation of Liability.

     Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender, shall have any
liability with respect to, and each Guarantor hereby waives, releases, and
agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by a Guarantor in
connection with, arising out of, or in any way related to, this Guaranty or any
of the other Loan Documents, or any of the transactions contemplated by this
Guaranty, the Credit Agreement or any of the other Loan Documents. Each
Guarantor hereby waives, releases, and agrees not to sue the Agent or any Lender
or any of the Agent’s or any Lender’s affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Guaranty, the
Credit Agreement or any of the other Loan Documents, or any of the transactions
contemplated by Credit Agreement or financed thereby.

     Section 30. Definitions. (a) For the purposes of this Guaranty:

     “Proceeding” means any of the following: (i) a voluntary or involuntary
case concerning any Guarantor shall be commenced under the Bankruptcy Code of
1978, as amended; (ii) a custodian (as defined in such Bankruptcy Code or any
other applicable bankruptcy laws) is appointed for, or takes charge of, all or
any substantial part of the property of any Guarantor; (iii) any other
proceeding under any Applicable Law, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up or composition for adjustment
of debts, whether now or hereafter in effect, is commenced relating to any
Guarantor; (iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any
order of relief or other order approving any such case or proceeding is entered
by a court of competent jurisdiction; (vi) any Guarantor makes a general
assignment for the benefit of creditors; (vii) any Guarantor shall fail to pay,
or shall state that it is unable to pay, or shall be unable to pay, its debts
generally as they become due;

O-9



--------------------------------------------------------------------------------



 



(viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.

     (b) Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.

[Signature on Next Page]

O-10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this
Guaranty as of the date and year first written above.

     

  [GUARANTORS]
 
   

  By:                                                             

         Name:

         Title:
 
   

  Address for Notices:
 
   

  c/o United Dominion Realty Trust, Inc.

  1745 Shea Center Drive, Suite 200

  Littleton, Colorado 80129

  Attention: Treasurer

  Telecopy Number: (720) 283-6142

  Telephone Number: (617) 283-2453

O-11



--------------------------------------------------------------------------------



 



ANNEX I

FORM OF ACCESSION AGREEMENT

     THIS ACCESSION AGREEMENT dated as of                     ,           ,
executed and delivered by                                         , a
                     (the “New Guarantor”), in favor of (a) WACHOVIA BANK,
NATIONAL ASSOCIATION, in its capacity as Agent (the “Agent”) for the Lenders
under that certain Amended and Restated Credit Agreement dated as of May 25,
2005 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among United Dominion Realty Trust, Inc.
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 12.5 thereof (the “Lenders”), the Agent, and the other parties
thereto, and (b) the Lenders and the Swingline Lender.

     WHEREAS, pursuant to the Credit Agreement, the Agent, the Lenders and the
Swingline Lender have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

     WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors,
though separate legal entities, are mutually dependent on each other in the
conduct of their respective businesses as an integrated operation and have
determined it to be in their mutual best interests to obtain financing from the
Agent, the Lenders and the Swingline Lender through their collective efforts;

     WHEREAS, the New Guarantor acknowledges that it will receive direct and
indirect benefits from the Agent, the Lenders and the Swingline Lender making
such financial accommodations available to the Borrower under the Credit
Agreement and, accordingly, the New Guarantor is willing to guarantee the
Borrower’s obligations to the Agent, the Lenders and the Swingline Lender on the
terms and conditions contained herein; and

     WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Agent, the Lenders and the Swingline Lender continuing to make
such financial accommodations to the Borrower.

     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the New Guarantor, the New
Guarantor agrees as follows:

     Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it
is a “Guarantor” under that certain Guaranty dated as of May 25, 2005 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Guaranty”), made by each Subsidiary of the Borrower a party thereto in favor of
the Agent, the Lenders and the Swingline Lender and assumes all obligations of a
“Guarantor” thereunder and agrees to be bound thereby, all as if the New
Guarantor had been an original signatory to the Guaranty. Without limiting the
generality of the foregoing, the New Guarantor hereby:

O-12



--------------------------------------------------------------------------------



 



     (a) irrevocably and unconditionally guarantees the due and punctual payment
and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);

     (b) makes to the Agent, the Lenders and the Swingline Lender as of the date
hereof each of the representations and warranties contained in Section 5 of the
Guaranty and agrees to be bound by each of the covenants contained in Section 6
of the Guaranty; and

     (c) consents and agrees to each provision set forth in the Guaranty.

     SECTION 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

     Section 3. Definitions. Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Credit Agreement.

[Signatures on Next Page]

O-13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement
to be duly executed and delivered under seal by its duly authorized officers as
of the date first written above.

                      [NEW GUARANTOR]    
 
               

  By:                          

      Name:        

               

      Title:        

               
 
                    Address for Notices:    
 
                    c/o United Dominion Realty Trust, Inc.         1745 Shea
Center Drive, Suite 200         Littleton, Colorado 80129         Attention:
Treasurer         Telecopy Number: (720) 283-6142         Telephone Number:
(617) 283-2453    

              Accepted:    
 
            WACHOVIA BANK, NATIONAL ASSOCIATION,
       as Agent
 
           
By:
                     

  Name:        

           

  Title:        

           

O-14